 



Exhibit 10.1
RECEIVABLES PURCHASE AGREEMENT
DATED AS OF FEBRUARY 3, 2006
BY AND AMONG
ARCH RECEIVABLE COMPANY, LLC,
as Seller,
ARCH COAL SALES COMPANY, INC.,
as initial Servicer,
MARKET STREET FUNDING LLC,
as Issuer,
THE FINANCIAL INSTITUTIONS FROM TIME TO TIME PARTIES HERETO,
as LC Participants
AND
PNC BANK, NATIONAL ASSOCIATION,
as Administrator and as LC Bank

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                              Page ARTICLE I AMOUNTS AND TERMS OF THE PURCHASES
    1  
 
  Section 1.1   Purchase Facility     1  
 
  Section 1.2   Making Purchases     2  
 
  Section 1.3   Purchased Interest Computation     4  
 
  Section 1.4   Settlement Procedures     4  
 
  Section 1.5   Fees     8  
 
  Section 1.6   Payments and Computations, Etc     8  
 
  Section 1.7   Increased Costs     8  
 
  Section 1.8   Requirements of Law; Funding Losses     9  
 
  Section 1.9   Inability to Determine Euro-Rate     10  
 
  Section 1.10   Taxes     11  
 
  Section 1.11   Letters of Credit     11  
 
  Section 1.12   Issuance of Letters of Credit     12  
 
  Section 1.13   Requirements For Issuance of Letters of Credit     12  
 
  Section 1.14   Disbursements, Reimbursement     12  
 
  Section 1.15   Repayment of Participation Advances     13  
 
  Section 1.16   Documentation     14  
 
  Section 1.17   Determination to Honor Drawing Request     14  
 
  Section 1.18   Nature of Participation and Reimbursement Obligations     14  
 
  Section 1.19   Indemnity     16  
 
  Section 1.20   Liability for Acts and Omissions     16   ARTICLE II
REPRESENTATIONS AND WARRANTIES; COVENANTS; TERMINATION EVENTS     18  
 
  Section 2.1   Representations and Warranties; Covenants     18  
 
  Section 2.2   Termination Events     18   ARTICLE III INDEMNIFICATION     18  
 
  Section 3.1   Indemnities by the Seller     18  
 
  Section 3.2   Indemnities by the Servicer     20   ARTICLE IV ADMINISTRATION
AND COLLECTIONS     20  

-i-



--------------------------------------------------------------------------------



 



                              Page
 
  Section 4.1   Appointment of the Servicer     20  
 
  Section 4.2   Duties of the Servicer     21  
 
  Section 4.3   Lock-Box Account Arrangements     22  
 
  Section 4.4   Enforcement Rights     23  
 
  Section 4.5   Responsibilities of the Seller     24  
 
  Section 4.6   Servicing Fee     24  
 
  Section 4.7   Authorization and Action of the Administrator     24  
 
  Section 4.8   Nature of Administrator’s Duties; Delegation of        
 
      Administrator’s Duties; Exculpatory Duties     25  
 
  Section 4.9   UCC Filings     26  
 
  Section 4.10   Administrator’s Reliance, Etc     26  
 
  Section 4.11   Administrator and Affiliates     27  
 
  Section 4.12   Notice of Termination Events     27  
 
  Section 4.13   Non-Reliance on Administrator and other Purchasers;        
 
      Administrators and Affiliates     28  
 
  Section 4.14   Indemnification     28  
 
  Section 4.15   Successor Administrator     29   ARTICLE V MISCELLANEOUS     29
 
 
  Section 5.1   Amendments, Etc     29  
 
  Section 5.2   Notices, Etc     30  
 
  Section 5.3   Successors and Assigns; Assignability; Participations     30  
 
  Section 5.4   Costs, Expenses and Taxes     32  
 
  Section 5.5   No Proceedings; Limitation on Payments     33  
 
  Section 5.6   Confidentiality     33  
 
  Section 5.7   GOVERNING LAW AND JURISDICTION     34  
 
  Section 5.8   Execution in Counterparts     34  
 
  Section 5.9   Survival of Termination; Non-Waiver     35  
 
  Section 5.10   WAIVER OF JURY TRIAL     35  
 
  Section 5.11   Entire Agreement     35  
 
  Section 5.12   Headings     35  

-ii-



--------------------------------------------------------------------------------



 



                              Page
 
  Section 5.13   Right of Setoff     35  
 
  Section 5.14   Issuer’s Liabilities     36  
 
  Section 5.15   Sharing of Recoveries     36  

     
EXHIBIT I
  DEFINITIONS
EXHIBIT II
  CONDITIONS OF PURCHASES
EXHIBIT III
  REPRESENTATIONS AND WARRANTIES
EXHIBIT IV
  COVENANTS
EXHIBIT V
  TERMINATION EVENTS
SCHEDULE I
  CREDIT AND COLLECTION POLICY
SCHEDULE II
  LOCK-BOX BANK, BLOCKED ACCOUNT AND LOCK-BOX ACCOUNT
SCHEDULE III
  ACTIONS AND PROCEEDINGS
ANNEX A
  FORM OF INFORMATION PACKAGE
ANNEX B
  FORM OF PURCHASE NOTICE
ANNEX C
  FORM OF PAYDOWN NOTICE
ANNEX D
  FORM OF COMPLIANCE CERTIFICATE
ANNEX E
  FORM OF LETTER OF CREDIT APPLICATION

-iii-



--------------------------------------------------------------------------------



 



     This RECEIVABLES PURCHASE AGREEMENT (as amended, supplemented or otherwise
modified from time to time, this “Agreement”) is entered into as of February 3,
2006, by and among ARCH RECEIVABLE COMPANY, LLC, a Delaware limited liability
company, as seller (the “Seller”), ARCH COAL SALES COMPANY, INC., a Delaware
corporation (“Arch Sales”), as initial servicer (in such capacity, collectively,
together with its successors and permitted assigns in such capacity, the
“Servicer”), MARKET STREET FUNDING LLC, a Delaware limited liability company
(together with its successors and permitted assigns, the “Issuer”), THE
FINANCIAL INSTITUTIONS FROM TIME TO TIME PARTIES HERETO AS LC PARTICIPANTS
(together with their successors and permitted assigns in such capacity, the “LC
Participants”), PNC BANK, NATIONAL ASSOCIATION, a national banking association
(“PNC”), as administrator (in such capacity, together with its successors and
assigns in such capacity, the “Administrator”) and as issuer of Letters of
Credit (in such capacity, together with its successors and assigns in such
capacity, the “LC Bank”).
     PRELIMINARY STATEMENTS. Certain terms that are capitalized and used
throughout this Agreement are defined in Exhibit I. References in the Exhibits
hereto to the “Agreement” refer to this Agreement, as amended, supplemented or
otherwise modified from time to time.
     The Seller (i) desires to sell, transfer and assign an undivided variable
percentage interest in a pool of receivables, and the Issuer desires to acquire
such undivided variable percentage interest, as such percentage interest shall
be adjusted from time to time based upon, in part, reinvestment payments that
are made by the Issuer and (ii) may, subject to the terms and conditions hereof,
request that the LC Bank issue or cause the issuance of Letters of Credit.
     In consideration of the mutual agreements, provisions and covenants
contained herein, the parties hereto agree as follows:
ARTICLE I
AMOUNTS AND TERMS OF THE PURCHASES
     Section 1.1 Purchase Facility.
     (a) On the terms and subject to the conditions hereinafter set forth, the
Issuer hereby agrees to purchase, and make reinvestments in and, if so requested
in accordance with and subject to the terms of this Agreement, the LC Bank
hereby agrees to issue Letters of Credit in return for (and each LC Participant
hereby severally agrees to make participation advances in connection with any
draws under such Letters of Credit equal to such LC Participant’s Pro Rata Share
thereof), undivided variable percentage ownership interests with regard to the
Purchased Interest from the Seller from time to time from the Closing Date to
the Facility Termination Date.
     The Seller may, subject to the remainder of this paragraph (a) and the
other requirements and conditions herein, use the proceeds of any purchase or
reinvestment by the Issuer hereunder to satisfy its Reimbursement Obligation to
the LC Bank and the LC Participants (ratably, based on the outstanding amounts
funded by the LC Bank and each such LC Participant) pursuant to Section 1.14
below.

 



--------------------------------------------------------------------------------



 



     In addition, in the event the Seller fails to reimburse the LC Bank and
each applicable LC Participant for the full amount of any drawing under any
Letter of Credit on the applicable Drawing Date (out of its own funds available
therefor, or otherwise, at such time), pursuant to Section 1.14 below, then the
Seller shall, automatically (and without the requirement of any further action
on the part of any Person hereunder), be deemed to have requested a new purchase
from the Issuer on such date, pursuant to the terms hereof, in an amount equal
to the amount of such Reimbursement Obligation at such time. Subject to the
limitations on funding set forth in the remainder of this paragraph (a) below
(and the other requirements and conditions herein), the Issuer shall fund such
deemed purchase request and deliver the proceeds thereof directly to the
Administrator to be immediately distributed (ratably) to the LC Bank and the
applicable LC Participants in satisfaction of the Seller’s Reimbursement
Obligation pursuant to Section 1.14 below, to the extent of the amounts
permitted to be funded by the Issuer, at such time, hereunder.
     Notwithstanding anything set forth in this paragraph (a) or otherwise
herein to the contrary, under no circumstances shall any Purchaser make any such
purchase or reinvestment (including, without limitation, any deemed purchases by
the Issuer pursuant to the immediately preceding paragraphs of this
Section 1.1(a)), or issue any Letter of Credit, as applicable, if, after giving
effect to such purchase, reinvestment or issuance, the (i) aggregate outstanding
amount of the Capital funded by such Purchaser shall exceed (A) the Commitment
set forth opposite its name on the signature page hereto, as the same may be
reduced from time to time pursuant to Section 1.1(b), minus (B) in the case of
any LC Participant, such LC Participant’s Pro Rata Share of the face amount of
any outstanding Letters of Credit or (ii) the aggregate outstanding Capital plus
the LC Participation Amount would exceed the Purchase Limit.
     (b) The Seller may, upon at least 30 days’ written notice to the
Administrator, terminate the Purchase Facility in whole or, upon at least
30 days’ written notice to the Administrator, from time to time, irrevocably
reduce in part the unused portion of the Purchase Limit; provided, that each
partial reduction shall be in the amount of at least $5,000,000, or an integral
multiple of $1,000,000 in excess thereof, and that, unless terminated in whole,
the Purchase Limit shall in no event be reduced below $50,000,000. Each
reduction in the Commitments hereunder shall be made ratably among the LC
Participants in accordance with their respective Pro Rata Shares. The
Administrator shall promptly advise the Purchasers of any notice received by it
pursuant to this Section 1.1(b); it being understood that (in addition to and
without limiting any other requirements for termination, prepayment and/or the
funding of the LC Collateral Account hereunder) no such termination or reduction
shall be effective unless and until (i) in the case of a termination, the amount
on deposit in the LC Collateral Account is at least equal to the then
outstanding LC Participation Amount and (ii) in the case of a partial reduction,
the amount on deposit in the LC Collateral Account is at least equal to the
difference between the then outstanding LC Participation Amount and the Purchase
Limit as so reduced by such partial reduction.
     Section 1.2 Making Purchases.
     (a) Each Funded Purchase (but not reinvestment) of undivided percentage
ownership interests with regard to the Purchased Interest hereunder may be made
on any day upon the Seller’s irrevocable written notice in the form of Annex B
(each, a “Purchase Notice”) delivered

2



--------------------------------------------------------------------------------



 



to the Administrator in accordance with Section 5.2 (which notice must be
received by the Administrator before 11:00 a.m., New York City time) at least
two Business Days before the requested Purchase Date, which notice shall
specify: (A) solely in the case of a Funded Purchase maintained by Capital, the
amount requested to be paid to the Seller (such amount, which shall not be less
than $300,000 (or such lesser amount as agreed to by the Administrator) and
shall be in integral multiples of $100,000 in excess thereof, being the Capital
relating to the undivided percentage ownership interest then being purchased),
(B) the date of such Funded Purchase (which shall be a Business Day), and
(C) the pro forma calculation of the Purchased Interest after giving effect to
the increase in Capital.
     (b) On the date of each Funded Purchase (but not reinvestment or issuance
of a Letter of Credit) of undivided percentage ownership interests with regard
to the Purchased Interest hereunder, the Issuer shall, upon satisfaction of the
applicable conditions set forth in Exhibit II, make available to the Seller in
same day funds, at PNC Bank, National Association, account number 1019291244,
ABA No. 043-000-096, an amount equal to the Capital relating to the undivided
percentage ownership interest then being purchased.
     (c) Effective on the date of each Funded Purchase pursuant to this
Section 1.2 and each reinvestment pursuant to Section 1.4, the Seller hereby
sells and assigns to the Administrator for the benefit of the Purchasers
(ratably based on the sum of the Capital plus the LC Participation Amount
outstanding at such time) an undivided percentage ownership interest in:
(i) each Pool Receivable then existing, (ii) all Related Security with respect
to such Pool Receivables, and (iii) all Collections with respect to, and other
proceeds of, such Pool Receivables and Related Security.
     (d) To secure all of the Seller’s obligations (monetary or otherwise) under
this Agreement and the other Transaction Documents to which it is a party,
whether now or hereafter existing or arising, due or to become due, direct or
indirect, absolute or contingent, the Seller hereby grants to the Administrator
(for the benefit of the Purchasers and their assigns) a security interest in all
of the Seller’s right, title and interest (including any undivided interest of
the Seller) in, to and under all of the following, whether now or hereafter
owned, existing or arising: (i) all Pool Receivables, (ii) all Related Security
with respect to such Pool Receivables, (iii) all Collections with respect to
such Pool Receivables, (iv) the Lock-Box Accounts and all amounts on deposit
therein, and all certificates and instruments, if any, from time to time
evidencing such Lock-Box Accounts and amounts on deposit therein, (v) all rights
(but none of the obligations) of the Seller under the Sale Agreements, and
(vi) all proceeds of, and all amounts received or receivable under any or all
of, the foregoing (collectively, the “Pool Assets”). The Administrator (on
behalf of the Purchasers and their assigns) shall have, with respect to the Pool
Assets, and in addition to all the other rights and remedies available to the
Administrator, all the rights and remedies of a secured party under any
applicable UCC.
     (e) Whenever the LC Bank issues a Letter of Credit pursuant to Section 1.12
hereof, each LC Participant shall, automatically and without further action of
any kind upon the effective date of issuance of such Letter of Credit, have
irrevocably deemed to make a Funded Purchase hereunder in the event that such
Letter of Credit is subsequently drawn and such drawn amount shall not have been
reimbursed pursuant to Section 1.14 upon such draw. All such Funded

3



--------------------------------------------------------------------------------



 



Purchases shall comprise Base Rate Portions of Capital in an amount equal to the
amount of such draw (without regard to the numerical requirements set forth in
Section 1.2(a)), shall be made ratably by the LC Participants according to their
Pro Rata Shares and shall accrue Discount from the date of such draw. In the
event that any Letter of Credit expires or is surrendered without being drawn
(in whole or in part) then, in such event, the foregoing commitment to make
Funded Purchases shall expire with respect to such Letter of Credit and the LC
Participation Amount shall automatically reduce by the amount of the Letter of
Credit which is no longer outstanding.
     Section 1.3 Purchased Interest Computation.
          The Purchased Interest shall be initially computed on the date of the
initial purchase hereunder. Thereafter, until the Facility Termination Date,
such Purchased Interest shall be automatically recomputed (or deemed to be
recomputed) on each Business Day other than a Termination Day. From and after
the occurrence of any Termination Day, the Purchased Interest shall (until the
event(s) giving rise to such Termination Day are satisfied or are waived by the
Administrator in accordance with Section 2.2) be deemed to be 100%. The
Purchased Interest shall become zero when the Capital thereof and Discount
thereon shall have been paid in full, the LC Participation Amount has been cash
collateralized in full, all the amounts owed by the Seller and the Servicer
hereunder to the Issuer, the LC Bank, the LC Participants, the Administrator and
any other Indemnified Party or Affected Person are paid in full, and the
Servicer shall have received the accrued Servicing Fee thereon.
     Section 1.4 Settlement Procedures.
     (a) The collection of the Pool Receivables shall be administered by the
Servicer in accordance with this Agreement. The Seller shall provide to the
Servicer on a timely basis all information needed for such administration,
including notice of the occurrence of any Termination Day and current
computations of the Purchased Interest.
     (b) The Servicer shall, on each day on which Collections of Pool
Receivables are received (or deemed received) by the Seller or the Servicer:
               (i) set aside and hold in trust (and shall, at the request of the
Administrator, segregate in a separate account approved by the Administrator)
for the Administrator (for the benefit of the Purchasers), out of the percentage
of such Collections represented by the Purchased Interest, first, an amount
equal to the Discount accrued through such day for each Portion of Capital and
not previously set aside, second, an amount equal to the fees set forth in the
Fee Letter accrued and unpaid through such day, and third, to the extent funds
are available therefor, an amount equal to the Purchasers’ Share of the
Servicing Fee accrued through such day and not previously set aside,
               (ii) subject to Section 1.4(f), if such day is not a Termination
Day, remit to the Seller, on behalf of the Purchasers, the remainder of the
percentage of such Collections represented by the Purchased Interest (to the
extent representing a return on Capital); such remainder shall be automatically
reinvested in Pool Receivables, and in the Related Security, Collections and
other proceeds with respect thereto; provided, however, that if the

4



--------------------------------------------------------------------------------



 



Purchased Interest would exceed 100%, then the Servicer shall not remit such
remainder to the Seller or reinvest, but shall set aside and hold in trust for
the Administrator (for the benefit of the Purchasers (and shall, at the request
of the Administrator, segregate in a separate account approved by the
Administrator) a portion of such Collections that, together with the other
Collections set aside pursuant to this paragraph, shall equal the amount
necessary to reduce the Purchased Interest to 100%,
               (iii) if such day is a Termination Day, set aside, segregate and
hold in trust for the Administrator (for the benefit of the Purchasers, and
shall, at the request of the Administrator, segregate in a separate account
approved by the Administrator) the entire remainder of the Purchasers’ Share of
the Collections; provided, that if amounts are set aside and held in trust on
any Termination Day of the type described in clause (a) of the definition of
“Termination Day” and, thereafter, the conditions set forth in Section 2 of
Exhibit II are satisfied or waived by the appropriate Person or Persons, such
previously set-aside amounts shall, to the extent representing a return on
Capital, be reinvested in accordance with clause (ii) on the day of such
subsequent satisfaction or waiver of conditions, and
               (iv) release to the Seller (subject to Section 1.4(f)) for its
own account any Collections in excess of: (w) amounts required to be reinvested
in accordance with clause (ii) or the proviso to clause (iii) plus (x) the
amounts that are required to be set aside pursuant to clause (i), the proviso to
clause (ii) and clause (iii) plus (y) the Seller’s Share of the Servicing Fee
accrued and unpaid through such day and all reasonable and appropriate
out-of-pocket costs and expenses of the Servicer for servicing, collecting and
administering the Pool Receivables plus (z) all other amounts owed by the Seller
under this Agreement to the Issuer, the LC Bank, any LC Participant, the
Administrator, and any other Indemnified Party or Affected Person.
     (c) The Servicer shall deposit into the Administration Account (or such
other account designated by the Administrator), on each Settlement Date,
Collections held for the Administrator (for the benefit of the Purchasers)
pursuant to clause (b)(i) or (f) plus the amount of Collections then held for
the Administrator (for the benefit of the Purchasers) pursuant to clauses
(b)(ii) and (iii) of Section 1.4; provided, that if Arch Sales or an Affiliate
thereof is the Servicer, such day is not a Termination Day and the Administrator
has not notified Arch Sales (or such Affiliate) that such right is revoked, Arch
Sales (or such Affiliate) may retain the portion of the Collections set aside
pursuant to clause (b)(i) that represents the Purchasers’ Share of the Servicing
Fee. On the last day of each Settlement Period, the Administrator will notify
the Servicer by facsimile of the amount of Discount accrued with respect to each
Portion of Capital during such Settlement Period or portion thereof.
     (d) Upon receipt of funds deposited into the Administration Account
pursuant to clause (c), the Administrator shall cause such funds to be
distributed as follows:
               (i) if such distribution occurs on a day that is not a
Termination Day and the Purchased Interest does not exceed 100%, first to the
Purchasers ratably (based on their respective Portions of Capital funded
thereby) in payment in full of all accrued Discount and fees (other than
Servicing Fees) with respect to each Portion of Capital, and second, if the
Servicer has set aside amounts in respect of the Servicing Fee pursuant to
clause (b)(i) and has not

5



--------------------------------------------------------------------------------



 



retained such amounts pursuant to clause (c), to the Servicer (payable in
arrears on each Settlement Date) in payment in full of the Purchasers’ Share of
accrued Servicing Fees so set aside, and
               (ii) if such distribution occurs on a Termination Day or on a day
when the Purchased Interest exceeds 100%, first, if Arch Sales or an Affiliate
thereof is not the Servicer, to the Servicer in payment in full of the
Purchasers’ Share of all accrued Servicing Fees, second, to the Purchasers
ratably (based on their respective Portions of Capital funded thereby) in
payment in full of all accrued Discount with respect to each Portion of Capital,
third, to the Purchasers ratably (based on their respective Portions of Capital
funded thereby) in payment in full of Capital (or, if such day is not a
Termination Day, the amount necessary to reduce the Purchased Interest to 100%),
fourth, to the LC Collateral Account for the benefit of the LC Bank and the LC
Participants, the amount necessary to cash collateralize the LC Participation
Amount until the amount of cash collateral held in such LC Collateral Account
equals the aggregate outstanding amount of the LC Participation Amount, fifth,
if the Capital and accrued Discount with respect to each Portion of Capital have
been reduced to zero, and all accrued Servicing Fees payable to the Servicer (if
other than Arch Sales or an Affiliate thereof) have been paid in full, to the
Purchasers ratably (based on their respective Portions of Capital funded
thereby), the Administrator and any other Indemnified Party or Affected Person
in payment in full of any other amounts owed thereto by the Seller or the
Servicer hereunder, and sixth, to the Servicer (if the Servicer is Arch Sales or
an Affiliate thereof) in payment in full of the Purchasers’ Share of all accrued
Servicing Fees.
After the Capital, Discount, fees payable pursuant to the Fee Letter and
Servicing Fees with respect to the Purchased Interest, and any other amounts
payable by the Seller and the Servicer to the Purchasers, the Administrator or
any other Indemnified Party or Affected Person hereunder, have been paid in
full, and (on and after a Termination Day) after the LC Participation Amount has
been cash collateralized in full, all additional Collections with respect to the
Purchased Interest shall be paid to the Seller for its own account.
     (e) For the purposes of this Section 1.4:
               (i) if on any day the Outstanding Balance of any Pool Receivable
is reduced or adjusted as a result of any defective, rejected, returned,
repossessed or foreclosed goods or services, or any revision, cancellation,
allowance, rebate, discount or other adjustment made by the Seller or any
Affiliate of the Seller or the Servicer or any Affiliate of the Servicer, or any
setoff or dispute between the Seller or any Affiliate of the Seller or the
Servicer or any Affiliate of the Servicer and an Obligor, the Seller shall be
deemed to have received on such day a Collection of such Pool Receivable in the
amount of such reduction or adjustment and shall immediately pay any and all
such amounts in respect thereof to a Lock-Box Account for the benefit of the
Purchasers and their assigns and for application pursuant to Section 1.4;
               (ii) if on any day any of the representations or warranties in
Sections l(j) or 3(a) of Exhibit III is not true with respect to any Pool
Receivable, the Seller shall be deemed to have received on such day a Collection
of such Pool Receivable in full and shall immediately pay any and all such
amounts in respect thereof to a Lock-Box Account (or as

6



--------------------------------------------------------------------------------



 



otherwise directed by the Administrator at such time) for the benefit of the
Purchasers and their assigns and for application pursuant to Section 1.4;
               (iii) except as provided in clause (i) or (ii), or as otherwise
required by applicable law or the relevant Contract, all Collections received
from an Obligor of any Receivable shall be applied to the Receivables of such
Obligor in the order of the age of such Receivables, starting with the oldest
such Receivable, unless such Obligor designates in writing its payment for
application to specific Receivables; and
               (iv) if and to the extent the Administrator or any Purchaser
shall be required for any reason to pay over to an Obligor (or any trustee,
receiver, custodian or similar official in any Insolvency Proceeding) any amount
received by it hereunder, such amount shall be deemed not to have been so
received by the Administrator or such Purchaser but rather to have been retained
by the Seller and, accordingly, the Administrator or such Purchaser, as the case
may be, shall have a claim against the Seller for such amount, payable when and
to the extent that any distribution from or on behalf of such Obligor is made in
respect thereof.
     (f) If at any time the Seller shall wish to cause the reduction of Capital
(but not to commence the liquidation, or reduction to zero, of the entire
Capital of the Purchased Interest), the Seller may do so as follows:
               (i) the Seller shall give the Administrator and the Servicer
written notice in substantially the form of Annex C (each, a “Paydown Notice”)
(A) at least two Business Days prior to the date of such reduction for any
reduction of Capital less than or equal to $20,000,000 and (B) at least five
Business Days prior to the date of such reduction for any reduction of Capital
greater than $20,000,000, in each case such Paydown Notice shall include, among
other things, the amount of such proposed reduction and the proposed date on
which such reduction will commence;
               (ii) (A) on the proposed date of the commencement of such
reduction and on each day thereafter, the Servicer shall cause Collections not
to be reinvested until the amount thereof not so reinvested shall equal the
desired amount of reduction or (B) the Seller shall remit to the Administration
Account in immediately available funds an amount equal to the desired amount of
such reduction together with accrued and unpaid Discount, and Discount to accrue
through the next Settlement Date, with respect to such Capital; and
               (iii) the Servicer shall hold such Collections in trust for the
benefit of each of the Purchasers ratably (based on their respective Portions of
Capital funded thereby), for payment to the Administrator on the next Settlement
Date immediately following the current Settlement Period or such other date
approved by the Administrator, and Capital shall be deemed reduced in the amount
to be paid to the Administrator only when in fact finally so paid;
provided, that the amount of any such reduction shall be not less than $300,000
and shall be an integral multiple of $100,000 in excess thereof.

7



--------------------------------------------------------------------------------



 



     Section 1.5 Fees.
          The Seller shall pay to the Administrator, for the benefit of the
Issuer, the LC Bank and each LC Participant, certain fees in the amounts and on
the dates set forth in that certain fee letter agreement, dated the date hereof,
among ACI, the Seller and the Administrator (as such fee letter agreement may be
amended, supplemented or otherwise modified from time to time, the “Fee
Letter”).
     Section 1.6 Payments and Computations, Etc.
     (a) All amounts to be paid or deposited by the Seller or the Servicer
hereunder or under any other Transaction Document shall be made without
reduction for offset or counterclaim and shall be paid or deposited no later
than noon (New York City time) on the day when due in same day funds to the
Administration Account. All amounts received after noon (New York City time)
will be deemed to have been received on the next Business Day.
     (b) The Seller or the Servicer, as the case may be, shall, to the extent
permitted by law, pay interest on any amount not paid or deposited by the Seller
or the Servicer, as the case may be, when due hereunder, at an interest rate
equal to 2.0% per annum above the Base Rate, payable on demand.
     (c) All computations of interest under clause (b) and all computations of
Discount, fees and other amounts hereunder shall be made on the basis of a year
of 360 (or 365 or 366, as applicable, with respect to Discount or other amounts
calculated by reference to the Base Rate) days for the actual number of days
elapsed. Whenever any payment or deposit to be made hereunder shall be due on a
day other than a Business Day, such payment or deposit shall be made on the next
Business Day and such extension of time shall be included in the computation of
such payment or deposit.
     Section 1.7 Increased Costs.
     (a) If the Administrator, the LC Bank, the Issuer, any Purchaser, any
Liquidity Provider, any other Program Support Provider or any of their
respective Affiliates (each an “Affected Person”) reasonably determines that the
existence of or compliance with: (i) any law, rule or regulation (including any
applicable law, rule or regulation regarding capital adequacy) or any change
therein or in the interpretation or application thereof, or (ii) any request,
guideline or directive from Financial Accounting Standards Board (“FASB”), or
any central bank or other Governmental Authority (whether or not having the
force of law), affects or would affect the amount of capital required or
expected to be maintained by such Affected Person, and such Affected Person
determines that the amount of such capital is increased by or based upon the
existence of any commitment to make purchases of (or otherwise to maintain the
investment in) Pool Receivables or issue any Letter of Credit related to this
Agreement or any related liquidity facility, credit enhancement facility and
other commitments of the same type, then, upon demand by such Affected Person
(with a copy to the Administrator), the Seller shall promptly pay to the
Administrator, for the account of such Affected Person, from time to time as
specified by such Affected Person, additional amounts sufficient to compensate
such Affected Person in the light

8



--------------------------------------------------------------------------------



 



of such circumstances, to the extent that such Affected Person reasonably
determines such increase in capital to be allocable to the existence of any of
such commitments. For the avoidance of doubt, if the issuance of FASB
Interpretation No. 46, or any other change in accounting standards or the
issuance of any other pronouncement, release or interpretation, causes or
requires the consolidation of all or a portion of the assets and liabilities of
the Issuer or the Seller with the assets and liabilities of such Affected
Person, such event shall constitute a circumstance on which such Person may base
a claim for reimbursement under this Section 1.7. A certificate as to such
amounts submitted to the Seller and the Administrator by such Affected Person
shall be conclusive and binding for all purposes, absent manifest error.
     (b) If, due to either: (i) the introduction of or any change in or in the
interpretation of any law, rule or regulation or (ii) compliance with any
guideline, request or directive from any central bank or other Governmental
Authority (whether or not having the force of law), there shall be any increase
in the cost to any Affected Person of agreeing to purchase or purchasing, or
maintaining the ownership of, the Purchased Interest (or its portion thereof) in
respect of which Discount is computed by reference to the Euro-Rate, then, upon
demand by such Affected Person, the Seller shall promptly pay to such Affected
Person, from time to time as specified by such Affected Person, additional
amounts sufficient to compensate such Affected Person for such increased costs.
A certificate as to such amounts submitted to the Seller and the Administrator
by such Affected Person shall be conclusive and binding for all purposes, absent
manifest error.
     Section 1.8 Requirements of Law; Funding Losses.
     (I) If any Affected Person reasonably determines that the existence of or
compliance with: (a) any law, rule or regulation or any change therein or in the
interpretation or application thereof, or (b) any guideline, request or
directive from any central bank or other Governmental Authority (whether or not
having the force of law), in either case, adopted, issued or occurring after the
date hereof:
               (i) does or shall subject such Affected Person to any tax of any
kind whatsoever with respect to this Agreement, any increase in the Purchased
Interest (or its portion thereof) or in the amount of Capital relating thereto,
or does or shall change the basis of taxation of payments to such Affected
Person on account of Collections, Discount or any other amounts payable
hereunder (excluding taxes imposed on the overall income of such Affected
Person, and franchise taxes imposed on such Affected Person, by the jurisdiction
under the laws of which such Affected Person is organized or a political
subdivision thereof), or
               (ii) does or shall impose, modify or hold applicable any reserve,
special deposit, compulsory loan or similar requirement against assets held by,
or deposits or other liabilities in or for the account of, purchases, advances
or loans by, or other credit extended by, or any other acquisition of funds by,
any office of such Affected Person that are not otherwise included in the
determination of the Euro-Rate or the Base Rate hereunder, or
               (iii) does or shall impose on such Affected Person any other
condition,

9



--------------------------------------------------------------------------------



 



and the result of any of the foregoing is: (A) to increase the cost to such
Affected Person of acting as Administrator, or of agreeing to purchase or
purchasing or maintaining the ownership of undivided percentage ownership
interests with regard to, or issuing any Letter of Credit in respect of, the
Purchased Interest (or interests therein) or any Portion of Capital, or (B) to
reduce any amount receivable hereunder (whether directly or indirectly), then,
in any such case, upon demand by such Affected Person, the Seller shall promptly
pay to such Affected Person additional amounts necessary to compensate such
Affected Person for such additional cost or reduced amount receivable. All such
amounts shall be payable as incurred. A certificate as to such amounts from such
Affected Person to the Seller and the Administrator shall be conclusive and
binding for all purposes, absent manifest error.
     (II) The Seller shall compensate each Affected Person, upon written request
by such Person for all losses, expenses and liabilities (including any interest
paid by such Affected Person to lenders of funds borrowed by it to fund or
maintain any Portion of Capital hereunder at an interest rate determined by
reference to the Euro-Rate and any loss sustained by such Person in connection
with the re-employment of such funds), which such Affected Person may sustain
with respect to funding or maintaining such Portion of Capital at the Euro-Rate
if, for any reason, funding or maintaining such Portion of Capital at an
interest rate determined by reference to the Euro-Rate does not occur on a date
specified therefor.
     Section 1.9 Inability to Determine Euro-Rate.
     (a) If the Administrator determines before the first day of any Settlement
Period (which determination shall be final and conclusive) that, by reason of
circumstances affecting the interbank eurodollar market generally, (i) deposits
in dollars (in the relevant amounts for such Settlement Period) are not being
offered to banks in the interbank eurodollar market for such Settlement Period,
(ii) adequate means do not exist for ascertaining the Euro-Rate for such
Settlement Period or (iii) the Euro-Rate does not accurately reflect the cost to
any Purchaser (as determined by such Purchaser) of maintaining any Portion of
Capital during such Settlement Period, then the Administrator shall give notice
thereof to the Seller. Thereafter, until the Administrator notifies the Seller
that the circumstances giving rise to such suspension no longer exist, (a) no
Portion of Capital shall be funded at the Alternate Rate determined by reference
to the Euro-Rate and (b) the Discount for any outstanding Portions of Capital
then funded at the Alternate Rate determined by reference to the Euro-Rate
shall, on the last day of the then current Settlement Period, be converted to
the Alternate Rate determined by reference to the Base Rate.
     (b) If, on or before the first day of any Settlement Period, the
Administrator shall have been notified by any Affected Person that such Affected
Person has determined (which determination shall be final and conclusive) that,
any enactment, promulgation or adoption of or any change in any applicable law,
rule or regulation, or any change in the interpretation or administration
thereof by a governmental authority, central bank or comparable agency charged
with the interpretation or administration thereof, or compliance by such
Affected Person with any guideline, request or directive (whether or not having
the force of law) of any such authority, central bank or comparable agency shall
make it unlawful or impossible for such Affected Person to fund or maintain any
Portion of Capital at the Alternate Rate and based upon the Euro-Rate, the
Administrator shall notify the Seller thereof. Upon receipt of such notice,
until the

10



--------------------------------------------------------------------------------



 



Administrator notifies the Seller that the circumstances giving rise to such
determination no longer apply, (a) no Portion of Capital shall be funded at the
Alternate Rate determined by reference to the Euro-Rate and (b) the Discount for
any outstanding Portions of Capital then funded at the Alternate Rate determined
by reference to the Euro-Rate shall be converted to the Alternate Rate
determined by reference to the Base Rate either (i) on the last day of the then
current Settlement Period if such Affected Person may lawfully continue to
maintain such Portion of Capital at the Alternate Rate determined by reference
to the Euro-Rate to such day, or (ii) immediately, if such Affected Person may
not lawfully continue to maintain such Portion of Capital at the Alternate Rate
determined by reference to the Euro-Rate to such day.
     Section 1.10 Taxes.
          The Seller agrees that any and all payments by the Seller under this
Agreement shall be made free and clear of and without deduction for any and all
current or future taxes, stamp or other taxes, levies, imposts, deductions,
charges or withholdings, and all liabilities with respect thereto, excluding
overall income or franchise taxes, in either case, imposed on the Person
receiving such payment by the Seller hereunder by the jurisdiction under whose
laws such Person is organized, operates or where its principal executive office
is located or any political subdivision thereof (all such nonexcluded taxes,
levies, imposts, deductions, charges, withholdings and liabilities being
hereinafter referred to as “Taxes”). If the Seller shall be required by law to
deduct any Taxes from or in respect of any sum payable hereunder to any
Purchaser, any Liquidity Provider, Program Support Provider or the
Administrator, then the sum payable shall be increased by the amount necessary
to yield to such Person (after payment of all Taxes) an amount equal to the sum
it would have received had no such deductions been made. Whenever any Taxes are
payable by the Seller, the Seller agrees that, as promptly as possible
thereafter, the Seller shall send to the Administrator for its own account or
for the account of any Purchaser or any Liquidity Provider or other Program
Support Provider, as the case may be, a certified copy of an original official
receipt showing payment thereof or such other evidence of such payment as may be
available to the Seller and acceptable to the taxing authorities having
jurisdiction over such Person. If the Seller fails to pay any Taxes when due to
the appropriate taxing authority or fails to remit to the Administrator the
required receipts or other required documentary evidence, the Seller shall
indemnify the Administrator and/or any other Affected Person, as applicable, for
any incremental taxes, interest or penalties that may become payable by such
party as a result of any such failure.
     Section 1.11 Letters of Credit.
          Subject to the terms and conditions hereof, the LC Bank shall issue or
cause the issuance of Letters of Credit (“Letters of Credit”) on behalf of
Seller (and, if applicable, on behalf of, or for the account of, the Transferor
in favor of such beneficiaries as the Transferor may elect); provided, however,
that the LC Bank will not be required to issue or cause to be issued any Letters
of Credit to the extent that the issuance of such Letters of Credit would then
cause the sum of (i) the Capital plus (ii) the LC Participation Amount to exceed
the Purchase Limit. The LC Participation Amount shall not exceed in the
aggregate, at any time, the aggregate of the Commitments of the LC Bank and the
LC Participants. All amounts drawn

11



--------------------------------------------------------------------------------



 



upon Letters of Credit shall accrue Discount. Letters of Credit that have not
been drawn upon shall not accrue Discount.
     Section 1.12 Issuance of Letters of Credit.
     (a) The Seller may request the LC Bank, upon two (2) Business Days’ prior
written notice submitted on or before 11:00 a.m., New York time, to issue a
Letter of Credit by delivering to the Administrator, the LC Bank’s form of
Letter of Credit Application (the “Letter of Credit Application”), substantially
in the form of Annex E attached hereto completed to the satisfaction of the
Administrator and the LC Bank; and, such other certificates, documents and other
papers and information as the Administrator may reasonably request. The Seller
also has the right to give instructions and make agreements with respect to any
Letter of Credit Application and the disposition of documents, and to agree with
the Administrator upon any amendment, extension or renewal of any Letter of
Credit.
     (b) Each Letter of Credit shall, among other things, (i) provide for the
payment of sight drafts or other written demands for payment when presented for
honor thereunder in accordance with the terms thereof and when accompanied by
the documents described therein and (ii) have an expiry date not later than
twelve (12) months after such Letter of Credit’s date of issuance and in no
event later than the Facility Termination Date. Each Letter of Credit shall be
subject either to the Uniform Customs and Practice for Documentary Credits (1993
Revision), International Chamber of Commerce Publication No. 500, and any
amendments or revisions thereof adhered to by the LC Bank (“UCP 500”) or the
International Standby Practices (ISP98-International Chamber of Commerce
Publication Number 590), and any amendments or revisions thereof adhered to by
the LC Bank (the “ISP98 Rules”), as determined by the LC Bank.
     (c) The Administrator shall promptly notify the LC Bank, at its address for
notices hereunder, and each LC Participant of the request by the Seller for a
Letter of Credit hereunder, and shall provide the LC Bank with the Letter of
Credit Application delivered to the Administrator by the Seller pursuant to
paragraph (a), above, by the close of business on the day received or if
received on a day that is not a Business Day or on any Business Day after
11:00 a.m., New York time, on such day, on the next Business Day.
     Section 1.13 Requirements For Issuance of Letters of Credit.
     The Seller shall authorize and direct the LC Bank to name the Seller as the
“Applicant” or “Account Party” of each Letter of Credit.
     Section 1.14 Disbursements, Reimbursement.
     (a) Immediately upon the issuance of each Letter of Credit, each LC
Participant shall be deemed to, and hereby irrevocably and unconditionally
agrees to, purchase from the LC Bank a participation in such Letter of Credit
and each drawing thereunder in an amount equal to such LC Participant’s Pro Rata
Share of the face amount of such Letter of Credit and the amount of such
drawing, respectively.

12



--------------------------------------------------------------------------------



 



     (b) In the event of any request for a drawing under a Letter of Credit by
the beneficiary or transferee thereof, the LC Bank will promptly notify the
Administrator and the Seller of such request. Provided that it shall have
received such notice, the Seller shall reimburse (such obligation to reimburse
the LC Bank shall sometimes be referred to as a “Reimbursement Obligation”) the
LC Bank prior to 12:00 p.m., New York time, on each date that an amount is paid
by the LC Bank under any Letter of Credit (each such date, a “Drawing Date”) in
an amount equal to the amount so paid by the LC Bank. In the event the Seller
fails to reimburse the LC Bank for the full amount of any drawing under any
Letter of Credit by 12:00 p.m., New York time, on the Drawing Date, the LC Bank
will promptly notify each LC Participant thereof, and the Seller shall be deemed
to have requested that a Funded Purchase be made by the LC Bank and the LC
Participants to be disbursed on the Drawing Date under such Letter of Credit,
subject to the amount of the unutilized portion of the Purchase Limit. Any
notice given by the LC Bank pursuant to this Section may be oral if immediately
confirmed in writing; provided that the lack of such an immediate confirmation
shall not affect the conclusiveness or binding effect of such notice.
     (c) Each LC Participant shall upon any notice pursuant to subclause
(b) above make available to the LC Bank an amount in immediately available funds
equal to its Pro Rata Share of the amount of the drawing, whereupon the LC
Participants shall each be deemed to have made a Funded Purchase in that amount.
If any LC Participant so notified fails to make available to the LC Bank the
amount of such LC Participant’s Pro Rata Share of such amount by no later than
2:00 p.m., New York time on the Drawing Date, then interest shall accrue on such
LC Participant’s obligation to make such payment, from the Drawing Date to the
date on which such LC Participant makes such payment (i) at a rate per annum
equal to the Federal Funds Rate during the first three days following the
Drawing Date and (ii) at a rate per annum equal to the rate applicable to
Capital on and after the fourth day following the Drawing Date. The LC Bank will
promptly give notice of the occurrence of the Drawing Date, but failure of the
LC Bank to give any such notice on the Drawing Date or in sufficient time to
enable any LC Participant to effect such payment on such date shall not relieve
such LC Participant from its obligation under this subclause (c), provided that
such LC Participant shall not be obligated to pay interest as provided in this
subclauses (i) and (ii) above until and commencing from the date of receipt of
notice from the LC Bank or the Administrator of a drawing. Each LC Participant’s
Commitment shall continue until the last to occur of any of the following
events: (A) the LC Bank ceases to be obligated to issue or cause to be issued
Letters of Credit hereunder; (B) no Letter of Credit issued hereunder remains
outstanding and uncancelled or (C) all Persons (other than the Seller) have been
fully reimbursed for all payments made under or relating to Letters of Credit.
     Section 1.15 Repayment of Participation Advances.
     (a) Upon (and only upon) receipt by the LC Bank for its account of
immediately available funds from or for the account of the Seller (i) in
reimbursement of any payment made by the LC Bank under a Letter of Credit with
respect to which any LC Participant has made a participation advance to the LC
Bank, or (ii) in payment of Discount on the Funded Purchases made or deemed to
have been made in connection with any such draw, the LC Bank will pay to each LC
Participant, ratably (based on the outstanding drawn amounts funded by each such
LC Participant in respect of such Letter of Credit), in the same funds as those
received by the LC

13



--------------------------------------------------------------------------------



 



Bank; it being understood, that the LC Bank shall retain a ratable amount of
such funds that were not the subject of any payment in respect of such Letter of
Credit by any LC Participant.
     (b) If the LC Bank is required at any time to return to the Seller, or to a
trustee, receiver, liquidator, custodian, or any official in any insolvency
proceeding, any portion of the payments made by the Seller to the LC Bank
pursuant to this Agreement in reimbursement of a payment made under the Letter
of Credit or interest or fee thereon, each LC Participant shall, on demand of
the LC Bank, forthwith return to the LC Bank the amount of its Pro Rata Share of
any amounts so returned by the LC Bank plus interest at the Federal Funds Rate.
     Section 1.16 Documentation.
          The Seller agrees to be bound by the terms of the Letter of Credit
Application and by the LC Bank’s interpretations of any Letter of Credit issued
for the Seller and by the LC Bank’s written regulations and customary practices
relating to letters of credit, though the LC Bank’s interpretation of such
regulations and practices may be different from the Seller’s own. In the event
of a conflict between the Letter of Credit Application and this Agreement, this
Agreement shall govern. It is understood and agreed that, except in the case of
gross negligence or willful misconduct by the LC Bank, the LC Bank shall not be
liable for any error, negligence and/or mistakes, whether of omission or
commission, in following the Seller’s instructions or those contained in the
Letters of Credit or any modifications, amendments or supplements thereto.
     Section 1.17 Determination to Honor Drawing Request.
          In determining whether to honor any request for drawing under any
Letter of Credit by the beneficiary thereof, the LC Bank shall be responsible
only to determine that the documents and certificates required to be delivered
under such Letter of Credit have been delivered and that they comply on their
face with the requirements of such Letter of Credit and that any other drawing
condition appearing on the face of such Letter of Credit has been satisfied in
the manner so set forth.
     Section 1.18 Nature of Participation and Reimbursement Obligations.
          Each LC Participant’s obligation in accordance with this Agreement to
make participation advances as a result of a drawing under a Letter of Credit,
and the obligations of the Seller to reimburse the LC Bank upon a draw under a
Letter of Credit, shall be absolute, unconditional and irrevocable, and shall be
performed strictly in accordance with the terms of this Article I under all
circumstances, including the following circumstances:
               (i) any set-off, counterclaim, recoupment, defense or other right
which such LC Participant may have against the LC Bank, the Administrator, the
Issuer, the Seller or any other Person for any reason whatsoever;
               (ii) the failure of the Seller or any other Person to comply with
the conditions set forth in this Agreement for the making of a purchase,
reinvestments, requests for

14



--------------------------------------------------------------------------------



 



Letters of Credit or otherwise, it being acknowledged that such conditions are
not required for the making of participation advances hereunder;
               (iii) any lack of validity or enforceability of any Letter of
Credit;
               (iv) any claim of breach of warranty that might be made by the
Seller, the LC Bank or any LC Participant against the beneficiary of a Letter of
Credit, or the existence of any claim, set-off, defense or other right which the
Seller, the LC Bank or any LC Participant may have at any time against a
beneficiary, any successor beneficiary or any transferee of any Letter of Credit
or the proceeds thereof (or any Persons for whom any such transferee may be
acting), the LC Bank, any LC Participant, the Issuer or any other Person,
whether in connection with this Agreement, the transactions contemplated herein
or any unrelated transaction (including any underlying transaction between the
Seller or any Subsidiaries of the Seller or any Affiliates of the Seller and the
beneficiary for which any Letter of Credit was procured);
               (v) the lack of power or authority of any signer of, or lack of
validity, sufficiency, accuracy, enforceability or genuineness of, any draft,
demand, instrument, certificate or other document presented under any Letter of
Credit, or any such draft, demand, instrument, certificate or other document
proving to be forged, fraudulent, invalid, defective or insufficient in any
respect or any statement therein being untrue or inaccurate in any respect, even
if the Administrator or the LC Bank has been notified thereof;
               (vi) payment by the LC Bank under any Letter of Credit against
presentation of a demand, draft or certificate or other document which does not
comply with the terms of such Letter of Credit other than as a result of the
gross negligence or willful misconduct of the LC Bank;
               (vii) the solvency of, or any acts or omissions by, any
beneficiary of any Letter of Credit, or any other Person having a role in any
transaction or obligation relating to a Letter of Credit, or the existence,
nature, quality, quantity, condition, value or other characteristic of any
property or services relating to a Letter of Credit;
               (viii) any failure by the LC Bank or any of the LC Bank’s
Affiliates to issue any Letter of Credit in the form requested by the Seller,
unless the LC Bank has received written notice from the Seller of such failure
within three Business Days after the LC Bank shall have furnished the Seller a
copy of such Letter of Credit and such error is material and no drawing has been
made thereon prior to receipt of such notice;
               (ix) any Material Adverse Effect on the Seller, the Transferor,
any Originator or any Affiliates thereof;
               (x) any breach of this Agreement or any Transaction Document by
any party thereto;
               (xi) the occurrence or continuance of an Insolvency Proceeding
with respect to the Seller, the Transferor, any Originator or any Affiliate
thereof;

15



--------------------------------------------------------------------------------



 



               (xii) the fact that a Termination Event or an Unmatured
Termination Event shall have occurred and be continuing;
               (xiii) the fact that this Agreement or the obligations of Seller
or Servicer hereunder shall have been terminated; and
               (xiv) any other circumstance or happening whatsoever, whether or
not similar to any of the foregoing.
     Section 1.19 Indemnity.
          In addition to other amounts payable hereunder, the Seller hereby
agrees to protect, indemnify, pay and save harmless the Administrator, the LC
Bank, each LC Participant and any of the LC Bank’s Affiliates that have issued a
Letter of Credit from and against any and all claims, demands, liabilities,
damages, taxes, penalties, interest, judgments, losses, costs, charges and
expenses (including Attorney Costs) which the Administrator, the LC Bank, any LC
Participant or any of their respective Affiliates may incur or be subject to as
a consequence, direct or indirect, of the issuance of any Letter of Credit,
except to the extent resulting from (a) the gross negligence or willful
misconduct of the party to be indemnified as determined by a final judgment of a
court of competent jurisdiction or (b) the wrongful dishonor by the LC Bank of a
proper demand for payment made under any Letter of Credit, except if such
dishonor resulted from any act or omission, whether rightful or wrongful, of any
present or future de jure or de facto Governmental Authority (all such acts or
omissions herein called “Governmental Acts”).
     Section 1.20 Liability for Acts and Omissions.
          As between the Seller, on the one hand, and the Administrator, the LC
Bank, the LC Participants and the Issuer, on the other, the Seller assumes all
risks of the acts and omissions of, or misuse of the Letters of Credit by, the
respective beneficiaries of such Letters of Credit. In furtherance and not in
limitation of the respective foregoing, none of the Administrator, the LC Bank,
the LC Participants or the Issuer shall be responsible for: (i) the form,
validity, sufficiency, accuracy, genuineness or legal effect of any document
submitted by any party in connection with the application for an issuance of any
such Letter of Credit, even if it should in fact prove to be in any or all
respects invalid, insufficient, inaccurate, fraudulent or forged (even if the LC
Bank shall have been notified thereof); (ii) the validity or sufficiency of any
instrument transferring or assigning or purporting to transfer or assign any
such Letter of Credit or the rights or benefits thereunder or proceeds thereof,
in whole or in part, which may prove to be invalid or ineffective for any
reason; (iii) the failure of the beneficiary of any such Letter of Credit, or
any other party to which such Letter of Credit may be transferred, to comply
fully with any conditions required in order to draw upon such Letter of Credit
or any other claim of the Seller against any beneficiary of such Letter of
Credit, or any such transferee, or any dispute between or among the Seller and
any beneficiary of any Letter of Credit or any such transferee; (iv) errors,
omissions, interruptions or delays in transmission or delivery of any messages,
by mail, cable, telegraph, telex or otherwise, whether or not they be in cipher;
(v) errors in interpretation of technical terms; (vi) any loss or delay in the
transmission or otherwise of any document required in order

16



--------------------------------------------------------------------------------



 



to make a drawing under any such Letter of Credit or of the proceeds thereof;
(vii) the misapplication by the beneficiary of any such Letter of Credit of the
proceeds of any drawing under such Letter of Credit; or (viii) any consequences
arising from causes beyond the control of the Administrator, the LC Bank, the LC
Participants and the Issuer, including any Governmental Acts, and none of the
above shall affect or impair, or prevent the vesting of, any of the LC Bank’s
rights or powers hereunder. Nothing in the preceding sentence shall relieve the
LC Bank from liability for its gross negligence or willful misconduct, as
determined by a final non-appealable judgment of a court of competent
jurisdiction, in connection with actions or omissions described in such clauses
(i) through (viii) of such sentence. In no event shall the Administrator, the LC
Bank, the LC Participants, the Issuer or their respective Affiliates, be liable
to the Seller or any other Person for any indirect, consequential, incidental,
punitive, exemplary or special damages or expenses (including without limitation
attorneys’ fees), or for any damages resulting from any change in the value of
any property relating to a Letter of Credit.
          Without limiting the generality of the foregoing, the Administrator,
the LC Bank, the LC Participants and the Issuer and each of its Affiliates
(i) may rely on any written communication believed in good faith by such Person
to have been authorized or given by or on behalf of the applicant for a Letter
of Credit; (ii) may honor any presentation if the documents presented appear on
their face to comply with the terms and conditions of the relevant Letter of
Credit; (iii) may honor a previously dishonored presentation under a Letter of
Credit, whether such dishonor was pursuant to a court order, to settle or
compromise any claim of wrongful dishonor, or otherwise, and shall be entitled
to reimbursement to the same extent as if such presentation had initially been
honored, together with any interest paid by the LC Bank or its Affiliates;
(iv) may honor any drawing that is payable upon presentation of a statement
advising negotiation or payment, upon receipt of such statement (even if such
statement indicates that a draft or other document is being delivered
separately), and shall not be liable for any failure of any such draft or other
document to arrive, or to conform in any way with the relevant Letter of Credit;
(v) may pay any paying or negotiating bank claiming that it rightfully honored
under the laws or practices of the place where such bank is located; and
(vi) may settle or adjust any claim or demand made on the Administrator, the LC
Bank, the LC Participants, the Issuer or their respective Affiliates, in any way
related to any order issued at the applicant’s request to an air carrier, a
letter of guarantee or of indemnity issued to a carrier or any similar document
(each an “Order”) and honor any drawing in connection with any Letter of Credit
that is the subject of such Order, notwithstanding that any drafts or other
documents presented in connection with such Letter of Credit fail to conform in
any way with such Letter of Credit.
          In furtherance and extension and not in limitation of the specific
provisions set forth above, any action taken or omitted by the LC Bank under or
in connection with the Letters of Credit issued by it or any documents and
certificates delivered thereunder, if taken or omitted in good faith and without
gross negligence or willful misconduct, as determined by a final non-appealable
judgment of a court of competent jurisdiction, shall not put the LC Bank under
any resulting liability to the Seller, any LC Participant or any other Person.

17



--------------------------------------------------------------------------------



 



ARTICLE II
REPRESENTATIONS AND WARRANTIES; COVENANTS;
TERMINATION EVENTS
     Section 2.1 Representations and Warranties; Covenants.
          Each of the Seller and the Servicer hereby makes the representations
and warranties, and hereby agrees to perform and observe the covenants,
applicable to it as set forth in Exhibits III and IV, respectively.
     Section 2.2 Termination Events.
          If any of the Termination Events set forth in Exhibit V shall occur,
the Administrator may, by notice to the Seller, declare the Facility Termination
Date to have occurred (in which case the Facility Termination Date shall be
deemed to have occurred); provided, that automatically upon the occurrence of
any event (without any requirement for the passage of time or the giving of
notice) described in paragraph (f) of Exhibit V, the Facility Termination Date
shall occur. Upon any such declaration, occurrence or deemed occurrence of the
Facility Termination Date, the Purchasers and the Administrator shall have, in
addition to the rights and remedies that they may have under this Agreement, all
other rights and remedies provided after default under the UCC and under other
applicable law, which rights and remedies shall be cumulative.
ARTICLE III
INDEMNIFICATION
     Section 3.1 Indemnities by the Seller.
          Without limiting any other rights that the Administrator, the
Purchasers, the Liquidity Providers, any Program Support Provider or any of
their respective Affiliates, employees, officers, directors, agents, counsel,
successors, transferees or permitted assigns (each, an “Indemnified Party”) may
have hereunder or under applicable law, the Seller hereby agrees to indemnify
each Indemnified Party from and against any and all claims, damages, expenses,
costs, losses, liabilities, penalties and Taxes (including Attorney Costs) (all
of the foregoing being collectively referred to as “Indemnified Amounts”) at any
time imposed on or incurred by any Indemnified Party arising out of or otherwise
relating to any Transaction Document, the transactions contemplated thereby or
the acquisition of any portion of the Purchased Interest, or any action taken or
omitted by any of the Indemnified Parties (including any action taken by the
Administrator as attorney-in-fact for the Seller, the Transferor or any
Originator hereunder or under any other Transaction Document) whether arising by
reason of the acts to be performed by the Seller hereunder or otherwise,
excluding only Indemnified Amounts to the extent: (a) a final judgment of a
court of competent jurisdiction holds that such Indemnified Amounts resulted
from gross negligence or willful misconduct of the Indemnified Party seeking
indemnification, (b) due to the credit risk of the Obligor and for which
reimbursement would constitute recourse to the Transferor, any Originator, the
Seller or the Servicer for uncollectible Receivables or (c) such Indemnified
Amounts include Taxes imposed or based on, or measured by, the gross or net

18



--------------------------------------------------------------------------------



 



income or receipts of such Indemnified Party by the jurisdiction under the laws
of which such Indemnified Party is organized, operates or where its principal
executive office is located (or any political subdivision thereof); provided,
however, that nothing contained in this sentence shall limit the liability of
the Seller or the Servicer or limit the recourse of any Indemnified Party to the
Seller or the Servicer for any amounts otherwise specifically provided to be
paid by the Seller or the Servicer hereunder. Without limiting the foregoing
indemnification, the Seller shall indemnify each Indemnified Party for
Indemnified Amounts relating to or resulting from any of the following:
               (i) the failure of any Receivable included in the calculation of
the Net Receivables Pool Balance as an Eligible Receivable to be an Eligible
Receivable, the failure of any information contained in an Information Package
to be true and correct, or the failure of any other information provided to any
Purchaser or the Administrator with respect to Receivables or this Agreement to
be true and correct,
               (ii) the failure of any representation, warranty or statement
made or deemed made by the Seller (or any employee or agent of the Seller) under
or in connection with this Agreement, any Information Package or any other
information or report delivered by or on behalf of the Seller pursuant hereto to
have been true and correct as of the date made or deemed made when made,
               (iii) the failure by the Seller to comply with any applicable
law, rule or regulation related to any Receivable or the non-conformity of any
Receivable with any such applicable law, rule or regulation,
               (iv) the failure of the Seller to vest and maintain vested in the
Administrator (on behalf of the Purchasers) a perfected ownership interest or
security interest in the Purchased Interest and the property conveyed hereunder,
free and clear of any Adverse Claim,
               (v) any commingling of funds to which the Administrator or any
Purchaser is entitled hereunder with any other funds;
               (vi) any failure of a Lock-Box Bank to comply with the terms of
the applicable Lock-Box Agreement;
               (vii) any dispute, claim, offset or defense (other than discharge
in bankruptcy of the Obligor) of the Obligor to the payment of any Receivable,
or any other claim resulting from the sale or lease of goods or the rendering of
services related to such Receivable or the furnishing or failure to furnish any
such goods or services or other similar claim or defense not arising from the
financial inability of any Obligor to pay undisputed indebtedness;
               (viii) any failure of the Seller to perform its duties or
obligations in accordance with the provisions of this Agreement or any other
Transaction Document to which it is a party;

19



--------------------------------------------------------------------------------



 



               (ix) any action taken by the Administrator as attorney-in-fact
for the Seller, the Transferor or any Originator pursuant to this Agreement or
any other Transaction Document;
               (x) any environmental liability claim or products liability claim
or other claim, investigation, litigation or proceeding, arising out of or in
connection with merchandise, insurance or services that are the subject of any
Contract;
               (xi) the use of proceeds of purchases or reinvestments or the
issuance of any Letter of Credit; or
               (xii) any reduction in Capital as a result of the distribution of
Collections pursuant to Section 1.4(d), if all or a portion of such
distributions shall thereafter be rescinded or otherwise must be returned for
any reason.
     Section 3.2 Indemnities by the Servicer.
          Without limiting any other rights that the Administrator, any
Purchasers, any Liquidity Provider, any Program Support Provider or any other
Indemnified Party may have hereunder or under applicable law, the Servicer
hereby agrees to indemnify each Indemnified Party from and against any and all
Indemnified Amounts arising out of or resulting from (whether directly or
indirectly): (a) the failure of any information contained in an Information
Package to be true and correct, or the failure of any other information provided
to any such Indemnified Party by, or on behalf of, the Servicer to be true and
correct, (b) the failure of any representation, warranty or statement made or
deemed made by the Servicer (or any of its officers) under or in connection with
this Agreement or any other Transaction Document to which it is a party to have
been true and correct as of the date made or deemed made when made, (c) the
failure by the Servicer to comply with any applicable law, rule or regulation
with respect to any Pool Receivable or the related Contract, (d) any dispute,
claim, offset or defense of the Obligor to the payment of any Receivable in, or
purporting to be in, the Receivables Pool resulting from or related to the
collection activities with respect to such Receivable, or (e) any failure of the
Servicer to perform its duties or obligations in accordance with the provisions
hereof or any other Transaction Document to which it is a party.
ARTICLE IV
ADMINISTRATION AND COLLECTIONS
     Section 4.1 Appointment of the Servicer.
     (a) The servicing, administering and collection of the Pool Receivables
shall be conducted by the Person so designated from time to time as the Servicer
in accordance with this Section. Until the Administrator gives notice to Arch
Sales (in accordance with this Section) of the designation of a new Servicer,
Arch Sales is hereby designated as, and hereby agrees to perform the duties and
obligations of, the Servicer pursuant to the terms hereof. Upon the occurrence
of a Termination Event, the Administrator may designate as Servicer any Person
(including itself) to succeed Arch Sales or any successor Servicer, on the
condition in each case

20



--------------------------------------------------------------------------------



 



that any such Person so designated shall agree to perform the duties and
obligations of the Servicer pursuant to the terms hereof.
     (b) Upon the designation of a successor Servicer as set forth in clause
(a), Arch Sales agrees that it will terminate its activities as Servicer
hereunder in a manner that the Administrator determines will facilitate the
transition of the performance of such activities to the new Servicer, and Arch
Sales shall cooperate with and assist such new Servicer. Such cooperation shall
include access to and transfer of related records (including all Contracts) and
use by the new Servicer of all licenses, hardware or software necessary or
desirable to collect the Pool Receivables and the Related Security.
     (c) Arch Sales acknowledges that, in making their decision to execute and
deliver this Agreement, the Administrator and the Purchasers have relied on Arch
Sales’ agreement to act as Servicer hereunder. Accordingly, Arch Sales agrees
that it will not voluntarily resign as Servicer without the prior written
consent of the Administrator and the Purchasers.
     (d) The Servicer may delegate its duties and obligations hereunder to any
subservicer (each a “Sub-Servicer”); provided, that, in each such delegation:
(i) each such Sub-Servicer shall agree in writing to perform the duties and
obligations of the Servicer pursuant to the terms hereof, (ii) the Servicer
shall remain liable for the performance of the duties and obligations so
delegated, (iii) the Seller, the Administrator and the Purchasers shall have the
right to look solely to the Servicer for performance, and (iv) the terms of any
agreement with any Sub-Servicer shall provide that the Administrator may
terminate such agreement upon the termination of the Servicer hereunder by
giving notice of its desire to terminate such agreement to the Servicer (and the
Servicer shall provide appropriate notice to each such Sub-Servicer); provided,
however, that if any such delegation is to any Person other than an Originator
or the Transferor, the Administrator shall have consented in writing in advance
to such delegation.
     Section 4.2 Duties of the Servicer.
     (a) The Servicer shall take or cause to be taken all such action as may be
necessary or advisable to administer and collect each Pool Receivable from time
to time, all in accordance with this Agreement and all applicable laws, rules
and regulations, with reasonable care and diligence, and in accordance with the
Credit and Collection Policies. The Servicer shall set aside, for the accounts
of the Seller and the Purchasers, the amount of the Collections to which each is
entitled in accordance with Article I. The Servicer may, in accordance with the
applicable Credit and Collection Policy, take such action, including
modifications, waivers or restructurings of Pool Receivables and the related
Contracts as the Servicer may determine to be appropriate to maximize
Collections thereof or reflect adjustments permitted under the Credit and
Collection Policy or required under applicable laws, rules or regulations or the
applicable Contract; provided, however, that for the purposes of this Agreement
(i) such action shall not change the number of days such Pool Receivable has
remained unpaid from the date of the original due date related to such Pool
Receivable, (ii) such action shall not alter the status of such Pool Receivable
as a Delinquent Receivable or a Defaulted Receivable under this Agreement or
limit the rights of any of the Purchasers or the Administrator under this
Agreement or any other Transaction Document and (iii) if a Termination Event has
occurred and is continuing and Arch

21



--------------------------------------------------------------------------------



 



Sales or an Affiliate thereof is serving as the Servicer, Arch Sales or such
Affiliate may take such action only upon the prior approval of the
Administrator. The Seller shall deliver to the Servicer and the Servicer shall
hold for the benefit of the Seller and the Administrator (individually and for
the benefit of the Purchasers), in accordance with their respective interests,
all records and documents (including computer tapes or disks) with respect to
each Pool Receivable. Notwithstanding anything to the contrary contained herein,
if a Termination Event has occurred and is continuing, the Administrator may
direct the Servicer (whether the Servicer is Arch Sales or any other Person) to
commence or settle any legal action to enforce collection of any Pool Receivable
or to foreclose upon or repossess any Related Security.
     (b) The Servicer shall, as soon as practicable following actual receipt of
collected funds, turn over to the Seller the collections of any indebtedness
that is not a Pool Receivable, less, if Arch Sales or an Affiliate thereof is
not the Servicer, all reasonable and appropriate out-of-pocket costs and
expenses of such Servicer of servicing, collecting and administering such
collections. The Servicer, if other than Arch Sales or an Affiliate thereof,
shall, as soon as practicable upon demand, deliver to the Seller all records in
its possession that evidence or relate to any indebtedness that is not a Pool
Receivable, and copies of records in its possession that evidence or relate to
any indebtedness that is a Pool Receivable.
     (c) The Servicer’s obligations hereunder shall terminate on the later of:
(i) the Facility Termination Date, (ii) the date on which no Capital of or
Discount in respect of the Purchased Interest shall be outstanding, (iii) the
date the LC Participation Amount is cash collateralized in full and (iv) the
date on which all amounts required to be paid to the Purchasers, the
Administrator and any other Indemnified Party or Affected Person hereunder shall
have been paid in full. After such termination, if Arch Sales or an Affiliate
thereof was not the Servicer on the date of such termination, the Servicer shall
promptly deliver to the Seller all books, records and related materials that the
Seller previously provided to the Servicer, or that have been obtained by the
Servicer, in connection with this Agreement.
     Section 4.3 Lock-Box Account Arrangements.
          Prior to the initial purchase hereunder, the Seller shall have entered
into Lock-Box Agreements with all of the Lock-Box Banks and delivered original
counterparts thereof to the Administrator. Upon the occurrence of a Termination
Event, the Administrator may at any time thereafter give notice to each Lock-Box
Bank that the Administrator is exercising its rights under the Lock-Box
Agreements to do any or all of the following: (a) to have the exclusive
ownership and control of the Lock-Box Accounts transferred to the Administrator
(for the benefit of the Purchasers) and to exercise exclusive dominion and
control over the funds deposited therein, (b) to have the proceeds that are sent
to the respective Lock-Box Accounts redirected pursuant to the Administrator’s
instructions rather than deposited in the applicable Lock-Box Account, and
(c) to take any or all other actions permitted under the applicable Lock-Box
Agreement. The Seller hereby agrees that if the Administrator at any time takes
any action set forth in the preceding sentence, the Administrator shall have
exclusive control (for the benefit of the Purchasers) of the proceeds (including
Collections) of all Pool Receivables and the Seller hereby further agrees to
take any other action that the Administrator may reasonably request to transfer
such control. Any proceeds of Pool Receivables received by the Seller or the
Servicer

22



--------------------------------------------------------------------------------



 



thereafter shall be sent immediately to, or as otherwise instructed by, the
Administrator. The parties hereto hereby acknowledge that if at any time the
Administrator takes control of any Lock-Box Account, the Administrator shall not
have any rights to the funds therein in excess of the unpaid amounts due to the
Administrator, the Purchasers, any Indemnified Party, any Affected Person or any
other Person hereunder or under any other Transaction Document, and the
Administrator shall distribute or cause to be distributed such funds in
accordance with Section 4.2(b) and Article I (in each case as if such funds were
held by the Servicer thereunder).
     Section 4.4 Enforcement Rights.
     (a) At any time following the occurrence and during the continuation of a
Termination Event:
               (i) the Administrator may direct the Obligors that payment of all
amounts payable under any Pool Receivable is to be made directly to the
Administrator or its designee,
               (ii) the Administrator may instruct the Seller or the Servicer to
give notice of the Purchasers’ interest in Pool Receivables to each Obligor,
which notice shall direct that payments be made directly to the Administrator or
its designee (on behalf of the Purchasers), and the Seller or the Servicer, as
the case may be, shall give such notice at the expense of the Seller or the
Servicer, as the case may be; provided, that if the Seller or the Servicer, as
the case may be, fails to so notify each Obligor, the Administrator (at the
Seller’s or the Servicer’s, as the case may be, expense) may so notify the
Obligors, and
               (iii) the Administrator may request the Servicer to, and upon
such request the Servicer shall: (A) assemble all of the records necessary or
desirable to collect the Pool Receivables and the Related Security, and transfer
or license to a successor Servicer the use of all software necessary or
desirable to collect the Pool Receivables and the Related Security, and make the
same available to the Administrator or its designee (for the benefit of the
Purchasers) at a place selected by the Administrator, and (B) segregate all
cash, checks and other instruments received by it from time to time constituting
Collections in a manner acceptable to the Administrator and, promptly upon
receipt, remit all such cash, checks and instruments, duly endorsed or with duly
executed instruments of transfer, to the Administrator or its designee.
     (b) The Seller hereby authorizes the Administrator, and irrevocably
appoints the Administrator as its attorney-in-fact with full power of
substitution and with full authority in the place and stead of the Seller, which
appointment is coupled with an interest, to take any and all steps in the name
of the Seller and on behalf of the Seller necessary or desirable, in the
determination of the Administrator, following the occurrence and during the
continuation of a Termination Event, to collect any and all amounts or portions
thereof due under any and all Pool Assets, including endorsing the name of the
Seller on checks and other instruments representing Collections and enforcing
such Pool Assets. Notwithstanding anything to the contrary contained in this
subsection, none of the powers conferred upon such attorney-in-fact pursuant to
the preceding sentence shall subject such attorney-in-fact to any liability if
any action taken by it

23



--------------------------------------------------------------------------------



 



shall prove to be inadequate or invalid, nor shall they confer any obligations
upon such attorney-in-fact in any manner whatsoever.
     Section 4.5 Responsibilities of the Seller.
     (a) Anything herein to the contrary notwithstanding, the Seller shall:
(i) perform all of its obligations, if any, under the Contracts related to the
Pool Receivables to the same extent as if interests in such Pool Receivables had
not been transferred hereunder, and the exercise by the Administrator or any
Purchaser of their respective rights hereunder shall not relieve the Seller from
such obligations, and (ii) pay when due any taxes, including any sales taxes
payable in connection with the Pool Receivables and their creation and
satisfaction. Neither the Administrator nor any Purchaser shall have any
obligation or liability with respect to any Pool Asset, nor shall any of them be
obligated to perform any of the obligations of the Seller, the Transferor, ACI
or any Originator thereunder.
     (b) Arch Sales hereby irrevocably agrees that if at any time it shall cease
to be the Servicer hereunder, it shall act (if the then-current Servicer so
requests) as the data-processing agent of the Servicer and, in such capacity,
Arch Sales shall conduct the data-processing functions of the administration of
the Receivables and the Collections thereon in substantially the same way that
Arch Sales conducted such data-processing functions while it acted as the
Servicer.
     Section 4.6 Servicing Fee.
     (a) Subject to clause (b), the Servicer shall be paid a fee (the “Servicing
Fee”) equal to 1.00% per annum (the “Servicing Fee Rate”) of the daily average
aggregate Outstanding Balance of the Pool Receivables. The Purchasers’ Share of
such fee shall be paid through the distributions contemplated by Section 1.4(d),
and the Seller’s Share of such fee shall be paid by the Seller on each
Settlement Date.
     (b) If the Servicer ceases to be Arch Sales or an Affiliate thereof, the
servicing fee shall be the greater of: (i) the amount calculated pursuant to
clause (a), and (ii) an alternative amount specified by the successor Servicer
not to exceed 110% of the aggregate reasonable costs and expenses incurred by
such successor Servicer in connection with the performance of its obligations as
Servicer.
     Section 4.7 Authorization and Action of the Administrator.
     (a) Each Purchaser hereby accepts the appointment of and irrevocably
authorizes the Administrator to take such actions as agent on its behalf and to
exercise such powers as are delegated to the Administrator hereby and to
exercise such other powers as are reasonably incidental thereto. The
Administrator shall hold, in its name, for the benefit of each Purchaser,
ratably, the Purchased Interest. The Administrator shall not have any duties
other than those expressly set forth herein or any fiduciary relationship with
any Purchaser, and no implied obligations or liabilities shall be read into this
Agreement, or otherwise exist, against the Administrator. The Administrator does
not assume, nor shall it be deemed to have assumed, any obligation to, or
relationship of trust or agency with, the Seller or Servicer. Notwithstanding
any

24



--------------------------------------------------------------------------------



 



provision of this Agreement or any other Transaction Document to the contrary,
in no event shall the Administrator ever be required to take any action which
exposes the Administrator to personal liability or which is contrary to the
provisions of this Agreement, any other Transaction Document or applicable law.
The appointment and authority of the Administrator hereunder shall terminate on
the later of (i) the Facility Termination Date, (ii) the date on which no
Capital of or Discount in respect of the Purchased Interest shall be
outstanding, (iii) the date the LC Participation Amount is cash collateralized
in full and (iv) the date on which all amounts required to be paid by the Seller
under this Agreement to any Purchaser, the Administrator and any other
Indemnified Party or Affected Person shall have been paid in full.
     (b) Except as otherwise specifically provided in this Agreement, the
provisions of this Section 4.7 are solely for the benefit of the Administrator
and the Purchasers, and none of the Seller or the Servicer shall have any rights
as a third party beneficiary or otherwise under any of the provisions of this
Section 4.7, except that this Section 4.7 shall not affect any obligations which
the Administrator or any Purchaser may have to the Seller or the Servicer under
the other provisions of this Agreement.
     (c) In performing its functions and duties hereunder, the Administrator
shall act solely as the agent of the Purchasers and does not assume nor shall be
deemed to have assumed any obligation or relationship of trust or agency with or
for the Seller or Servicer or any of their successors and assigns.
     Section 4.8 Nature of Administrator’s Duties; Delegation of Administrator’s
Duties; Exculpatory Duties.
     (a) The Administrator shall have no duties or responsibilities except those
expressly set forth in this Agreement or in the other Transaction Documents. The
duties of the Administrator shall be mechanical and administrative in nature.
The Administrator shall not have, by reason of this Agreement, a fiduciary
relationship in respect of any Purchaser. Nothing in this Agreement or any of
the Transaction Documents, express or implied, is intended to or shall be
construed to impose upon the Administrator any obligations in respect of this
Agreement or any of the Transaction Documents except as expressly set forth
herein or therein. The Administrator shall not have any duty or responsibility,
either initially or on a continuing basis, to provide any Purchaser with any
credit or other information with respect to the Seller, any Originator, the
Transferor, any Sub-Servicer or the Servicer, whether coming into its possession
before the date hereof or at any time or times thereafter. If the Administrator
seeks the consent or approval of the Purchasers to the taking or refraining from
taking any action hereunder, the Administrator shall send notice thereof to each
Purchaser. The Administrator shall promptly notify each Purchaser any time that
the Purchasers have instructed the Administrator to act or refrain from acting
pursuant hereto.
     (b) The Administrator may execute any of its duties through agents or
attorneys-in-fact and shall be entitled to advice of counsel concerning all
matters pertaining to such duties. The Administrator shall not be responsible
for the negligence or misconduct of any agents or attorneys-in-fact selected by
it with reasonable care.

25



--------------------------------------------------------------------------------



 



     (c) Neither the Administrator nor any of its directors, officers, agents or
employees shall be liable for any action taken or omitted (i) with the consent
or at the direction of the required Purchasers or (ii) in the absence of such
Person’s gross negligence or willful misconduct. The Administrator shall not be
responsible to any Purchaser or other Person for (i) any recitals,
representations, warranties or other statements made by the Seller, any
Sub-Servicer, the Servicer, the Transferor, any Originator or any of their
Affiliates, (ii) the value, validity, effectiveness, genuineness, enforceability
or sufficiency of any Transaction Document, (iii) any failure of the Seller, any
Sub-Servicer, the Servicer, the Transferor, any Originator or any of their
Affiliates to perform any obligation hereunder or under the other Transaction
Documents to which it is a party (or under any Contract), or (iv) the
satisfaction of any condition specified in Exhibit II. The Administrator shall
not have any obligation to any Purchaser to ascertain or inquire about the
observance or performance of any agreement contained in any Transaction Document
or to inspect the properties, books or records of the Seller, the Servicer, the
Transferor, any Originator or any of their respective Affiliates.
     Section 4.9 UCC Filings.
          Each of the Seller and the Purchasers expressly recognizes and agrees
that the Administrator may be listed as the assignee or secured party of record
on the various UCC filings required to be made hereunder in order to perfect the
transfer of the Purchased Interest from the Seller to the Purchasers, that such
listing shall be for administrative convenience only in creating a record or
nominee owner to take certain actions hereunder on behalf of the Purchasers and
that such listing will not affect in any way the status of the Purchasers as the
beneficial owners of the Purchased Interest. In addition, such listing shall
impose no duties on the Administrator other than those expressly and
specifically undertaken in accordance with this Section 4.9.
     Section 4.10 Administrator’s Reliance, Etc.
          Neither the Administrator nor any of its directors, officers, agents
or employees shall be liable for any action taken or omitted to be taken by it
as Administrator under or in connection with this Agreement except for its own
gross negligence or willful misconduct. Without limiting the foregoing, the
Administrator: (i) may consult with legal counsel (including counsel for the
Seller), independent public accountants and other experts selected by it and
shall not be liable for any action taken or omitted to be taken in good faith by
it in accordance with the advice of such counsel, accountants or experts;
(ii) makes no warranty or representation to any Purchaser and shall not be
responsible to any Purchaser for any statements, warranties or representations
made in or in connection with this Agreement; (iii) shall not have any duty to
ascertain or to inquire as to the performance or observance of any of the terms,
covenants or conditions of this Agreement on the part of the Seller, the
Servicer, any Sub-Servicer, the Transferor or any Originator or to inspect the
property (including the books and records) of the Seller, the Servicer, any
Sub-Servicer, the Transferor or any Originator; (iv) shall not be responsible to
any Purchaser for the due execution, legality, validity, enforceability,
genuineness, sufficiency, or value of this Agreement, or any other instrument or
document furnished pursuant hereto; and (v) shall incur no liability under or in
respect of this Agreement or any other Transaction Document by acting upon any
notice (including notice by telephone), consent, certificate or other instrument
or writing (which may be by telex) believed by it to be genuine

26



--------------------------------------------------------------------------------



 



and signed or sent by the proper party or parties. The Administrator may at any
time request instructions from the Purchasers with respect to any actions or
approvals which by the terms of this Agreement or of any of the other
Transaction Documents the Administrator is permitted or required to take or to
grant, and if such instructions are promptly requested, the Administrator shall
be absolutely entitled to refrain from taking any action or to withhold any
approval and shall not be under any liability whatsoever to any Person for
refraining from any action or withholding any approval under any of the
Transaction Documents until it shall have received such instructions from the
Issuer and the Majority LC Participants (or, where expressly required hereunder,
from the Required LC Participants or all of the LC Participants). Without
limiting the foregoing, neither the Issuer, the LC Bank nor any LC Participant
shall have any right of action whatsoever against the Administrator as a result
of the Administrator acting or refraining from acting under this Agreement or
any of the other Transaction Documents in accordance with the instructions of
the Issuer and the Majority LC Participants (or, where expressly required
hereunder, the Required LC Participants or all of the LC Participants). The
Administrator shall in all cases be fully protected in acting, or in refraining
from acting, under this Agreement in accordance with a request of the required
Purchasers or the Required LC Participants, and such request and any action
taken or failure to act pursuant thereto shall be binding upon all Purchasers
and the Administrator.
     Section 4.11 Administrator and Affiliates.
          To the extent that the Administrator or any of its Affiliates is or
shall become an LC Participant hereunder, the Administrator or such Affiliate,
in such capacity, shall have the same rights and powers under this Agreement as
would any other LC Participant hereunder and may exercise the same as though it
were not the Administrator. The Administrator and its Affiliates may generally
engage in any kind of business with the Seller, the Transferor, any Originator,
ACI, any Sub-Servicer or the Servicer, any of their respective Affiliates and
any Person who may do business with or own securities of the Seller, the
Transferor, any Originator, ACI, any Sub-Servicer or the Servicer or any of
their respective Affiliates, all as if it were not the Administrator hereunder
and without any duty to account therefor to the Issuer or the LC Participants.
     Section 4.12 Notice of Termination Events.
          The Administrator shall not be deemed to have knowledge or notice of
the occurrence of any Termination Event or Unmatured Termination Event unless it
has received notice from any Purchaser, the Servicer or the Seller stating that
a Termination Event or an Unmatured Termination Event has occurred hereunder and
describing such Termination Event or Unmatured Termination Event. In the event
that the Administrator receives such a notice, it shall promptly give notice
thereof to each Purchaser. The Administrator shall take such action concerning a
Termination Event or an Unmatured Termination Event as may be directed by the
required Purchasers (unless such action otherwise requires the consent of all
Purchasers, the LC Bank and/or the Required LC Participants), but until the
Administrator receives such directions, the Administrator may (but shall not be
obligated to) take such action, or refrain from taking such action, as the
Administrator deems advisable and in the best interests of the Purchasers.

27



--------------------------------------------------------------------------------



 



     Section 4.13 Non-Reliance on Administrator and other Purchasers;
Administrators and Affiliates.
     (a) Each Purchaser expressly acknowledges that neither the Administrator
nor any of its officers, directors, employees, agents, attorneys-in-fact or
Affiliates has made any representations or warranties to it and that no act by
the Administrator hereafter taken, including any review of the affairs of the
Seller, the Transferor, ACI, the Servicer or any Originator, shall be deemed to
constitute any representation or warranty by the Administrator. Each Purchaser
represents and warrants to the Administrator that it has, independently and
without reliance upon the Administrator, the LC Bank or any Purchaser and based
on such documents and information as it has deemed appropriate, made and will
continue to make its own appraisal of any investigation into the business,
operations, property, prospects, financial and other conditions and
creditworthiness or the Seller, the Transferor, ACI, the Servicer or the
Originators, and made its own evaluation and decision to enter into this
Agreement. Except for terms specifically required to be delivered hereunder, the
Administrator shall not have any duty or responsibility to provide any Purchaser
with any information concerning the Seller, the Transferor, ACI, the Servicer or
the Originators or any of their Affiliates that comes into the possession of the
Administrator or any of its officers, directors, employees, agents,
attorneys-in-fact or Affiliates.
     (b) Each of the Purchasers and the Administrator and any of their
respective Affiliates may extend credit to, accept deposits from and generally
engage in any kind of banking, trust, debt, entity or other business with the
Seller, the Transferor, ACI, the Servicer or any Originator or any of their
Affiliates. With respect to the acquisition of the Eligible Receivables pursuant
to this Agreement, the Administrator shall have the same rights and powers under
this Agreement as any Purchaser and may exercise the same as though it were not
such an agent, and the terms “Purchaser” and “Purchasers” shall include, to the
extent applicable, the Administrator in its individual capacity.
     Section 4.14 Indemnification.
          Each LC Participant agrees to indemnify and hold harmless the
Administrator and its officers, directors, employees, representatives and agents
and the LC Bank (to the extent not reimbursed by the Seller, the Transferor, the
Servicer or any Originator and without limiting the obligation of the Seller,
the Transferor, the Servicer, or any Originator to do so), ratably according to
its Pro Rata Share, from and against any and all liabilities, obligations,
losses, damages, penalties, actions, judgments, settlements, costs, expenses
and, or disbursements of any kind or nature whatsoever (including, in connection
with any investigative or threatened proceeding, whether or not the
Administrator or such Person shall be designated a party thereto) that may at
any time be imposed on, incurred by, or asserted against the Administrator or
such Person as a result of, or related to, any of the transactions contemplated
by the Transaction Documents or the execution, delivery or performance of the
Transaction Documents or any other document furnished in connection therewith;
provided, however, that no LC Participant shall be liable for any portion of
such liabilities, obligations, losses, damages, penalties, actions, judgments,
suits, costs, expenses, or disbursements resulting from the Administrator’s or
the LC Bank’s gross negligence or willful misconduct, as determined by a final
non-appealable judgment of a court of competent jurisdiction. Without limiting
the generality of the foregoing,

28



--------------------------------------------------------------------------------



 



each LC Participant agrees to reimburse the Administrator and the LC Bank,
ratably according to their Pro Rata Shares, promptly upon demand, for any
out-of-pocket expenses (including reasonable counsel fees) incurred by the
Administrator or the LC Bank in connection with the administration,
modification, amendment or enforcement (whether through negotiations, legal
proceedings or otherwise) of, or legal advice in respect of its rights or
responsibilities under, this Agreement.
     Section 4.15 Successor Administrator.
          The Administrator may, upon at least thirty (30) days’ notice to the
Seller, the Purchasers and the Servicer, resign as Administrator. Such
resignation shall not become effective until a successor Administrator is
appointed by the Issuer and the LC Bank and has accepted such appointment. Upon
such acceptance of its appointment as Administrator hereunder by a successor
Administrator, such successor Administrator shall succeed to and become vested
with all the rights and duties of the retiring Administrator, and the retiring
Administrator shall be discharged from its duties and obligations under the
Transaction Documents. After any retiring Administrator’s resignation hereunder,
the provisions of Sections 3.1 and 3.2 and this Article IV shall inure to its
benefit as to any actions taken or omitted to be taken by it while it was the
Administrator.
ARTICLE V
MISCELLANEOUS
     Section 5.1 Amendments, Etc.
          No amendment or waiver of any provision of this Agreement or any other
Transaction Document, or consent to any departure by the Seller or the Servicer
therefrom, shall be effective unless in a writing signed by the Administrator,
the LC Bank and the Majority LC Participants; provided, however, that no such
amendment shall (i) decrease the outstanding amount of, or extend the repayment
of or any scheduled payment date for the payment of, any Discount in respect of
any Portion of Capital or any fees owed to a Purchaser without the prior written
consent of such Purchaser; (ii) forgive or waive or otherwise excuse any
repayment of Capital without the prior written consent of each Purchaser
affected thereby; (iii) increase the Commitment of any Purchaser without its
prior written consent; (iv) amend or modify the Pro Rata Share of any LC
Participant without its prior written consent; (v) amend or modify the
provisions of this Section 5.1 or the definition of “Majority LC Participants”
or “Required LC Participants” without the prior written consent of the LC Bank
and all LC Participants; (vi) waive any Termination Event arising from an
Insolvency Proceeding with respect to Seller, the Transferor, the Servicer or
any Originator without the prior written consent of the LC Bank and all LC
Participants; (vii) without the prior written consent of the LC Participant
affected thereby, waive, amend or otherwise modify the definition of Scheduled
Commitment Termination Date for such LC Participant; (viii) amend, modify or
otherwise affect the rights or duties of the Administrator or the LC Bank
hereunder without the prior written consent of the Administrator or the LC Bank,
as the case may be; or (ix) amend, waive or modify any definition or provision
expressly requiring the consent of the Required LC Participants without the
prior written consent of the LC Bank and the Required LC Participants, and, in
the case of any amendment, by the

29



--------------------------------------------------------------------------------



 



other parties thereto; and then such amendment, waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
it was given. No failure on the part of any Purchaser or the Administrator to
exercise, and no delay in exercising any right hereunder shall operate as a
waiver thereof, nor shall any single or partial exercise of any right hereunder
preclude any other or further exercise thereof or the exercise of any other
right.
     Section 5.2 Notices, Etc.
          All notices and other communications provided for hereunder shall,
unless otherwise stated herein, be in writing (including facsimile
communication) and shall be personally delivered or sent by facsimile, or by
overnight mail, to the intended party at the mailing address or facsimile number
of such party set forth under its name on the signature pages hereof (or in any
other document or agreement pursuant to which it is or became a party hereto),
or at such other address or facsimile number as shall be designated by such
party in a written notice to the other parties hereto. All such notices and
communications shall be effective (i) if delivered by overnight mail, when
received, and (ii) if transmitted by facsimile, when sent, receipt confirmed by
telephone or electronic means.
     Section 5.3 Successors and Assigns; Assignability; Participations.
     (a) Successors and Assigns. Whenever in this Agreement any of the parties
hereto is referred to, such reference shall be deemed to include the successors
and assigns of such party; all covenants, promises and agreements by or on
behalf of any parties hereto that are contained in this Agreement shall bind and
inure to the benefit of the parties hereto and their respective successors and
assigns. Except as otherwise provided herein, neither the Seller nor the
Servicer may assign or transfer any of its rights or delegate any of its duties
hereunder or under any Transaction Document without the prior written consent of
the Administrator, the LC Bank and the Required LC Participants. Each of the LC
Participants, with the prior written consent of the Administrator, the LC Bank,
the Servicer and the Seller (such consent not to be unreasonably withheld,
conditioned or delayed), may assign any of its interests, rights and obligations
hereunder to an Eligible Assignee; provided, that (i) the Commitment amount to
be assigned by any such LC Participant hereunder shall not be less than
$5,000,000 and (ii) prior to the effective date of any such assignment, the
assignee and assignor shall have executed and delivered to the Administrator and
the LC Bank an assignment and acceptance agreement in form and substance
satisfactory to the Administrator and the LC Bank. Upon the effectiveness of any
such permitted assignment, (i) the assignee thereunder shall, to the extent of
the interests assigned to it, be entitled to the interests, rights and
obligations of an LC Participant under this Agreement and (ii) the assigning LC
Participant shall, to the extent of the interest assigned, be released from any
further obligations under this Agreement.
     (b) Participations. Notwithstanding anything contained in paragraph (a) of
this Section 5.3, each of the LC Bank and each LC Participant may sell
participations in all or any part of any Funded Purchase or Funded Purchases
made by such LC Participant to another bank or other entity (the “Participant”)
so long as (i) no such grant of a participation shall, without the consent of
the Seller, require the Seller to file a registration statement with the SEC and
(ii) no holder of any such participation shall be entitled to require such LC
Participant to take or omit to

30



--------------------------------------------------------------------------------



 



take any action hereunder except that such LC Participant may agree with such
participant that, without such Participant’s consent, such LC Participant will
not consent to an amendment, modification or waiver referred to in clauses
(i) through (vi) of Section 5.1. Any such Participant shall not have any rights
hereunder or under the Transaction Documents except that such Participant shall
have rights under Sections 1.7, 1.8 and 1.9 hereunder as if it were an LC
Participant; provided that no such Participant shall be entitled to receive any
payment pursuant to such sections which is greater in amount than the payment
which the transferor LC Participant would have otherwise been entitled to
receive in respect of the participation interest so sold.
     (c) Assignments by Issuer. This Agreement and the Issuer’s rights and
obligations herein (including ownership of the Purchased Interest or an interest
therein) shall be assignable, in whole or in part, by the Issuer and its
successors and assigns with the prior written consent of the Seller; provided,
however, that such consent shall not be unreasonably withheld, conditioned or
delayed; and provided further, that no such consent shall be required if the
assignment is made to PNC, any Affiliate of PNC (other than a director or
officer of PNC), any Liquidity Provider or other Program Support Provider or any
Person that is: (i) in the business of issuing Notes and (ii) associated with or
administered by PNC or any Affiliate of PNC. Each assignor may, in connection
with the assignment, disclose to the applicable assignee (that shall have agreed
to be bound by Section 5.6) any information relating to the Servicer, the Seller
or the Pool Receivables furnished to such assignor by or on behalf of the
Servicer, the Seller, the Issuer or the Administrator. The Administrator shall
give prior written notice to Seller of any assignment of the Issuer’s rights and
obligations (including ownership of the Purchased Interest to any Person other
than a Program Support Provider).
     (d) Assignments to Liquidity Providers and other Program Support Providers.
The Issuer may at any time grant to one or more of its Liquidity Providers or
other Program Support Providers participating interests in the Purchased
Interest. In the event of any such grant by the Issuer of a participating
interest to a Liquidity Provider or other Program Support Provider, the Issuer
shall remain responsible for the performance of its obligations hereunder. The
Seller agrees that each Liquidity Provider and Program Support Provider shall be
entitled to the benefits of Sections 1.7 and 1.8.
     (e) Assignment by Administrator. This Agreement and the rights and
obligations of the Administrator hereunder shall be assignable, in whole or in
part, by the Administrator and its successors and assigns; provided, that
unless: (i) such assignment is to an Affiliate of PNC, (ii) it becomes unlawful
for PNC to serve as the Administrator or (iii) a Termination Event exists, the
Seller has consented to such assignment, which consent shall not be unreasonably
withheld, conditioned or delayed.
     (f) Except as provided in Section 4.1 (d), neither the Seller nor the
Servicer may assign its rights or delegate its obligations hereunder or any
interest herein without the prior written consent of the Administrator.
     (g) Without limiting any other rights that may be available under
applicable law, the rights of the Issuer and each Liquidity Provider may be
enforced through it or by its agents.

31



--------------------------------------------------------------------------------



 



     Section 5.4 Costs, Expenses and Taxes.
     (a) By way of clarification, and not of limitation, of Sections 1.7, 1.19
or 3.1, the Seller shall pay to the Administrator and/or any Purchaser on demand
all costs and expenses in connection with (i) the preparation, execution,
delivery and administration (including amendments or waivers of any provision)
of this Agreement or the other Transaction Documents, (ii) the sale of the
Purchased Interest (or any portion thereof), (iii) the perfection (and
continuation) of the Administrator’s rights in the Receivables, Collections and
other Pool Assets, (iv) the enforcement by the Administrator or the Purchasers
of the obligations of the Seller, the Transferor, the Servicer or the
Originators under the Transaction Documents or of any Obligor under a Receivable
and (v) the maintenance by the Administrator of the Lock-Box Accounts (and any
related lock-box or post office box), including reasonable fees, costs and
expenses of legal counsel for the Administrator the Purchasers relating to any
of the foregoing or to advising the Administrator, any Purchaser, any Liquidity
Provider or any other Program Support Provider about its rights and remedies
under any Transaction Document and all costs and expenses (including reasonable
counsel fees and expenses) of the Administrator and any Purchaser in connection
with the enforcement of the Transaction Documents and in connection with the
administration of the Transaction Documents. Subject to Section 1(e) of
Exhibit IV of this Agreement, the Seller shall reimburse the Administrator and
each Purchaser for the cost of such Person’s auditors (which may be employees of
such Person) auditing the books, records and procedures of the Seller or the
Servicer. The Seller shall reimburse the Issuer for any amounts the Issuer must
pay to any Liquidity Provider or other Program Support Provider on account of
any Tax. The Seller shall reimburse the Issuer on demand for all reasonable
costs and expenses incurred by the Issuer or any holder of membership interests
of the Issuer in connection with the Transaction Documents or the transactions
contemplated thereby, including costs related to the auditing of the Issuer’s
books by certified public accountants, and the Rating Agencies and fees and out
of pocket expenses of counsel of the Administrator and any Purchaser, or any
membership interest holder, or administrator, of such for advice relating to the
Issuer’s operation.
     (b) All payments made by the Seller to the Administrator, any Purchaser,
Liquidity Provider or other Program Support Provider hereunder shall be made
without withholding for or on account of any present or future taxes (other than
those imposed or based on the gross or net income or receipts of the recipient
by the jurisdiction under the laws of which such Person is organized, operates
or where its principal executive office is located or any political subdivision
thereof). If any such withholding is so required, the Seller shall make the
withholding, pay the amount withheld to the appropriate authority before
penalties attach thereto or interest accrues thereon and pay such additional
amount as may be necessary to ensure that the net amount actually received by
such Person free and clear of such taxes (including such taxes on such
additional amount) is equal to the amount that such Person would have received
had such withholding not been made. If any such Person pays any such taxes,
penalties or interest the Seller shall reimburse such Person for that payment on
demand. If the Seller pays any such taxes, penalties or interest, it shall
deliver official tax receipts evidencing that payment or certified copies
thereof to such Person on whose account such withholding was made on or before
the thirtieth day after payment.

32



--------------------------------------------------------------------------------



 



     (c) In addition, the Seller shall pay on demand any and all stamp and other
taxes and fees payable in connection with the execution, delivery, filing and
recording of this Agreement, the other Transaction Documents or the other
documents or agreements to be delivered hereunder or thereunder, and agrees to
save each Indemnified Party and Affected Person harmless from and against any
liabilities with respect to or resulting from any delay in paying or omission to
pay such taxes and fees.
     Section 5.5 No Proceedings; Limitation on Payments.
     (a) Each of the Seller, the Servicer, the Administrator, the LC Bank, each
LC Participant and each assignee of the Purchased Interest or any interest
therein, and each Person that enters into a commitment to purchase the Purchased
Interest or interests therein, hereby covenants and agrees that it will not
institute against, or join any other Person in instituting against, the Issuer
any bankruptcy, reorganization, arrangement, insolvency or liquidation
proceeding, or other proceeding under any federal or state bankruptcy or similar
law, for one year and one day after the latest maturing Note issued by the
Issuer is paid in full. The provisions of this paragraph shall survive any
termination of this Agreement.
     (b) Notwithstanding any provisions contained in this Agreement to the
contrary, the Issuer shall not and shall not be obligated to, pay any amount, if
any, payable by it pursuant to this Agreement or any other Transaction Document
unless (i) the Issuer has received funds which may be used to make such payment
and which funds are not required to repay the Notes when due and (ii) after
giving effect to such payment, either (x) the Issuer could issue Notes to
refinance all outstanding Notes (assuming such outstanding Notes matured at such
time) in accordance with the program documents governing the Issuer’s
securitization program or (y) all Notes are paid in full. Any amount which the
Issuer does not pay pursuant to the operation of the preceding sentence shall
not constitute a claim (as defined in §101 of the Bankruptcy Code) against or
company obligation of the Issuer for any such insufficiency unless and until the
Issuer satisfies the provisions of clauses (i) and (ii) above. The provisions of
this paragraph shall survive any termination of this Agreement.
     Section 5.6 Confidentiality.
          Unless otherwise required by applicable law, each of the Seller and
the Servicer agrees to maintain the confidentiality of this Agreement and the
other Transaction Documents (and all drafts thereof) in communications with
third parties and otherwise; provided, that this Agreement may be disclosed:
(a) to third parties to the extent such disclosure is made pursuant to a written
agreement of confidentiality in form and substance reasonably satisfactory to
the Administrator and each Purchaser, (b) to the Seller’s legal counsel and
auditors if they agree to hold it confidential, subject to applicable law,
(c) in connection with any legal proceeding arising out of or in connection with
this Agreement or any other Transaction Document or the preservation or
maintenance of that party’s rights hereunder or thereunder, (d) if required to
do so by a court of competent jurisdiction whether in pursuance of any procedure
for discovering documents or otherwise, (e) pursuant to any law in accordance
with which that party is required or accustomed to act (including applicable SEC
requirements), (f) to any Governmental Authority, and (g) to any Person in
connection with any credit agreement or other financing

33



--------------------------------------------------------------------------------



 



transaction. The restrictions in the preceding sentence shall not apply to
disclosures to any party to this Agreement by any other party hereto,
information already known to a recipient otherwise than in breach of this
Section, information also received from another source on terms not requiring it
to be kept confidential, or information that is or becomes publicly available
otherwise than in breach of this Section. Unless otherwise required by
applicable law, each of the Administrator and the Purchasers agrees to maintain
the confidentiality of non-public financial information regarding ACI, the
Seller, the Transferor, the Servicer and the Originators; provided, that such
information may be disclosed to: (i) third parties to the extent such disclosure
is made pursuant to a written agreement of confidentiality in form and substance
reasonably satisfactory to ACI, (ii) legal counsel and auditors of the
Purchasers or the Administrator if they agree to hold it confidential, (iii) if
applicable, the Rating Agencies rating the Notes of any Issuer, (iv) any Program
Support Provider or potential Program Support Provider (if they agree to hold it
confidential), (v) any placement agency placing the Notes and (vi) any
regulatory authorities or Governmental Authority having jurisdiction over the
Administrator, any Purchaser, any Program Support Provider or any Liquidity
Provider.
     Section 5.7 GOVERNING LAW AND JURISDICTION.
     (a) THIS AGREEMENT SHALL BE DEEMED TO BE A CONTRACT MADE UNDER AND GOVERNED
BY THE INTERNAL LAWS OF THE STATE OF NEW YORK (INCLUDING FOR SUCH PURPOSE
SECTIONS 5-1401 AND 5-1402 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW
YORK) EXCEPT TO THE EXTENT THAT THE VALIDITY OR PERFECTION OF A SECURITY
INTEREST OR REMEDIES HEREUNDER, IN RESPECT OF ANY PARTICULAR COLLATERAL ARE
GOVERNED BY THE LAWS OF A JURISDICTION OTHER THAN THE STATE OF NEW YORK.
     (b) ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT MAY BE
BROUGHT IN THE COURTS OF THE STATE OF NEW YORK OR OF THE UNITED STATES FOR THE
SOUTHERN DISTRICT OF NEW YORK; AND, BY EXECUTION AND DELIVERY OF THIS AGREEMENT,
EACH OF THE PARTIES HERETO CONSENTS, FOR ITSELF AND IN RESPECT OF ITS PROPERTY,
TO THE NON-EXCLUSIVE JURISDICTION OF THOSE COURTS. EACH OF THE PARTIES HERETO
IRREVOCABLY WAIVES, TO THE MAXIMUM EXTENT PERMITTED BY LAW, ANY OBJECTION,
INCLUDING ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM
NON CONVENIENS, THAT IT MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY ACTION
OR PROCEEDING IN SUCH JURISDICTION IN RESPECT OF THIS AGREEMENT OR ANY DOCUMENT
RELATED HERETO. EACH OF THE PARTIES HERETO WAIVES PERSONAL SERVICE OF ANY
SUMMONS, COMPLAINT OR OTHER PROCESS, WHICH SERVICE MAY BE MADE BY ANY OTHER
MEANS PERMITTED BY NEW YORK LAW.
     Section 5.8 Execution in Counterparts.
          This Agreement may be executed in any number of counterparts, each of
which, when so executed, shall be deemed to be an original, and all of which,
when taken together, shall constitute one and the same agreement.

34



--------------------------------------------------------------------------------



 



     Section 5.9 Survival of Termination; Non-Waiver.
          The provisions of Sections 1.7, 1.8, 1.18, 1.19, 3.1, 3.2, 5.4, 5.5,
5.6, 5.7, 5.10 and 5.14 shall survive any termination of this Agreement.
     Section 5.10 WAIVER OF JURY TRIAL.
          EACH OF THE PARTIES HERETO WAIVES ITS RESPECTIVE RIGHTS TO A TRIAL BY
JURY OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF OR RELATED TO
THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY IN ANY ACTION, PROCEEDING
OR OTHER LITIGATION OF ANY TYPE BROUGHT BY ANY OF THE PARTIES AGAINST ANY OTHER
PARTY OR PARTIES, WHETHER WITH RESPECT TO CONTRACT CLAIMS, TORT CLAIMS OR
OTHERWISE. EACH OF THE PARTIES HERETO AGREES THAT ANY SUCH CLAIM OR CAUSE OF
ACTION SHALL BE TRIED BY A COURT TRIAL WITHOUT A JURY. WITHOUT LIMITING THE
FOREGOING, EACH OF THE PARTIES HERETO FURTHER AGREES THAT ITS RESPECTIVE RIGHT
TO A TRIAL BY JURY IS WAIVED BY OPERATION OF THIS SECTION AS TO ANY ACTION,
COUNTERCLAIM OR OTHER PROCEEDING THAT SEEKS, IN WHOLE OR IN PART, TO CHALLENGE
THE VALIDITY OR ENFORCEABILITY OF THIS AGREEMENT OR ANY PROVISION HEREOF. THIS
WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR
MODIFICATIONS TO THIS AGREEMENT.
     Section 5.11 Entire Agreement.
          This Agreement and the other Transaction Documents embody the entire
agreement and understanding between the parties hereto, and supersede all prior
or contemporaneous agreements and understandings of such Persons, verbal or
written, relating to the subject matter hereof and thereof.
     Section 5.12 Headings.
          The captions and headings of this Agreement and any Exhibit, Schedule
or Annex hereto are for convenience of reference only and shall not affect the
interpretation hereof or thereof.
     Section 5.13 Right of Setoff.
          Each Purchaser is hereby authorized (in addition to any other rights
it may have) to setoff, appropriate and apply (without presentment, demand,
protest or other notice which are hereby expressly waived) any deposits and any
other indebtedness held or owing by such Purchaser (including by any branches or
agencies of such Purchaser) to, or for the account of, the Seller against
amounts owing by the Seller hereunder (even if contingent or unmatured);
provided that such Purchaser shall notify Seller concurrently with such setoff.

35



--------------------------------------------------------------------------------



 



     Section 5.14 Issuer’s Liabilities.
          The obligations of the Issuer under the Transaction Documents are
solely the limited liability company obligations of the Issuer. No recourse
shall be had for any obligation or claim arising out of or based upon any
Transaction Document against any member, employee, officer, director or
incorporator of the Issuer; provided, however, that this Section shall not
relieve any such Person of any liability it might otherwise have for its own
gross negligence or willful misconduct.
     Section 5.15 Sharing of Recoveries.
          Each Purchaser agrees that if it receives any recovery, through
set-off, judicial action or otherwise, on any amount payable or recoverable
hereunder in a greater proportion than should have been received hereunder or
otherwise inconsistent with the provisions hereof, then the recipient of such
recovery shall purchase for cash an interest in amounts owing to the other
Purchasers (as return of Capital or otherwise), without representation or
warranty except for the representation and warranty that such interest is being
sold by each such other Purchaser free and clear of any Adverse Claim created or
granted by such other Purchaser, in the amount necessary to create proportional
participation by the Purchaser in such recovery. If all or any portion of such
amount is thereafter recovered from the recipient, such purchase shall be
rescinded and the purchase price restored to the extent of such recovery, but
without interest.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

36



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

              ARCH RECEIVABLE COMPANY, LLC,
 
  as Seller    
 
       
 
  By:    /s/ James E. Florczak
 
       
 
  Name:    James E. Florczak
 
       
 
  Title:    Vice President & Treasurer
 
       
 
       
 
  Address:   One CityPlace Drive, Suite 300
 
      St. Louis, MO 63141
 
       
 
  Attention:   James E. Florczak,
 
      Vice President and Treasurer
 
       
 
  Telephone:   314-994-2785
 
       
 
  Facsimile:   314-994-2739
 
            ARCH COAL SALES COMPANY, INC.,     as initial Servicer
 
       
 
  By:    /s/ James E. Florczak
 
       
 
  Name:    James E. Florczak
 
       
 
  Title:    Vice President & Treasurer
 
       
 
       
 
  Address:   One CityPlace Drive, Suite 300
 
      St. Louis, MO 63141
 
  Attention:   James E. Florczak,
 
      Vice President and Treasurer
 
  Telephone:   314-994-2785
 
  Facsimile:   314-994-2739

        S-1 Receivables Purchase Agreement     (ARCH COAL)



--------------------------------------------------------------------------------



 



              MARKET STREET FUNDING LLC,
 
  as Issuer    
 
       
 
  By:    /s/ Doris J. Hearn
 
       
 
  Name:    Doris J. Hearn
 
       
 
  Title:    Vice President
 
       
 
       
 
  Address:   Market Street Funding LLC
 
      c/o AMACAR Group, LLC
 
      6525 Morrison Boulevard, Suite 318
 
      Charlotte, NC 28211
 
       
 
  Attention:   Doug Johnson
 
  Telephone:   704-365-0569
 
  Facsimile:   704-365-1362

     
 
  With a copy to:      
 
  PNC Bank, National Association
 
  One PNC Plaza, 26th Floor
 
  249 Fifth Avenue
 
  Pittsburgh, PA 15222-2707
 
  Attention: John T. Smathers
 
  Telephone No.: 412-762-6440
 
  Facsimile No.: 412-762-9184
 
  Commitment: $100,000,000

        S-2 Receivables Purchase Agreement     (ARCH COAL)



--------------------------------------------------------------------------------



 



                  PNC BANK, NATIONAL ASSOCIATION,     as Administrator
 
           
 
  By:    /s/ John T. Smathers    
 
           
 
  Name:   John T. Smathers    
 
  Title:   Vice President
 
           
 
  Address:   PNC Bank, National Association
 
      One PNC Plaza, 26th Floor
 
      249 Fifth Avenue
 
      Pittsburgh, PA 15222-2707
 
  Attention:   John T. Smathers
 
  Telephone:   412-762-6440
 
  Facsimile:   412-762-9184
 
                LC BANK/LC PARTICIPANTS:
 
                PNC BANK, NATIONAL ASSOCIATION,     as the LC Bank and as an LC
Participant
 
           
 
  By:    /s/ Richard Munsick    
 
       
 
  Name:   Richard Munsick
 
  Title:   Senior Vice President
 
           
 
  Address:   PNC Bank, National Association
 
      500 First Avenue
 
      Third Floor
 
      Pittsburgh, PA 15219
 
  Attention:   Richard Munsick
 
  Telephone:   412-762-4299
 
  Facsimile:   412-762-9184
 
           
 
  Commitment:   $100,000,000
 
  Pro-Rata Share:   100%

        S-3 Receivables Purchase Agreement     (ARCH COAL)



--------------------------------------------------------------------------------



 



EXHIBIT I
DEFINITIONS
     As used in the Agreement (including its Exhibits, Schedules and Annexes),
the following terms shall have the following meanings (such meanings to be
equally applicable to both the singular and plural forms of the terms defined).
Unless otherwise indicated, all Section, Annex, Exhibit and Schedule references
in this Exhibit are to Sections of and Annexes, Exhibits and Schedules to the
Agreement.
     “ACI” means Arch Coal, Inc., a Delaware corporation.
     “Administration Account” means the account number 1002422076 of the
Administrator maintained at the office of PNC at One PNC Plaza, 249 Fifth
Avenue, Pittsburgh, Pennsylvania 15222-2707, or such other account as may be so
designated in writing by the Administrator to the Servicer.
     “Administrator” has the meaning set forth in the preamble to the Agreement.
     “Adverse Claim” means a lien, security interest or other charge or
encumbrance, or any other type of preferential arrangement; it being understood
that any thereof in favor of, or assigned to, the Administrator (for the benefit
of the Purchasers) shall not constitute an Adverse Claim.
     “Affected Person” has the meaning set forth in Section 1.7 of the
Agreement.
     “Affiliate” means, as to any Person: (a) any Person that, directly or
indirectly, is in control of, is controlled by or is under common control with
such Person, or (b) who is a director or officer: (i) of such Person or (ii) of
any Person described in clause (a), except that, with respect to the Issuer,
Affiliate shall mean the holder(s) of its membership interests. For purposes of
this definition, control of a Person shall mean the power, direct or indirect:
(x) to vote 25% or more of the securities having ordinary voting power for the
election of directors or managers of such Person, or (y) to direct or cause the
direction of the management and policies of such Person, in either case whether
by ownership of securities, contract, proxy or otherwise.
     “Agreement” has the meaning set forth in the preamble to the Agreement.
     “Alternate Rate” for any Settlement Period for any Capital (or portion
thereof) funded by any Purchaser other than through the issuance of Notes means
an interest rate per annum equal to: (a) 2.0% per annum above the Euro-Rate for
such Settlement Period, or, in the sole discretion of the applicable Purchaser
(b) the Base Rate for such Settlement Period; provided, however, that the
“Alternate Rate” for any day while a Termination Event or an Unmatured
Termination Event exists shall be an interest rate equal to 2.0% per annum above
the Base Rate in effect on such day.
     “Arch Sales” has the meaning set forth in the preamble to the Agreement.
     “Arch Western Group” means Arch Western Resources, LLC, a Delaware limited
liability company, and any of its Subsidiaries.

I-1



--------------------------------------------------------------------------------



 



     “Attorney Costs” means and includes all reasonable fees, costs, expenses
and disbursements of any law firm or other external counsel and all reasonable
disbursements of internal counsel.
     “Bankruptcy Code” means the United States Bankruptcy Reform Act of 1978 (11
U.S.C. § 101, et seq.), as amended from time to time.
     “Base Rate” means, for any day, a fluctuating interest rate per annum as
shall be in effect from time to time, which rate shall be at all times equal to
the higher of:
     (a) the rate of interest in effect for such day as publicly announced from
time to time by PNC in Pittsburgh, Pennsylvania as its “reference rate” (such
“reference rate” is set by PNC based upon various factors, including PNC’s costs
and desired return, general economic conditions and other factors, and is used
as a reference point for pricing some loans, which may be priced at, above or
below such announced rate), and
     (b) 0.50% per annum above the latest Federal Funds Rate.
     “Base Rate Portion of Capital” shall mean a Portion of Capital, the
Discount with respect to which is calculated at a per annum rate based on the
interest rate determined by reference to the Base Rate.
     “BBA” means the British Bankers’ Association.
     “Benefit Plan” means any employee benefit pension plan as defined in
Section 3(2) of ERISA in respect of which the Seller, the Transferor, any
Originator, ACI or any ERISA Affiliate is, or at any time during the immediately
preceding six years was, an “employer” as defined in Section 3(5) of ERISA.
     “Business Day” means any day (other than a Saturday or Sunday) on which:
(a) banks are not authorized or required to close in New York City, New York, or
Pittsburgh, Pennsylvania; and (b) if this definition of “Business Day” is
utilized in connection with the Euro-Rate, dealings are carried out in the
London interbank market.
     “Capital” means the aggregate amounts paid to the Seller in connection with
Funded Purchases in respect of the Purchased Interest by the Purchasers pursuant
to Section 1.2 of the Agreement (including Section 1.2(e)), as reduced from time
to time by Collections distributed and applied on account of such Capital
pursuant to Section 1.4(d) of the Agreement; provided, that if such Capital
shall have been reduced by any distribution and thereafter all or a portion of
such distribution is rescinded or must otherwise be returned for any reason,
such Capital shall be increased by the amount of such rescinded or returned
distribution as though it had not been made.
     “Change in Control” means (a) ACI ceases to own, directly or indirectly,
100% of the issued and outstanding capital stock of Arch Sales free and clear of
all Adverse Claims (other than the lien in favor of PNC, as administrative agent
or collateral agent, under any revolving credit agreement of ACI) or ceases to
own, directly or indirectly, 100% of the membership interests of the Seller free
and clear of all Adverse Claims (other than the lien in favor of PNC, as

I-2



--------------------------------------------------------------------------------



 



administrative agent or collateral agent, under any revolving credit agreement
of ACI); or (b) any person or group of persons (within the meaning of Sections
13(d) or 14(a) of the Securities Exchange Act of 1934, as amended) shall have
acquired beneficial ownership of (within the meaning of Rule 13d-3 promulgated
by the SEC under said Act) 35% or more of the voting capital stock of ACI; or
(c) within a period of twelve (12) consecutive calendar months, individuals who
(1) were directors of ACI on the first day of such period, (2) were nominated
for election by the ACI, or (3) were appointed by the board shall cease to
constitute a majority of the board of directors of ACI.
     “Closing Date” means February 10, 2006.
     “Collections” means, with respect to any Pool Receivable: (a) all funds
that are received by any Originator, the Transferor, ACI, the Seller or the
Servicer in payment of any amounts owed in respect of such Receivable (including
purchase price, finance charges, interest and all other charges), or applied to
amounts owed in respect of such Receivable (including insurance payments and net
proceeds of the sale or other disposition of repossessed goods or other
collateral or property of the related Obligor or any other Person directly or
indirectly liable for the payment of such Pool Receivable and available to be
applied thereon), (b) all amounts deemed to have been received pursuant to
Section 1.4(e) of the Agreement and (c) all other proceeds of such Pool
Receivable.
     “Commitment” shall mean, (i) as to the Issuer, that dollar amount set forth
as the “Commitment” under its name on the signature pages to the Agreement and
(ii) as to any LC Participant, its commitment to make participation advances
and/or share in draws, in each case, under Letters of Credit up to that dollar
amount set forth as the “Commitment” under its name on the signature pages to
the Agreement (or, as applicable, set forth in any amendment thereto or set
forth in any assignment agreement entered into pursuant to Section 5.3 as such
dollar amount may be reduced pursuant to Section 1.1(b) of the Agreement) and
“Commitments” shall mean the aggregate commitments of the LC Participants to
make participating advances in the Letters of Credit up to the Purchase Limit
(or, if less, the amount permitted under Section 1.1(a)).
     “Commodity Hedge” means a price protection agreement: (i) related to crude
oil, diesel fuel, heating oil, coal, SO2 allowances or other commodities used in
the ordinary course of business of ACI and its Affiliates and (ii) entered into
by ACI and its Affiliates for hedging purposes in the ordinary course of the
operations of their business.
     “Company Note” has the meaning set forth in Section 3.1 of the Purchase and
Sale Agreement.
     “Concentration Percentage” means: (a) for any Group A Obligor, 16%, (b) for
any Group B Obligor, 16%, (c) for any Group C Obligor, 8% and (d) for any Group
D Obligor, 4%; provided, that the Concentration Percentage for TVA, so long as
TVA maintains a long term debt rating of “AAA” by Standard & Poor’s and “Aaa” by
Moody’s, shall be 25%.
     “Concentration Reserve” means at any time, the product of (a) the Capital
plus the LC Participation Amount, and (b)(i) the Concentration Reserve
Percentage divided by (ii) 1 minus the Concentration Reserve Percentage.

I-3



--------------------------------------------------------------------------------



 



     “Concentration Reserve Percentage” means, at any time, the (a) largest of
the following (i) the sum of the four (4) largest Group D Obligor Receivables
balances (up to the Concentration Percentage for each Obligor), (ii) the sum of
the two (2) largest Group C Obligor Receivables balances (up to the
Concentration Percentage for each Obligor), (iii) the largest Group B Obligor
Receivables balance (up to the Concentration Percentage for each Obligor), and
(iv) the largest Group A Obligor Receivables balance (up to the Concentration
Percentage for such Obligor), divided by (b) the sum of the outstanding balances
of all Eligible Receivables.
     “Contract” means, with respect to any Receivable, any and all contracts,
instruments, agreements, leases, invoices, notes or other writings pursuant to
which such Receivable arises or that evidence such Receivable or under which an
Obligor becomes or is obligated to make payment in respect of such Receivable.
     “CP Rate” means for any Settlement Period for any Portion of Capital
(a) the per annum rate equivalent to the weighted average cost (as determined by
the applicable Issuer and which shall include commissions of placement agents
and dealers, incremental carrying costs incurred with respect to Notes of such
Person maturing on dates other than those on which corresponding funds are
received by the Issuer, other borrowings by the Issuer (other than under any
Program Support Agreement) and any other costs associated with the issuance of
Notes) of or related to the issuance of Notes that are allocated, in whole or in
part, by the applicable Issuer to fund or maintain such Portion of Capital (and
which may be also allocated in part to the funding of other assets of the
Issuer); provided, however, that if any component of such rate is a discount
rate, in calculating the “CP Rate” for such Portion of Capital for such
Settlement Period, the applicable Issuer shall for such component use the rate
resulting from converting such discount rate to an interest bearing equivalent
rate per annum; provided, further, that notwithstanding anything in this
Agreement or the other Transaction Documents to the contrary, the Seller agrees
that any amounts payable to the Issuer in respect of Discount for any Settlement
Period with respect to any Portion of Capital funded by the Issuer at the CP
Rate shall include an amount equal to the portion of the face amount of the
outstanding Notes issued to fund or maintain such Portion of Capital that
corresponds to the portion of the proceeds of such Notes that was used to pay
the interest component of maturing Notes issued to fund or maintain such Portion
of Capital, to the extent that the Issuer had not received payments of interest
in respect of such interest component prior to the maturity date of such
maturing Notes (for purposes of the foregoing, the “interest component” of Notes
equals the excess of the face amount thereof over the net proceeds received by
the Issuer from the issuance of Notes, except that if such Notes are issued on
an interest-bearing basis its “interest component” will equal the amount of
interest accruing on such Notes through maturity). The “CP Rate” for any day
while a Termination Event or an Unmatured Termination Event exists shall be an
interest rate equal to 2.0% per annum above the Base Rate as in effect on such
day.
     “Credit and Collection Policy” means, as the context may require, those
receivables credit and collection policies and practices of the Originators and
the Transferor in effect on the Closing Date and described in Schedule I to the
Agreement, as modified in compliance with the Agreement.
     “Cut-off Date” has the meaning set forth in the Sale Agreements.

I-4



--------------------------------------------------------------------------------



 



     “Days’ Sales Outstanding” means, for any calendar month, an amount computed
as of the last day of such calendar month equal to: (a) the average of the
Outstanding Balance of all Pool Receivables as of the last day of each of the
three most recent calendar months ended on the last day of such calendar month
divided by (b) (i) the aggregate credit sales made by the Originators and the
Transferor during the three calendar months ended on the last day of such
calendar month divided by (ii) 90.
     “Debt” means, as to any Person at any time, any and all indebtedness,
obligations or liabilities (whether matured or unmatured, liquidated or
unliquidated, direct or indirect, absolute or contingent, or joint or several)
of such Person for or in respect of: (i) borrowed money, (ii) amounts raised
under or liabilities in respect of any note purchase or acceptance credit
facility, (iii) reimbursement obligations (contingent or otherwise) under any
letter of credit, (iv) any other transaction (including production payments
(excluding royalties), installment purchase agreements, forward sale or purchase
agreements, capitalized leases and conditional sales agreements) having the
commercial effect of a borrowing of money entered into by such Person to finance
its operations or capital requirements (but not including trade payable and
accrued expenses incurred in the ordinary course of business which are not
represented by a promissory note or other evidence of indebtedness and which are
not more than thirty (30) days past due), or (v) any Guaranty of any such
Indebtedness. It is understood that obligations in respect of any Hedging
Transaction shall not be deemed to be Debt.
     “Default Ratio” means the ratio (expressed as a percentage and rounded to
the nearest 1/100 of 1%, with 5/1000th of 1% rounded upward) computed as of the
last day of each calendar month by dividing: (a) the aggregate Outstanding
Balance of all Pool Receivables that became Defaulted Receivables during such
month (other than Receivables that became Defaulted Receivables as a result of
an Insolvency Proceeding with respect to the Obligor thereof during such month),
by (b) the aggregate credit sales made by the Originators and the Transferor
during the month that is seven calendar months before such month.
     “Defaulted Receivable” means a Receivable:
     (a) as to which any payment, or part thereof, remains unpaid for more than
150 days from the original due date for such payment, or
     (b) without duplication (i) as to which an Insolvency Proceeding shall have
occurred with respect to the Obligor thereof or any other Person obligated
thereon or owning any Related Security with respect thereto, or (ii) that has
been written off the applicable Originator’s or the Transferor’s books as
uncollectible.
     “Delinquency Ratio” means the ratio (expressed as a percentage and rounded
to the nearest 1/100 of 1%, with 5/1000th of 1% rounded upward) computed as of
the last day of each calendar month by dividing: (a) the aggregate Outstanding
Balance of all Pool Receivables that were Delinquent Receivables on such day by
(b) the aggregate Outstanding Balance of all Pool Receivables on such day.
     “Delinquent Receivable” means a Receivable as to which any payment, or part
thereof, remains unpaid for more than 60 days from the original due date for
such payment.

I-5



--------------------------------------------------------------------------------



 



     “Dilution Horizon” means, for any calendar month, the ratio (expressed as a
percentage and rounded to the nearest 1/100th of 1%, with 5/1000th of 1% rounded
upward) computed as of the last day of such calendar month of: (a) the aggregate
credit sales made by the Originators and the Transferor during the two most
recent calendar months to (b) the Net Receivables Pool Balance at the last day
of the most recent calendar month.
     “Dilution Ratio” means the ratio (expressed as a percentage and rounded to
the nearest 1/100th of 1%, with 5/1000th of 1% rounded upward), computed as of
the last day of each calendar month by dividing: (a) the aggregate amount of
payments made or owed by the Seller pursuant to Section 1.4(e)(i) of the
Agreement during such calendar month by (b) the aggregate credit sales made by
the Originators and the Transferor during the calendar month that is one month
prior to such calendar month.
     “Dilution Reserve” means, on any day, an amount equal to: (a) the sum of
the Capital plus the LC Participation Amount at the close of business of the
Servicer on such day multiplied by (b) (i) the Dilution Reserve Percentage on
such day, divided by (ii) 100% minus the Dilution Reserve Percentage on such
day.
     “Dilution Reserve Percentage” means on any day, the greater of (a) 5% and
(b) the product of (i) the Dilution Horizon multiplied by (ii) the sum of
(x) 2.00 times the average of the Dilution Ratios for the twelve most recent
calendar months and (y) the Spike Factor.
     “Discount” means:
     (a) for the Portion of Capital for any Settlement Period to the extent the
Issuer will be funding such Portion of Capital during such Settlement Period
through the issuance of Notes:
CPR x C x ED/360
     (b) for the Portion of Capital for any Settlement Period to the extent the
Issuer will not be funding such Portion of Capital during such Settlement Period
through the issuance of Notes or, to the extent the LC Bank and/or any LC
Participant has made a Funded Purchase, in connection with any drawing under a
Letter of Credit, which accrues Discount pursuant to Section 1.2(e) of the
Agreement:
AR x C x ED/Year + TF
     where:

         
AR
  =   the Alternate Rate for the Portion of Capital for such Settlement Period,
C
  =   the Portion of Capital during such Settlement Period,
CPR
  =   the CP Rate for the Portion of Capital for such Settlement Period,
ED
  =   the actual number of days during such Settlement Period,

I-6



--------------------------------------------------------------------------------



 



         
Year
  =   if such Portion of Capital is funded based upon: (i) the Euro-Rate,
360 days, and (ii) the Base Rate, 365 or 366 days, as applicable, and
TF
  =   the Termination Fee, if any, for the Portion of Capital for such
Settlement Period;

provided, that no provision of the Agreement shall require the payment or permit
the collection of Discount in excess of the maximum permitted by applicable law;
and provided further, that Discount for the Portion of Capital shall not be
considered paid by any distribution to the extent that at any time all or a
portion of such distribution is rescinded or must otherwise be returned for any
reason.
     “Drawing Date” has the meaning set forth in Section 1.14 of the Agreement.
     “Eligible Assignee” means any bank or financial institution acceptable to
the LC Bank and the Administrator.
     “Eligible Foreign Obligor” means an Obligor which is a resident of any
country (other than the United States of America) that has a short-term foreign
currency rating (or, if such country does not have such a short-term foreign
currency rating, a long-term foreign currency rating) of at least “A2” (or “A”)
by Standard & Poor’s and “P-1” (or “A2”) by Moody’s.
     “Eligible Receivable” means, at any time, a Pool Receivable:
     (a) the Obligor of which is: (A) (i) a United States resident or (ii) an
Eligible Foreign Obligor; (B) not (i) a United States Federal Government
Authority or (ii) a governmental entity within the State of Ohio; provided that
TVA shall not be subject to the restriction set forth in clause (B)(i) above;
(iii) not subject to any action of the type described in paragraph (f) of
Exhibit V to the Agreement; and (iv) not an Affiliate of ACI, the Transferor,
the Servicer or any other Originator,
     (b) that is denominated and payable only in U.S. dollars in the United
States, and the Obligor with respect to which has been instructed to remit
Collections in respect thereof to a Lock-Box Account in the United States of
America,
     (c) that does not have a stated maturity which is more than 30 days after
the original invoice date of such Receivable,
     (d) that arises under a duly authorized Contract for the sale and delivery
of goods or services in the ordinary course of the applicable Originator’s or
the Transferor’s business,
     (e) that arises under a duly authorized Contract that is in full force and
effect and that is a legal, valid and binding obligation of the related Obligor,
enforceable against such Obligor in accordance with its terms,

I-7



--------------------------------------------------------------------------------



 



     (f) that conforms in all material respects with all applicable laws,
rulings and regulations in effect,
     (g) that is not the subject of any asserted dispute, offset, hold back
defense, Adverse Claim or other claim, provided that, with respect to any Pool
Receivable which is subject to any such claim, the amount of such Pool
Receivable which shall be treated as an Eligible Receivable shall equal the
excess of the amount of such Pool Receivable over the amount of such claim
asserted by or available to the related Obligor,
     (h) that satisfies all applicable requirements of the applicable Credit and
Collection Policy,
     (i) that has not been modified, waived or restructured since its creation,
except as permitted pursuant to Section 4.2 of the Agreement,
     (j) in which the Seller owns good and marketable title, free and clear of
any Adverse Claims, and that is freely assignable by the Seller (including
without any consent of the related Obligor),
     (k) for which the Administrator (on behalf of the Purchasers) shall have a
valid and enforceable undivided percentage ownership or security interest, to
the extent of the Purchased Interest, and a valid and enforceable first priority
perfected security interest therein and in the Related Security and Collections
with respect thereto, in each case free and clear of any Adverse Claim,
     (l) that constitutes an account as defined in the UCC, and that is not
evidenced by instruments or chattel paper,
     (m) that is neither a Defaulted Receivable nor a Delinquent Receivable,
     (n) for which neither the Originator thereof, the Transferor, the Seller
nor the Servicer has established any offset arrangements with the related
Obligor,
     (o) for which the sum of the Outstanding Balances of all Receivables of the
related Obligor with respect to which any payment, or part thereof, remains
unpaid for more than 90 days from the original due date for such payment do not
exceed 35.00% of the Outstanding Balance of all such Obligor’s Receivables,
     (p) that represents amounts earned and payable by the Obligor that are not
subject to the performance of additional services by the Originator thereof or
the Transferor, and
     (q) that if such Receivable has not yet been billed, the related coal has
been shipped within the last 60 days.
     “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended from time to time, and any successor statute of similar import, together
with the regulations

I-8



--------------------------------------------------------------------------------



 



thereunder, in each case as in effect from time to time. References to sections
of ERISA also refer to any successor sections.
     “ERISA Affiliate” means: (a) any corporation that is a member of the same
controlled group of corporations (within the meaning of Section 414(b) of the
Internal Revenue Code) as the Seller, the Transferor, any Originator or ACI,
(b) a trade or business (whether or not incorporated) under common control
(within the meaning of Section 414(c) of the Internal Revenue Code) with the
Seller, the Transferor, any Originator or ACI, or (c) a member of the same
affiliated service group (within the meaning of Section 414(m) of the Internal
Revenue Code) as the Seller, the Transferor, any Originator, any corporation
described in clause (a) or any trade or business described in clause (b).
     “Euro-Rate” means with respect to any Settlement Period the interest rate
per annum determined by the Administrator by dividing (the resulting quotient
rounded upwards, if necessary, to the nearest 1/100th of 1% per annum) (i) the
rate of interest determined by the Administrator in accordance with its usual
procedures (which determination shall be conclusive absent manifest error) to be
the average of the London interbank market offered rates for U.S. dollars quoted
by the BBA as set forth on Dow Jones Markets Service (formerly known as
Telerate) (or appropriate successor or, if the BBA or its successor ceases to
provide display page 3750 (or such other display page on the Dow Jones Markets
Service system as may replace display page 3750) at or about 11:00 a.m. (London
time) on the Business Day which is two (2) Business Days prior to the first day
of such Settlement Period for an amount comparable to the Portion of Capital to
be funded at the Alternate Rate and based upon the Euro-Rate during such
Settlement Period by (ii) a number equal to 1.00 minus the Euro-Rate Reserve
Percentage. The Euro-Rate may also be expressed by the following formula:

         
Euro-Rate
  =   Average of London interbank offered rates quoted by BBA as shown on Dow
Jones Markets Service display page 3750 or appropriate successor
 
       
 
      1.00 — Euro-Rate Reserve Percentage

where “Euro-Rate Reserve Percentage” means, the maximum effective percentage in
effect on such day as prescribed by the Board of Governors of the Federal
Reserve System (or any successor) for determining the reserve requirements
(including without limitation, supplemental, marginal, and emergency reserve
requirements) with respect to eurocurrency funding (currently referred to as
“Eurocurrency Liabilities”). The Euro-Rate shall be adjusted with respect to any
Portion of Capital funded at the Alternate Rate and based upon the Euro-Rate
that is outstanding on the effective date of any change in the Euro-Rate Reserve
Percentage as of such effective date. The Administrator shall give prompt notice
to the Seller of the Euro-Rate as determined or adjusted in accordance herewith
(which determination shall be conclusive absent manifest error).
     “Excess Concentration” means the sum of the following amounts: (i) the
amount by which the Outstanding Balance of Eligible Receivables of each Obligor
then in the Receivables Pool exceeds an amount equal to the Concentration
Percentage for such Obligor multiplied by the Outstanding Balance of all
Eligible Receivables then in the Receivables Pool, plus (ii) the amount by which
the aggregate Outstanding Balance of all Eligible Receivables then in the
Receivables Pool the Obligor of which is a Canadian resident exceeds 15% of the
aggregate

I-9



--------------------------------------------------------------------------------



 



Outstanding Balance of all Eligible Receivables then in the Receivables Pool,
plus (iii) the amount by which the aggregate Outstanding Balance of all Eligible
Receivables then in the Receivable Pool the Obligor of which is an Eligible
Foreign Obligor (other than a resident of Canada) exceeds 5% of the aggregate
Outstanding Balance of all Eligible Receivables then in the Receivables Pool,
plus (iv) the amount by which the aggregate Outstanding Balance of all Eligible
Receivables then in the Receivables Pool the coal with respect to which has been
shipped but not yet billed for more than 30 days but not more than 60 days from
shipment exceeds 10% of the aggregate Outstanding Balance of all Eligible
Receivables then in the Receivables Pool.
     “Excluded Subsidiary” means Arch Western Acquisition Corporation, a
Delaware corporation, Arch Western Resources, LLC, a Delaware limited liability
company, and any Subsidiaries of Arch Western Resources, LLC.
     “Facility Termination Date” means the earliest to occur of: (a) February 3,
2011, (b) the date determined pursuant to Section 2.2 of the Agreement, (c) the
date the Purchase Limit reduces to zero pursuant to Section 1.1(b) of the
Agreement, (d) the date that the commitments of the Liquidity Providers
terminate under the Liquidity Agreement, (e) the date which is 30 days after the
date on which the Administrator has received written notice from the Seller of
its election to terminate the Purchase Facility, and (f) with respect to any LC
Participant, such LC Participant’s Scheduled Commitment Termination Date.
     “FASB” has the meaning set forth in Section 1.7(a) of the Agreement.
     “Federal Funds Rate” means, for any day, the per annum rate set forth in
the weekly statistical release designated as H.15(519), or any successor
publication, published by the Federal Reserve Board (including any such
successor, “H.15(519)”) for such day opposite the caption “Federal Funds
(Effective).” If on any relevant day such rate is not yet published in H.
15(519), the rate for such day will be the rate set forth in the daily
statistical release designated as the Composite 3:30 p.m. Quotations for U.S.
Government Securities, or any successor publication, published by the Federal
Reserve Bank of New York (including any such successor, the “Composite 3:30 p.m.
Quotations”) for such day under the caption “Federal Funds Effective Rate.” If
on any relevant day the appropriate rate is not yet published in either
H.15(519) or the Composite 3:30 p.m. Quotations, the rate for such day will be
the arithmetic mean as determined by the Administrator of the rates for the last
transaction in overnight Federal funds arranged before 9:00 a.m. (New York time)
on that day by each of three leading brokers of Federal funds transactions in
New York City selected by the Administrator.
     “Federal Reserve Board” means the Board of Governors of the Federal Reserve
System, or any entity succeeding to any of its principal functions.
     “Fee Letter” has the meaning set forth in Section 1.5 of the Agreement.
     “Funded Purchase” shall mean a purchase or deemed purchase of undivided
interests in the Purchased Interest under the Agreement which (i) is paid for in
cash (other than through reinvestment of Collections pursuant to Section 1.4(b)
of the Agreement), (ii) treated as a Funded Purchase pursuant to Section 1.2(e)
of the Agreement and/or any of the provisions set forth in

I-10



--------------------------------------------------------------------------------



 



Sections 1.11 through 1.20 of the Agreement or (iii) without double counting any
of the amounts described in clause (i) or (ii), above, is the result of the
issuance of Notes by the Issuer, pursuant to the Agreement or otherwise, the
proceeds of which are used to reimburse draws on the LC Bank and/or any LC
Participant under any Letter of Credit, whether on, prior to or after the date
any such draw is treated as or deemed to be a Funded Purchase under the
Agreement.
     “Governmental Acts” has the meaning set forth in Section 1.19 of the
Agreement.
     “Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any central bank (or similar monetary or
regulatory authority) thereof, any body or entity exercising executive,
legislative, judicial, regulatory or administrative functions of or pertaining
to government, including any court, and any Person owned or controlled, through
stock or capital ownership or otherwise, by any of the foregoing.
     “Group A Obligor” means any Obligor with a short-term rating of at least:
(a) “A1” by Standard & Poor’s, or if such Obligor does not have a short-term
rating from Standard & Poor’s, a rating of “A+” or better by Standard & Poor’s
on its long-term senior unsecured and uncredit-enhanced debt securities, and (b)
“P-1” by Moody’s, or if such Obligor does not have a short-term rating from
Moody’s, “Al” or better by Moody’s on its long-term senior unsecured and
uncredit-enhanced debt securities.
     “Group B Obligor” means an Obligor, not a Group A Obligor, with a
short-term rating of at least: (a) “A-2” by Standard & Poor’s, or if such
Obligor does not have a short-term rating from Standard & Poor’s, a rating of
“BBB+” to “A” by Standard & Poor’s on its long-term senior unsecured and
uncredit-enhanced debt securities, and (b) “P-2” by Moody’s, or if such Obligor
does not have a short-term rating from Moody’s, “Baal” to “A2” by Moody’s on its
long-term senior unsecured and uncredit-enhanced debt securities.
     “Group C Obligor” means an Obligor, not a Group A Obligor or a Group B
Obligor, with a short-term rating of at least: (a) “A-3” by Standard & Poor’s,
or if such Obligor does not have a short-term rating from Standard & Poor’s, a
rating of “BBB-” to “BBB” by Standard & Poor’s on its long-term senior unsecured
and uncredit-enhanced debt securities, and (b) “P-3” by Moody’s, or if such
Obligor does not have a short-term rating from Moody’s, “Baa3” to “Baa2” by
Moody’s on its long-term senior unsecured and uncredit-enhanced debt securities.
     “Group D Obligor” means any Obligor that is not a Group A Obligor, Group B
Obligor or Group C Obligor.
     “Guaranty” of any Person means any obligation of such Person guarantying or
in effect guarantying any liability or obligation of any other Person in any
manner, whether directly or indirectly, including any such liability arising by
virtue of partnership agreements, including any agreement to indemnify or hold
harmless any other Person, any performance bond or other suretyship arrangement
and any other form of assurance against loss, except endorsement of negotiable
or other instruments for deposit or collection in the ordinary course of
business.
     “Hedging Transaction” means any of the following transactions by ACI or any
of its Subsidiaries: any rate swap transaction, basis swap, forward rate
transaction, commodity swap, commodity option, equity or equity index swap,
equity or equity index option, bond option,

I-11



--------------------------------------------------------------------------------



 



interest rate option, foreign exchange transaction, cap transaction, floor
transaction, collar transaction, currency swap transaction, cross-currency rate
swap transaction, currency option or any other similar transaction or any
combination of the foregoing transactions, including, without limitation, any
Interest Rate Hedge or any Commodity Hedge.
     “Indemnified Amounts” has the meaning set forth in Section 3.1 of the
Agreement.
     “Indemnified Party” has the meaning set forth in Section 3.1 of the
Agreement.
     “Independent Director” has the meaning set forth in paragraph 3(c) of
Exhibit IV to the Agreement.
     “Information Package” means a report, in substantially the form of Annex A
to the Agreement, furnished to the Administrator pursuant to the Agreement.
     “Insolvency Proceeding” means (a) any case, action or proceeding before any
court or other Governmental Authority relating to bankruptcy, reorganization,
insolvency, liquidation, receivership, dissolution, winding-up or relief of
debtors, or (b) any general assignment for the benefit of creditors of a Person,
composition, marshaling of assets for creditors of a Person, or other, similar
arrangement in respect of its creditors generally or any substantial portion of
its creditors, in each of cases (a) and (b) undertaken under U.S. Federal, state
or foreign law, including the Bankruptcy Code.
     “Interest Rate Hedge” means an interest rate exchange, collar, cap, swap,
adjustable strike cap, adjustable strike corridor or similar agreements entered
into by ACI or any of its Affiliates in the ordinary course operations of their
business.
     “Internal Revenue Code” means the Internal Revenue Code of 1986, as amended
from time to time, and any successor statute of similar import, together with
the regulations thereunder, in each case as in effect from time to time.
References to sections of the Internal Revenue Code also refer to any successor
sections.
     “ISP98 Rules” has the meaning set forth in Section 1.12 of the Agreement.
     “Issuer” has the meaning set forth in the preamble to the Agreement.
     “LC Bank” has the meaning set forth in the preamble to the Agreement.
     “LC Collateral Account” means the account designated as the LC Collateral
Account established and maintained by the Administrator (for the benefit of the
LC Bank and the LC Participants), or such other account as may be so designated
as such by the Administrator.
     “LC Commitment” means, the “Commitment” of each LC Participant party hereto
as set forth under its name on the signature pages to the Agreement or as set
forth in any assignments agreement pursuant to which it became a party hereto.
     “LC Participant” has the meaning set forth in the preamble to the
Agreement.

I-12



--------------------------------------------------------------------------------



 



     “LC Participation Amount” shall mean, at any time, the then aggregate face
amount of the outstanding Letters of Credit.
     “Letter of Credit” shall mean any stand-by letter of credit issued by the
LC Bank for the account of the Seller pursuant to the Agreement.
     “Letter of Credit Application” has the meaning set forth in Section 1.12 of
the Agreement.
     “Liquidity Agent” means PNC in its capacity as the Liquidity Agent pursuant
to the Liquidity Agreement.
     “Liquidity Agreement” means the Liquidity Asset Purchase Agreement, dated
as of February 3, 2006 between the purchasers from time to time party thereto,
the Issuer and PNC, as Administrator and Liquidity Agent, as the same may be
amended, supplemented or otherwise modified from time to time.
     “Liquidity Provider” means each bank or other financial institution that
provides liquidity support to the Issuer pursuant to the terms of a Liquidity
Agreement.
     “LLC Agreement” means the limited liability company agreement of Seller.
     “Lock-Box Account” means each account listed on Schedule II to this
Agreement (in each case, in the name of the Seller) and maintained at a bank or
other financial institution acting as a Lock-Box Bank pursuant to a Lock-Box
Agreement for the purpose of receiving Collections.
     “Lock-Box Agreement” means each agreement, in form and substance
satisfactory to the Administrator, among the Seller, the Servicer, the
Administrator and a Lock-Box Bank, governing the terms of the related Lock-Box
Accounts.
     “Lock-Box Bank” means any of the banks or other financial institutions
holding one or more Lock-Box Accounts.
     “Loss Reserve” means, on any date, an amount equal to: (a) the sum of
Capital plus the LC Participation Amount at the close of business of the
Servicer on such date multiplied by (b) (i) the Loss Reserve Percentage on such
date divided by (ii) 100% minus the Loss Reserve Percentage on such date.
     “Loss Reserve Percentage” means, on any date,(i) the product of (A) 2.00
times (B) the highest average of the Default Ratios for any three consecutive
calendar months during the twelve most recent calendar months times (C) the
aggregate credit sales made by the Originators and the Transferor during the 5
most recent calendar months divided by (ii) the Net Receivables Pool Balance as
of such date.
     “Majority LC Participants” shall mean LC Participants whose Pro Rata Shares
aggregate 51% or more.

I-13



--------------------------------------------------------------------------------



 



     “Material Adverse Effect” means relative to any Person with respect to any
event or circumstance, a material adverse effect on:
     (a) the assets, operations, business or financial condition of such Person,
     (b) the ability of any such Person to perform its obligations under the
Agreement or any other Transaction Document to which it is a party,
     (c) the validity or enforceability of the Agreement or any other
Transaction Document, or the validity, enforceability or collectibility of any
of the Pool Receivables, or
     (d) the status, perfection, enforceability or priority of the
Administrator’s or the Seller’s interest in the Pool Assets.
     “Monthly Settlement Date” means the 21st day of each calendar month (or if
such day is not a Business Day, the next occurring Business Day); provided,
however, that on and after the occurrence and continuation of any Termination
Event, the Monthly Settlement Date shall be the date selected as such by the
Administrator from time to time (it being understood that the Administrator may
select such Monthly Settlement Date to occur as frequently as daily) or, in the
absence of any such selection, the date which would be the Monthly Settlement
Date pursuant to this definition).
     “Moody’s” means Moody’s Investors Service, Inc.
     “Net Receivables Pool Balance” means, at any time: (a) the Outstanding
Balance of Eligible Receivables then in the Receivables Pool minus (b) the
Excess Concentration.
     “Notes” means short-term promissory notes issued, or to be issued, by the
Issuer to fund its investments in accounts receivable or other financial assets.
     “Obligor” means, with respect to any Receivable, the Person obligated to
make payments pursuant to the Contract relating to such Receivable.
     “Order” has the meaning set forth in Section 1.20 of the Agreement.
     “Originator” and “Originators” have the meaning set forth in the Purchase
and Sale Agreement, as the same may be modified from time to time by adding new
Originators or removing Originators, in each case with the prior written consent
of the Administrator.
     “Outstanding Balance” of any Receivable at any time means the then
outstanding principal balance thereof.
     “Participant” has the meaning set forth in Section 5.3(b) of this
Agreement.
     “Paydown Notice” has the meaning set forth in Section 1.4(f)(i) of the
Agreement.
     “Performance Guarantor” means ACI.

I-14



--------------------------------------------------------------------------------



 



     “Performance Guaranty” means the Performance Guaranty, dated as of
February 3, 2006, by the Performance Guarantor in favor of the Administrator for
the benefit of the Purchasers and LC Participants, as the same may be amended,
restated, supplemented or otherwise modified from time to time.
     “Permitted Merger” means (i) the merger of Paint Creek Terminal, Inc. into
ACI within 90 days of the Closing Date, (ii) the merger of Julian Tipple, Inc.
into Mountain Mining, Inc. within 90 days of the Closing Date, (iii) any merger
of any existing Originator into any other existing Originator, and (iv) any
merger of any existing Originator into ACI.
     “Person” means an individual, partnership, corporation (including a
business trust), joint stock company, trust, unincorporated association, joint
venture, limited liability company or other entity, or a government or any
political subdivision or agency thereof.
     “PNC” has the meaning set forth in the preamble to the Agreement.
     “Pool Assets” has the meaning set forth in Section 1.2(d) of the Agreement.
     “Pool Receivable” means a Receivable in the Receivables Pool.
     “Portion of Capital” means any separate portion of Capital being funded or
maintained by the Issuer (or its successors or permitted assigns) by reference
to a particular interest rate basis. In addition, at any time when the Capital
of the Purchased Interest is not divided into two or more such portions,
“Portion of Capital” means 100% of the Capital.
     “Program Support Agreement” means and includes the Liquidity Agreement and
any other agreement entered into by any Program Support Provider providing for:
(a) the issuance of one or more letters of credit for the account of the Issuer,
(b) the issuance of one or more surety bonds for which the Issuer is obligated
to reimburse the applicable Program Support Provider for any drawings
thereunder, (c) the sale by the Issuer to any Program Support Provider of the
Purchased Interest (or portions thereof) and/or (d) the making of loans and/or
other extensions of credit to the Issuer in connection with the Issuer’s
receivables-securitization program contemplated in the Agreement, together with
any letter of credit, surety bond or other instrument issued thereunder (but
excluding any discretionary advance facility provided by the Administrator).
     “Program Support Provider” means and includes any Liquidity Provider and
any other Person (other than any customer of the Issuer) now or hereafter
extending credit or having a commitment to extend credit to or for the account
of, or to make purchases from, the Issuer pursuant to any Program Support
Agreement.
     “Pro Rata Share” shall mean, as to any LC Participant, a fraction, the
numerator of which equals the Commitment of such LC Participant at such time and
the denominator of which equals the aggregate of the Commitments of all LC
Participants at such time.
     “Purchase and Sale Agreement” means the Purchase and Sale Agreement, dated
as of February 3, 2006, between the Originators and the Transferor, as such
agreement may be amended, supplemented or otherwise modified from time to time.

I-15



--------------------------------------------------------------------------------



 



     “Purchase and Sale Indemnified Amounts” has the meaning set forth in
Section 9.1 of the Purchase and Sale Agreement.
     “Purchase and Sale Indemnified Party” has the meaning set forth in
Section 9.1 of the Purchase and Sale Agreement.
     “Purchase and Sale Termination Date” has the meaning set forth in
Section 1.4 of the Purchase and Sale Agreement.
     “Purchase and Sale Termination Event” has the meaning set forth in
Section 8.1 of the Purchase and Sale Agreement.
     “Purchase Date” means the date on which a Funded Purchase or a reinvestment
is made pursuant to this Agreement.
     “Purchase Facility” has the meaning set forth in Section 1.1 of the
Purchase and Sale Agreement.
     “Purchase Limit” means $100,000,000, as such amount may be reduced pursuant
to Section 1.1 (b) of the Agreement. References to the unused portion of the
Purchase Limit shall mean, at any time, the Purchase Limit minus the sum of the
then aggregate outstanding Capital plus the LC Participation Amount.
     “Purchase Notice” has the meaning set forth in Section 1.2(a) of the
Agreement.
     “Purchase Price” has the meaning set forth in Section 2.1 of the Purchase
and Sale Agreement.
     “Purchase Report” has the meaning set forth in Section 2.1 of the Purchase
and Sale Agreement.
     “Purchased Interest” means, at any time, the undivided percentage ownership
interest in: (a) each and every Pool Receivable now existing or hereafter
arising, (b) all Related Security with respect to such Pool Receivables and
(c) all Collections with respect to, and other proceeds of, such Pool
Receivables and Related Security. Such undivided percentage interest shall be
computed as:
Capital + LC Participation Amount +
Total Reserves

Net Receivables Pool Balance
The Purchased Interest shall be determined from time to time pursuant to
Section 1.3 of the Agreement.
     “Purchasers” means the Issuer, the LC Bank and each LC Participant.
     “Purchasers’ Share” of any amount, at any time, means such amount
multiplied by the Purchased Interest at such time.

I-16



--------------------------------------------------------------------------------



 



     “Rating Agency” mean each of Standard & Poor’s and Moody’s (and/or each
other rating agency then rating the Notes of the Issuer).
     “Receivable” means any indebtedness and other obligations owed to any
Originator, the Transferor or the Seller, or any right of the Seller, the
Transferor or any Originator to payment from or on behalf of, an Obligor,
whether constituting an account, chattel paper, payment intangible, instrument
or general intangible, in each instance arising in connection with the sale of
goods or the rendering of services, and includes, without limitation, the
obligation to pay any finance charges, fees and other charges with respect
thereto. Indebtedness and other obligations arising from any one transaction,
including, without limitation, indebtedness and other obligations represented by
an individual invoice or agreement, shall constitute a Receivable separate from
a Receivable consisting of the indebtedness and other obligations arising from
any other transaction.
     “Receivables Pool” means, at any time, all of the then outstanding
Receivables purchased by the Seller pursuant to the Sale and Contribution
Agreement prior to the Facility Termination Date.
     “Reimbursement Obligation” has the meaning set forth in Section 1.14 of the
Agreement.
     “Related Rights” has the meaning set forth in Section 1.1 of the Purchase
and Sale Agreement.
     “Related Security” means, with respect to any Receivable:
     (a) all of the Seller’s, the Transferor’s and each Originator’s interest in
any goods (including returned goods), and documentation of title evidencing the
shipment or storage of any goods (including returned goods), the sale of which
gave rise to such Receivable,
     (b) all instruments and chattel paper that may evidence such Receivable,
     (c) all other security interests or liens and property subject thereto from
time to time purporting to secure payment of such Receivable, whether pursuant
to the Contract related to such Receivable or otherwise, together with all UCC
financing statements or similar filings relating thereto,
     (d) all of the Seller’s, the Transferor’s and each Originator’s rights,
interests and claims under the Contracts and all guaranties, indemnities,
insurance and other agreements (including the related Contract) or arrangements
of whatever character from time to time supporting or securing payment of such
Receivable or otherwise relating to such Receivable, whether pursuant to the
Contract related to such Receivable or otherwise, and
     (e) all of the Seller’s rights, interests and claims under the Sale
Agreements and the other Transaction Documents.

I-17



--------------------------------------------------------------------------------



 



     “Required LC Participants” shall mean the LC Participants whose Pro Rata
Shares aggregate 662 /3 % or more.
     “Restricted Payments” has the meaning set forth in Section 1(n) of Exhibit
IV of the Agreement.
     “Release Agreement” means the letter agreement dated as of February 3,
2006, between ACI and PNC Bank, National Association, as administrative agent
and collateral agent, as may be amended, modified, restated or replaced from
time to time with the consent of the Administrator.
     “Sale Agreements” means, collectively the Purchase and Sale Agreement and
the Sale and Contribution Agreement.
     “Sale and Contribution Agreement” means the Sale and Contribution
Agreement, dated as of February 3, 2006, between the Transferor and the Seller,
as such agreement may be amended, supplemented or otherwise modified from time
to time.
     “Sale and Contribution Indemnified Amounts” has the meaning set forth in
Section 9.1 of the Sale and Contribution Agreement.
     “Sale and Contribution Indemnified Party” has the meaning set forth in
Section 9.1 of the Sale and Contribution Agreement.
     “Sale and Contribution Termination Date” has the meaning set forth in
Section 1.4 of the Sale and Contribution Agreement.
     “Sale and Contribution Termination Event” has the meaning set forth in
Section 8.1 of the Sale and Contribution Agreement.
     “Scheduled Commitment Termination Date” means with respect to the LC Bank
and any LC Participant, initially February 2, 2007, as such date may be extended
from time to time in the sole discretion of the LC Bank or such LC Participant,
as the case may be.
     “SEC” shall mean the Securities and Exchange Commission or any governmental
agencies substituted therefor.
     “Seller” has the meaning set forth in the preamble to the Agreement.
     “Seller’s Share” of any amount means the greater of: (a) $0 and (b) such
amount minus the Purchasers’ Share.
     “Servicer” has the meaning set forth in the preamble to the Agreement.
     “Servicing Fee” shall mean the fee referred to in Section 4.6 of the
Agreement.
     “Servicing Fee Rate” shall mean the rate referred to in Section 4.6 of the
Agreement.

I-18



--------------------------------------------------------------------------------



 



     “Settlement Date” means with respect to any Portion of Capital for any
Settlement Period, (i) prior to the Facility Termination Date, the Monthly
Settlement Date and (ii) on and after the Facility Termination Date, each day
selected from time to time by the Administrator (it being understood that the
Administrator may select such Settlement Date to occur as frequently as daily),
or, in the absence of such selection, the Monthly Settlement Date.
     “Settlement Period” means: (a) before the Facility Termination Date:
(i) initially the period commencing on the date of the initial purchase pursuant
to Section 1.2 of the Agreement (or in the case of any fees payable hereunder,
commencing on the Closing Date) and ending on (but not including) the next
Monthly Settlement Date, and (ii) thereafter, each period commencing on such
Monthly Settlement Date and ending on (but not including) the next Monthly
Settlement Date, and (b) on and after the Facility Termination Date, such period
(including a period of one day) as shall be selected from time to time by the
Administrator or, in the absence of any such selection, each period of 30 days
from the last day of the preceding Settlement Period.
     “Solvent” means, with respect to any Person at any time, a condition under
which:
     (i) the fair value and present fair saleable value of such Person’s total
assets is, on the date of determination, greater than such Person’s total
liabilities (including contingent and unliquidated liabilities) at such time;
     (ii) the fair value and present fair saleable value of such Person’s assets
is greater than the amount that will be required to pay such Person’s probable
liability on its existing debts as they become absolute and matured (“debts,”
for this purpose, includes all legal liabilities, whether matured or unmatured,
liquidated or unliquidated, absolute, fixed, or contingent);
     (iii) such Person is and shall continue to be able to pay all of its
liabilities as such liabilities mature; and
     (iv) such Person does not have unreasonably small capital with which to
engage in its current and in its anticipated business.
     For purposes of this definition:
     (A) the amount of a Person’s contingent or unliquidated liabilities at any
time shall be that amount which, in light of all the facts and circumstances
then existing, represents the amount which can reasonably be expected to become
an actual or matured liability;
     (B) the “fair value” of an asset shall be the amount which may be realized
within a reasonable time either through collection or sale of such asset at its
regular market value;
     (C) the “regular market value” of an asset shall be the amount which a
capable and diligent business person could obtain for such asset from an
interested buyer who is willing to purchase such asset under ordinary selling
conditions; and

I-19



--------------------------------------------------------------------------------



 



     (D) the “present fair saleable value” of an asset means the amount which
can be obtained if such asset is sold with reasonable promptness in an
arm’s-length transaction in an existing and not theoretical market.
     “Spike Factor” means, for any calendar month, (a) the positive difference,
if any, between: (i) the highest Dilution Ratio for any one calendar month
during the twelve most recent calendar months and (ii) the arithmetic average of
the Dilution Ratios for such twelve months times (b) (i) the highest Dilution
Ratio for any one calendar month during the twelve most recent calendar months
divided by (ii) the arithmetic average of the Dilution Ratios for such twelve
months.
     “Standard & Poor’s” means Standard & Poor’s, a division of The McGraw-Hill
Companies, Inc.
     “Sub-Servicer” has the meaning set forth in Section 4.1(d) of this
Agreement.
     “Subsidiary” means, as to any Person, a corporation, partnership, limited
liability company or other entity of which shares of stock of each class or
other interests having ordinary voting power (other than stock or other
interests having such power only by reason of the happening of a contingency) to
elect a majority of the Board of Directors or other managers of such entity are
at the time owned, or management of which is otherwise controlled: (a) by such
Person, (b) by one or more Subsidiaries of such Person or (c) by such Person and
one or more Subsidiaries of such Person.
     “Tangible Net Worth” means, with respect to any Person, the tangible net
worth of such Person as determined in accordance with generally accepted
accounting principles, consistently applied.
     “Taxes” has the meaning set forth in Section 1.10 of this Agreement.
     “Termination Day” means: (a) each day on which the conditions set forth in
Section 2 of Exhibit II to the Agreement are not satisfied or (b) each day that
occurs on or after the Facility Termination Date.
     “Termination Event” has the meaning specified in Exhibit V to the
Agreement.
     “Termination Fee” means, for any Settlement Period during which a
Termination Day occurs, the amount, if any, by which: (a) the additional
Discount (calculated without taking into account any Termination Fee or any
shortened duration of such Settlement Period pursuant to the definition thereof)
that would have accrued during such Settlement Period on the reductions of
Capital relating to such Settlement Period had such reductions not been made,
exceeds (b) the income, if any, received by the Issuer from investing the
proceeds of such reductions of Capital, as determined by the Administrator,
which determination shall be binding and conclusive for all purposes, absent
manifest error.
     “Total Reserves” means, at any time the sum of: (a) the Yield Reserve, plus
(b) the Dilution Reserve plus (c) the greater of (i) the Concentration Reserve
and (ii) the Loss Reserve.

I-20



--------------------------------------------------------------------------------



 



     “Transaction Documents” means the Agreement, the Lock-Box Agreements, the
Fee Letter, the Purchase and Sale Agreement, the Sale and Contribution
Agreement, the Performance Guaranty, and all other certificates, instruments,
UCC financing statements, reports, notices, agreements and documents executed or
delivered under or in connection with the Agreement, in each case as the same
may be amended, supplemented or otherwise modified from time to time in
accordance with the Agreement.
     “Transferor” has the meaning set forth in the Sale and Contribution
Agreement.
     “TVA” means Tennessee Valley Authority, an Obligor of the Originators and
the Transferor.
     “UCC” means the Uniform Commercial Code as from time to time in effect in
the applicable jurisdiction.
     “UCP 500” has the meaning set forth in Section 1.12 of the Agreement.
     “Unmatured Purchase and Sale Termination Event” means any event which, with
the giving of notice or lapse of time, or both, would become a Purchase and Sale
Termination Event.
     “Unmatured Sale and Contribution Termination Event” means any event which,
with the giving of notice or lapse of time, or both, would become a Sale and
Contribution Termination Event.
     “Unmatured Termination Event” means an event that, with the giving of
notice or lapse of time, or both, would constitute a Termination Event.
     “Yield Reserve” means, on any date, an amount equal to: (a) the sum of the
Capital plus the LC Participation Amount at the close of business of the
Servicer on such date multiplied by (b) (i) the Yield Reserve Percentage on such
date divided by (ii) 100% minus the Yield Reserve Percentage on such date.
     “Yield Reserve Percentage” means at any time:

                 
 
  (BR+SFR)
360   x  l.5  x   DSO    

     where:

         
BR
  =   the Base Rate computed for the most recent Settlement Period,
DSO
  =   Days’ Sales Outstanding, and
SFR
  =   the Servicing Fee Rate

     Other Terms. All accounting terms not specifically defined herein shall be
construed in accordance with generally accepted accounting principles. All terms
used in Article 9 of the UCC in the State of New York, and not specifically
defined herein, are used herein as defined in

I-21



--------------------------------------------------------------------------------



 



such Article 9. Unless the context otherwise requires, “or” means “and/or,” and
“including” (and with correlative meaning “include” and “includes”) means
including without limiting the generality of any description preceding such
term.

I-22



--------------------------------------------------------------------------------



 



EXHIBIT II
CONDITIONS OF PURCHASES
     1. Conditions Precedent to Initial Purchase. The initial purchase under
this Agreement is subject to the following conditions precedent that the
Administrator shall have received on or before the date of such purchase, each
in form and substance (including the date thereof) satisfactory to the
Administrator:
     (a) A counterpart of the Agreement and the other Transaction Documents
executed by the parties thereto.
     (b) Certified copies of: (i) the resolutions of the Board of Directors of
each of the Seller, the Originators, the Transferor, and ACI authorizing the
execution, delivery and performance by the Seller, the Originators, the
Transferor and ACI, as the case may be, of the Agreement and the other
Transaction Documents to which it is a party; (ii) all documents evidencing
other necessary corporate or organizational action and governmental approvals,
if any, with respect to the Agreement and the other Transaction Documents and
(iii) the certificate of incorporation and by-laws or limited liability company
agreement, as applicable, of the Seller, the Originators, the Transferor and
ACI.
     (c) A certificate of the Secretary or Assistant Secretary of the Seller,
each of the Originators, the Transferor and ACI certifying the names and true
signatures of its officers who are authorized to sign the Agreement and the
other Transaction Documents to which it is a party. Until the Administrator
receives a subsequent incumbency certificate from the Seller, the Originators,
the Transferor or ACI, as the case may be, the Administrator shall be entitled
to rely on the last such certificate delivered to it by the Seller, the
Originators, the Transferor or ACI, as the case may be.
     (d) Proper financing statements (Form UCC-1), duly authorized and suitable
for filing under the UCC of all jurisdictions that the Administrator may deem
necessary or desirable in order to perfect the interests of the Seller and the
Administrator (for the benefit of the Purchasers) contemplated by the Agreement
and each of the Sale Agreements.
     (e) Proper financing statements (Form UCC-3), duly authorized and suitable
for filing under the UCC of all jurisdictions that the Administrator may deem
necessary or desirable to release all security interests and other rights of any
Person in the Receivables, Contracts or Related Security previously granted by
any Originator, the Transferor or the Seller.
     (f) Completed UCC search reports, dated on or shortly before the date of
the initial purchase hereunder, listing the financing statements filed in all
applicable jurisdictions referred to in subsection (e) above that name any
Originator, the Transferor or the Seller as debtor, together with copies of such
other financing statements, and similar search reports with respect to judgment
liens, federal tax liens and liens of the Pension Benefit Guaranty Corporation
in such jurisdictions, as the Administrator may request, showing no Adverse
Claims on any Pool Assets other than any security interests that are released as
of the Closing Date.
     (g) Favorable opinions, addressed to each Rating Agency, the Administrator
and each Purchaser, in form and substance reasonably satisfactory to the
Administrator, of (i) Bryan Cave

II-1



--------------------------------------------------------------------------------



 



LLP, counsel for the Seller, the Originators, the Servicer, the Transferor and
ACI, covering such matters as the Administrator may reasonably request,
including, without limitation, certain organizational and New York
enforceability matters, certain bankruptcy matters, certain UCC perfection and
priority matters, and (ii) Robert G. Jones, Vice President – Law, General
Counsel and Secretary of ACI.
     (h) Satisfactory results of a review and audit (performed by
representatives of the Administrator) of the Servicer’s collection, operating
and reporting systems, the Credit and Collection Policy of each Originator and
the Transferor, historical receivables data and accounts, including satisfactory
results of a review of the Servicer’s operating location(s) and satisfactory
review and approval of the Eligible Receivables in existence on the date of the
initial purchase under the Agreement.
     (i) A pro forma Information Package representing the performance of the
Receivables Pool for the calendar month before closing.
     (j) Evidence of payment by the Seller of all accrued and unpaid fees
(including those contemplated by the Fee Letter), costs and expenses to the
extent then due and payable on the date thereof, including any such costs, fees
and expenses arising under or referenced in Section 5.4 of the Agreement and the
Fee Letter.
     (k) The Fee Letter duly executed by the Seller and ACI.
     (l) Good standing certificates with respect to each of the Seller, the
Originators, the Transferor and ACI issued by the Secretary of State (or similar
official) of the state of each such Person’s organization or formation and
principal place of business.
     (m) The Liquidity Agreement and all other Transaction Documents duly
executed by the parties thereto.
     (n) All information with respect to the Receivables as the Administrator or
the Purchasers may reasonably request.
     (o) Such other approvals, opinions or documents as the Administrator or the
Purchasers may reasonably request.
     2. Conditions Precedent to All Funded Purchases, Issuances of Letters of
Credit and Reinvestments. Each Funded Purchase (including the initial Funded
Purchase) and the issuance of any Letters of Credit and each reinvestment shall
be subject to the further conditions precedent that:
     (a) in the case of each Funded Purchase and the issuance of any Letters of
Credit, the Servicer shall have delivered to the Administrator on or before such
purchase or issuance, as the case may be, in form and substance satisfactory to
the Administrator, a completed pro forma Information Package to reflect the
level of Capital, the LC Participation Amount and related reserves and the
calculation of the Purchased Interest after such subsequent purchase or
issuance, as the case may be, and a completed Purchase Notice in the form of
Annex B; and

II-2



--------------------------------------------------------------------------------



 



     (b) on the date of such Funded Purchase, issuance or reinvestment, as the
case may be, the following statements shall be true (and acceptance of the
proceeds of such Funded Purchase, issuance or reinvestment shall be deemed a
representation and warranty by the Seller that such statements are then true):
     (i) the representations and warranties contained in Exhibit III to the
Agreement are true and correct on and as of the date of such Funded Purchase,
issuance or reinvestment as though made on and as of such date except for
representations and warranties which apply as to an earlier date (in which case
such representations and warranties shall be true and correct as of such earlier
date);
     (ii) no event has occurred and is continuing, or would result from such
Funded Purchase, issuance or reinvestment, that constitutes a Termination Event
or an Unmatured Termination Event;
     (iii) the sum of the Capital plus the LC Participation Amount, after giving
effect to any such Funded Purchase, issuance or reinvestment, as the case may
be, shall not exceed the Purchase Limit; and
     (iv) the Facility Termination Date has not occurred.

II-3



--------------------------------------------------------------------------------



 



EXHIBIT III
REPRESENTATIONS AND WARRANTIES
     1. Representations and Warranties of the Seller. The Seller represents and
warrants to the Administrator and each Purchaser as of the Closing Date that:
     (a) Existence and Power. The Seller is a limited liability company duly
organized, validly existing and in good standing under the laws of Delaware, and
has all organizational power and all governmental licenses, authorizations,
consents and approvals required to carry on its business in each jurisdiction in
which its business is conducted except if failure to have such licenses,
authorizations, consents or approvals could not reasonably be expected to have a
Material Adverse Effect.
     (b) Company and Governmental Authorization, Contravention. The execution,
delivery and performance by the Seller of this Agreement and each other
Transaction Document to which it is a party are within the Seller’s
organizational powers, have been duly authorized by all necessary organizational
action, require no action by or in respect of, or filing with (other than the
filing of UCC financing statements and continuation statements), any
governmental body, agency or official, and, do not contravene, or constitute a
default under, any provision of applicable law or regulation or of the operating
agreement of the Seller or of any agreement, judgment, injunction, order, decree
or other instrument binding upon the Seller or result in the creation or
imposition of any lien (other than liens in favor of the Administrator) on
assets of the Seller.
     (c) Binding Effect of Agreement. This Agreement and each other Transaction
Document to which it is a party constitutes the legal, valid and binding
obligation of the Seller enforceable against the Seller in accordance with its
respective terms, except as such enforceability may be limited by bankruptcy,
insolvency, reorganization or other similar laws affecting the enforcement of
creditors’ rights generally and by general principles of equity, regardless of
whether enforceability is considered in a proceeding in equity or at law.
     (d) Accuracy of Information. All information heretofore furnished by the
Seller to the Administrator or any Purchaser pursuant to or in connection with
this Agreement or any other Transaction Document is, and all such information
hereafter furnished by the Seller to the Administrator or any Purchaser in
writing pursuant to this Agreement or any Transaction Document will be, true and
accurate on the date such information is stated or certified.
     (e) Actions, Suits. Except as set forth in Schedule III, there are no
actions, suits or proceedings pending or, to the best of the Seller’s knowledge,
threatened against or affecting the Seller or its properties, in or before any
court, arbitrator or other body, which could reasonably be expected to have a
Material Adverse Effect upon the ability of the Seller to perform its
obligations under this Agreement or any other Transaction Document to which it
is a party.
     (f) Accuracy of Exhibits; Lock-Box Arrangements. The names and addresses of
all the Lock-Box Banks together with the account numbers of the Lock-Box
Accounts at such Lock-Box Banks, are specified in Schedule II to this Agreement
(or at such other Lock-Box Banks

II-1



--------------------------------------------------------------------------------



 



and/or with such other Lock-Box Accounts as have been notified to the
Administrator), and all Lock-Box Accounts are subject to Lock-Box Agreements.
All information on each Exhibit, Schedule or Annex to this Agreement or the
other Transaction Documents (as updated by the Seller from time to time) is true
and complete. The Seller has delivered a copy of all Lock-Box Agreements to the
Administrator. The Seller has not granted any interest in any Lock-Box Account
(or any related lock-box or post office box) to any Person other than the
Administrator and, upon delivery to a Lock-Box Bank of the related Lock-Box
Agreement, the Administrator will have exclusive ownership and control of the
Lock-Box Account at such Lock-Box Bank.
     (g) No Material Adverse Effect. Since the date of formation of Seller as
set forth in its certificate of formation, there has been no Material Adverse
Effect with respect to the Seller.
     (h) Names and Location. The Seller has not used any company names, trade
names or assumed names other than its name set forth on the signature pages of
this Agreement. The Seller is “located” (as such term is defined in the
applicable UCC) in Delaware. The office where the Seller keeps its records
concerning the Receivables is at the address set forth below its signature to
this Agreement.
     (i) Margin Stock. The Seller is not engaged in the business of extending
credit for the purpose of purchasing or carrying margin stock (within the
meaning of Regulations T, U and X, as issued by the Board of Governors of the
Federal Reserve System), and no proceeds of any purchase or reinvestment
hereunder will be used to purchase or carry any margin stock or to extend credit
to others for the purpose of purchasing or carrying any margin stock.
     (j) Eligible Receivables. Each Pool Receivable included as an Eligible
Receivable in the calculation of the Net Receivables Pool Balance is an Eligible
Receivable.
     (k) Credit and Collection Policy. The Seller has complied in all material
respects with the Credit and Collection Policy of each Originator and the
Transferor with regard to each Receivable originated by such Originator or the
Transferor, as applicable.
     (l) Investment Company Act. The Seller is not an “investment company,” or a
company “controlled” by an “investment company,” within the meaning of the
Investment Company Act of 1940, as amended. In addition, the Seller is not a
“holding company,” a “subsidiary company” of a “holding company” or an
“affiliate” of a “holding company” or of a “subsidiary company” of a “holding
company” within the meaning of the Public Utility Holding Company Act of 1935,
as amended.
     2. Representations and Warranties of the Servicer. The Servicer represents
and warrants to the Administrator and each Purchaser as of the Closing Date
that:
     (a) Existence and Power. The Servicer is a corporation duly formed, validly
existing and in good standing under the laws of the State of Delaware, and has
all company power and all governmental licenses, authorizations, consents and
approvals required to carry on its business in each jurisdiction in which its
business is conducted, except if failure to have such licenses, authorizations,
consents or approvals would not reasonably be expected to have a Material
Adverse Effect.

II-2



--------------------------------------------------------------------------------



 



     (b) Company and Governmental Authorization, Contravention. The execution,
delivery and performance by the Servicer of this Agreement and each other
Transaction Document to which it is a party are within the Servicer’s
organizational powers, have been duly authorized by all necessary organizational
action, require no action by or in respect of, or filing with, any governmental
body, agency or official, and do not contravene, or constitute a default under,
any provision of applicable law or regulation or of the certificate of
incorporation or bylaws of the Servicer or of any judgment, injunction, order or
decree or agreement or other instrument binding upon the Servicer or result in
the creation or imposition of any lien on assets of the Servicer (other than in
favor of the Administrator under the Transaction Documents) or any of its
Subsidiaries.
     (c) Binding Effect of Agreement. This Agreement and each other Transaction
Document to which it is a party constitutes the legal, valid and binding
obligation of the Servicer enforceable against the Servicer in accordance with
its terms, except as such enforceability may be limited by bankruptcy,
insolvency, reorganization or other similar laws affecting the enforcement of
creditors’ rights generally and by general principles of equity, regardless of
whether enforceability is considered in a proceeding in equity or at law.
     (d) Accuracy of Information. All information heretofore furnished by the
Servicer to the Administrator or any Purchaser pursuant to or in connection with
this Agreement or any other Transaction Document is, and all such information
hereafter furnished by the Servicer to the Administrator or any Purchaser in
writing pursuant to this Agreement or any other Transaction Document will be,
true and accurate on the date such information is stated or certified.
     (e) Actions, Suits. Except as set forth in Schedule III, there are no
actions, suits or proceedings pending or, to the best of the Servicer’s
knowledge, threatened against or affecting the Servicer or any of its Affiliates
or their respective properties, in or before any court, arbitrator or other
body, which could reasonably be expected to have a Material Adverse Effect upon
the ability of the Servicer (or such Affiliate) to perform its obligations under
this Agreement or any other Transaction Document to which it is a party.
     (f) No Material Adverse Effect. Since December 31, 2004, there has been no
Material Adverse Effect on the Servicer.
     (g) Credit and Collection Policy. The Servicer has complied in all material
respects with the Credit and Collection Policy of each Originator and the
Transferor with regard to each Receivable originated by such Originator or the
Transferor, as applicable.
     (h) Investment Company Act. The Servicer is not an “investment company,” or
a company “controlled” by an “investment company,” within the meaning of the
Investment Company Act of 1940, as amended. In addition, the Servicer is not a
“holding company,” a “subsidiary company” of a “holding company” or an
“affiliate” of a “holding company” or of a “subsidiary company” of a “holding
company” within the meaning of the Public Utility Holding Company Act of 1935,
as amended.

II-3



--------------------------------------------------------------------------------



 



     3. Representations, Warranties and Agreements Relating to the Security
Interest. The Seller hereby makes the following representations, warranties and
agreements with respect to the Receivables and Related Security:
     (a) The Receivables.
     (i) Creation. This Agreement creates a valid and continuing security
interest (as defined in the applicable UCC) in the Receivables included in the
Receivables Pool in favor of the Administrator (for the benefit of the
Purchasers), which security interest is prior to all other Adverse Claims, and
is enforceable as such as against creditors of and purchasers from the Seller.
     (ii) Nature of Receivables. The Receivables included in the Receivables
Pool constitute either “accounts”, “general intangibles” or “tangible chattel
paper” within the meaning of the applicable UCC.
     (iii) Ownership of Receivables. The Seller owns and has good and marketable
title to the Receivables included in the Receivables Pool and Related Security
free and clear of any Adverse Claim.
     (iv) Perfection and Related Security. The Seller will cause (and will cause
each Originator and the Transferor to cause), within ten days after the Closing
Date, the filing of all appropriate financing statements in the proper filing
office in the appropriate jurisdictions under applicable law in order to perfect
the sale of the Receivables and Related Security from such Originator to the
Transferor pursuant to the Purchase and Sale Agreement and in order to perfect
the sale from the Transferor to the Seller pursuant to the Sale and Contribution
Agreement, and the sale and security interest therein from the Seller to the
Administrator under this Agreement, to the extent that such collateral
constitutes “accounts,” “general intangibles,” or “tangible chattel paper.”
     (v) Tangible Chattel Paper. With respect to any Receivables included in the
Receivables Pool that constitute “tangible chattel paper”, if any, the Seller
(or the Servicer on its behalf) has in its possession the original copies of
such tangible chattel paper that constitute or evidence such Receivables, and
the Seller has caused (and will cause the applicable Originator and the
Transferor to cause), within ten days after the Closing Date, the filing of
financing statements described in clause (iv), above, each of which will contain
a statement that: “A purchase of, or security interest in, any collateral
described in this financing statement will violate the rights of the
Administrator.” The Receivables to the extent they are evidenced by “tangible
chattel paper” do not have any marks or notations indicating that they have been
pledged, assigned or otherwise conveyed to any Person other than the Seller or
the Administrator.
     (b) The Collection Account.

II-4



--------------------------------------------------------------------------------



 



     (i) Nature of Account. Each Lock-Box Account constitutes a “deposit
account” within the meaning of the applicable UCC.
     (ii) Ownership. The Seller owns and has good and marketable title to the
Lock-Box Accounts and Collection Account free and clear of any Adverse Claim.
     (iii) Perfection. The Seller has delivered to the Administrator a fully
executed Lock-Box Agreement relating to each Lock-Box Account, pursuant to which
each applicable Lock-Box Bank, respectively, has agreed, following the
occurrence and continuation of a Termination Event, to comply with all
instructions originated by the Administrator (on behalf of the Purchasers)
directing the disposition of funds in such Lock-Box Account without further
consent by the Seller or the Servicer.
     (c) Priority.
     (i) Other than the transfer of the Receivables to the Transferor, the
Seller and the Administrator under the Purchase and Sale Agreement, the Sale and
Contribution Agreement and this Agreement, respectively, and/or the security
interest granted to the Transferor, the Seller and the Administrator pursuant to
the Purchase and Sale Agreement, the Sale and Contribution Agreement and this
Agreement, respectively, neither the Transferor, the Seller nor any Originator
has pledged, assigned, sold, granted a security interest in, or otherwise
conveyed any of the Receivables transferred or purported to be transferred under
the Transaction Documents, the Lock-Box Accounts or any subaccount thereof,
except for any such pledge, grant or other conveyance which has been or will be
released or terminated. Neither the Seller, the Transferor nor any Originator
has authorized the filing of, or is aware of any financing statements against
any of the Seller, the Transferor or such Originator that include a description
of Receivables transferred or purported to be transferred under the Transaction
Documents, the Lock-Box Accounts or any subaccount thereof, other than any
financing statement (i) relating to the sale thereof by such Originator to the
Transferor under the Purchase and Sale Agreement or relating to the sale thereof
by the Transferor to the Seller under the Sale and Contribution Agreement,
(ii) relating to the security interest granted to the Administrator under this
Agreement, or (iii) that has been or will be released or terminated pursuant to
the Release Agreement.
     (ii) The Seller is not aware of any judgment, ERISA or tax lien filings
against either the Seller, the Servicer, the Transferor or any Originator, other
than such judgment, ERISA or tax lien filing that (A) has not been outstanding
for greater than 30 days from the earlier of such Person’s knowledge or notice
thereof, (B) is less than $250,000 and (C) does not otherwise give rise to a
Termination Event under clause (l) of Exhibit V hereto.

II-5



--------------------------------------------------------------------------------



 



     (iii) The Lock-Box Accounts are not in the name of any person other than
the Seller or the Administrator. Neither the Seller nor the Servicer has
consented to any bank maintaining such account to comply with instructions of
any person other than the Administrator.
     (d) Survival of Supplemental Representations. Notwithstanding any other
provision of this Agreement or any other Transaction Document, the
representations contained in this Section shall be continuing, and remain in
full force and effect until such time as the Purchased Interest and all other
obligations under this Agreement have been finally and fully paid and performed.
     (e) No Waiver. To the extent required pursuant to the securitization
program of the Issuer, the parties to this Agreement: (i) shall not, without
obtaining a confirmation of the then-current rating of the Notes, waive any of
the representations set forth in this Section; (ii) shall provide the Ratings
Agencies with prompt written notice of any breach of any representations set
forth in this Section, and shall not, without obtaining a confirmation of the
then-current rating of the Notes (as determined after any adjustment or
withdrawal of the ratings following notice of such breach) waive a breach of any
of the representations set forth in this Section.
     (f) Servicer to Maintain Perfection and Priority. In order to evidence the
interests of the Administrator under this Agreement, the Servicer shall, from
time to time take such action, or execute and deliver such instruments as may be
necessary (including, without limitation, such actions as are reasonably
requested by the Administrator) to maintain and perfect, as a first-priority
interest, the Administrator’s security interest in the Receivables, Related
Security and Collections. The Servicer shall, from time to time and within the
time limits established by law, prepare and present to the Administrator for the
Administrator’s authorization and approval, all financing statements,
amendments, continuations or initial financing statements in lieu of a
continuation statement, or other filings necessary to continue, maintain and
perfect the Administrator’s security interest as a first-priority interest. The
Administrator’s approval of such filings shall authorize the Servicer to file
such financing statements under the UCC without the signature of the Seller, any
Originator, the Transferor or the Administrator where allowed by applicable law.
Notwithstanding anything else in the Transaction Documents to the contrary, the
Servicer shall not have any authority to file a termination, partial
termination, release, partial release, or any amendment that deletes the name of
a debtor or excludes collateral of any such financing statements filed in
connection with the Transaction Documents, without the prior written consent of
the Administrator.
     4. Reaffirmation of Representations and Warranties. On the date of each
purchase and/or reinvestment and issuance of a Letter of Credit hereunder, and
on the date each Information Package or other report is delivered to the
Administrator, or any Purchaser hereunder, the Seller and the Servicer, by
accepting the proceeds of such purchase reinvestment or Letter of Credit, as
applicable and/or the provision of such information or report, shall each be
deemed to have certified that (i) all representations and warranties of the
Seller and the Servicer, as applicable, described in this Exhibit III, as from
time to time amended in accordance with the terms hereof, are correct on and as
of such day as though made on and as of such day, except for representations and
warranties which apply as to an earlier date (in which case such

II-6



--------------------------------------------------------------------------------



 



representations and warranties shall be true and correct as of such date), and
(ii) no event has occurred or is continuing, or would result from any such
purchase, reinvestment or issuance, which constitutes a Termination Event or an
Unmatured Termination Event.

II-7



--------------------------------------------------------------------------------



 



EXHIBIT IV
COVENANTS
     1. Covenants of the Seller. At all times from the date hereof until the
latest of the Facility Termination Date, the date on which no Capital of or
Discount in respect of the Purchased Interest shall be outstanding, the date the
LC Participation Amount is cash collateralized in full or the date all other
amounts owed by the Seller under this Agreement to any Purchaser, the
Administrator and any other Indemnified Party or Affected Person shall be paid
in full:
     (a) Financial Reporting. The Seller will maintain a system of accounting
established and administered in accordance with generally accepted accounting
principles as in effect in the appropriate jurisdiction, and the Seller (or the
Servicer on its behalf) shall furnish to the Administrator:
     (i) Annual Reporting. Promptly upon completion and in no event later than
90 days after the close of each fiscal year of the Seller, annual unaudited
financial statements of the Seller certified by a designated financial or other
officer of the Seller.
     (ii) Information Packages. As soon as available and in any event not later
than two Business Days prior to the Monthly Settlement Date, an Information
Package as of the most recently completed calendar month.
     (iii) Other Information. Such other information (including non-financial
information) as the Administrator may from time to time reasonably request.
     (b) Notices. The Seller will notify the Administrator and each Purchaser in
writing of any of the following events promptly upon (but in no event later than
three Business Days after) a financial or other officer learning of the
occurrence thereof, with such notice describing the same, and if applicable, the
steps being taken by the Person(s) affected with respect thereto:
     (i) Notice of Termination Events or Unmatured Termination Events. A
statement of the chief financial officer or chief accounting officer of the
Seller setting forth details of any Termination Event or Unmatured Termination
Event and the action which the Seller proposes to take with respect thereto.
     (ii) Representations and Warranties. The failure of any representation or
warranty to be true (when made or at any time thereafter) with respect to the
Receivables included in the Receivables Pool.
     (iii) Litigation. The institution of any litigation, arbitration proceeding
or governmental proceeding which may have a Material Adverse Effect on the
Seller.

IV-1



--------------------------------------------------------------------------------



 



     (iv) Adverse Claim. (A) Any Person shall obtain an Adverse Claim upon the
Pool Receivables or Collections with respect thereto, (B) any Person other than
the Seller, the Servicer or the Administrator shall obtain any rights or direct
any action with respect to any Lock-Box Account (or related lock-box or post
office box) or (C) any Obligor shall receive any change in payment instructions
with respect to Pool Receivable(s) from a Person other than the Servicer or the
Administrator.
     (v) ERISA and Other Claims. Promptly after the filing or receiving thereof,
copies of all reports and notices that the Seller or any ERISA Affiliate files
under ERISA with the Internal Revenue Service, the Pension Benefit Guaranty
Corporation or the U.S. Department of Labor or that the Seller or any Affiliate
receives from any of the foregoing or from any multiemployer plan (within the
meaning of Section 4001(a)(3) of ERISA) to which the Seller or any of its
Affiliates is or was, within the preceding five years, a contributing employer,
in each case in respect of the assessment of withdrawal liability or an event or
condition that could, in the aggregate, result in the imposition of liability on
the Seller and/or any such Affiliate.
     (vi) Name Changes. At least thirty days before any change in the Seller’s
name or any other change requiring the amendment of UCC financing statements, a
notice setting forth such changes and the effective date thereof.
     (vii) Material Adverse Change. Promptly after the occurrence thereof,
notice of a material adverse change in the business, operations, property or
financial or other condition of the Seller, the Servicer, the Transferor or any
Originator.
     (c) Conduct of Business. The Seller will carry on and conduct its business
in substantially the same manner and in substantially the same fields of
enterprise as it is presently conducted and will do all things necessary to
remain duly organized, validly existing and in good standing as a domestic
organization in its jurisdiction of organization and maintain all requisite
authority to conduct its business in each jurisdiction in which its business is
conducted.
     (d) Compliance with Laws. The Seller will comply with all laws, rules,
regulations, orders, writs, judgments, injunctions, decrees or awards to which
it may be subject.
     (e) Furnishing of Information and Inspection of Receivables. The Seller
will furnish to the Administrator from time to time such information with
respect to the Pool Receivables as the Administrator may reasonably request. The
Seller will, at the Seller’s expense, during regular business hours with prior
written notice (i) permit the Administrator, or its respective agents or
representatives, (A) to examine and make copies of and abstracts from all books
and records relating to the Pool Receivables or other Pool Assets and (B) to
visit the offices and properties of the Seller for the purpose of examining such
books and records, and to discuss matters relating to the Pool Receivables,
other Pool Assets or the Seller’s performance hereunder or under the other
Transaction Documents to which it is a party with any of the officers,

IV-2



--------------------------------------------------------------------------------



 



directors, employees or independent public accountants of the Seller (provided
that representatives of the Seller are present during such discussions) having
knowledge of such matters and (ii) without limiting the provisions of clause (i)
above, during regular business hours, at the Seller’s expense, upon prior
written notice from the Administrator, permit certified public accountants or
other auditors acceptable to the Administrator to conduct a review of its books
and records with respect to such Receivables, provided, that at any time when no
Termination Event exists and is continuing, the Seller shall be required to
reimburse the Administrator for only one (1) such audit per year.
     (f) Payments on Receivables, Accounts. The Seller will, and will cause each
Originator and the Transferor to, at all times instruct all Obligors to deliver
payments on the Pool Receivables to a Lock-Box Account. If any such payments or
other Collections are received by the Seller, an Originator or the Transferor,
it shall hold such payments in trust for the benefit of the Administrator and
the Purchasers and promptly (but in any event within two Business Days after
receipt) remit such funds into a Lock-Box Account. The Seller will cause each
Lock-Box Bank to comply with the terms of each applicable Lock-Box Agreement.
The Seller will not permit the funds other than Collections on Pool Receivables
and other Pool Assets to be deposited into any Lock-Box Account. If such funds
are nevertheless deposited into any Lock-Box Account, the Seller will promptly
identify such funds for segregation. The Seller will not, and will not permit
the Servicer, any Originator or the Transferor or other Person to, commingle
Collections or other funds to which the Administrator or any Purchaser is
entitled with any other funds. The Seller shall only add, and shall only permit
an Originator or the Transferor to add, a Lock-Box Bank (or the related lock-box
or post office box), or Lock-Box Account to those listed on Schedule II to this
Agreement, if the Administrator has received notice of such addition, a copy of
any new Lock-Box Agreement and an executed and acknowledged copy of a Lock-Box
Agreement in form and substance acceptable to the Administrator from any such
new Lock-Box Bank. The Seller shall only terminate a Lock-Box Bank or close a
Lock-Box Account (or the related lock-box or post office box), with the prior
written consent of the Administrator.
     (g) Sales, Liens, etc. Except as otherwise provided herein, the Seller will
not sell, assign (by operation of law or otherwise) or otherwise dispose of, or
create or suffer to exist any Adverse Claim upon (including, without limitation,
the filing of any financing statement) or with respect to, any Pool Receivable
or other Pool Asset, or assign any right to receive income in respect thereof.
     (h) Extension or Amendment of Pool Receivables. Except as otherwise
permitted in Section 4.2 of this Agreement, the Seller will not, and will not
permit the Servicer to, alter the delinquency status or adjust the Outstanding
Balance or otherwise modify the terms of any Pool Receivable in any material
respect, or amend, modify or waive, in any material respect, any term or
condition of any related Contract (which term or condition relates to payments
under, or the enforcement of, such Contract). The Seller shall at its expense,
timely and fully perform and comply with all provisions, covenants and other
promises required to be observed by it under the Contracts related to the Pool
Receivables, and timely and fully comply with the Credit and Collection Policy
with regard to each Receivable and the related Contract (which term or condition
relates to payments under, or the enforcement of, such Contract).

IV-3



--------------------------------------------------------------------------------



 



     (i) Change in Business. The Seller will not (i) make any change in the
character of its business or (ii) make any change in any Credit and Collection
Policy that could reasonably be expected to have a Material Adverse Effect, in
the case of either clause (i) or (ii) above, without the prior written consent
of the Administrator. The Seller shall not make any other written change in any
Credit and Collection Policy without giving prior written notice thereof to the
Administrator and each Purchaser.
     (j) Fundamental Changes. The Seller shall not, without the prior written
consent of the Administrator, permit itself (i) to merge or consolidate with or
into, or convey, transfer, lease or otherwise dispose of (whether in one
transaction or in a series of transactions) all or substantially all of its
assets (whether now owned or hereafter acquired) to, any Person or (ii) to be
owned by any Person other than Arch Sales and thereby cause Arch Sales’
percentage of ownership or control of the Seller to be reduced. The Seller shall
provide the Administrator and each Purchaser with at least 30 days’ prior
written notice before making any change in the Seller’s name, location or making
any other change in the Seller’s identity or corporate structure that could
impair or otherwise render any UCC financing statement filed in connection with
this Agreement “seriously misleading” as such term (or similar term) is used in
the applicable UCC; each notice to the Administrator and the Purchasers pursuant
to this sentence shall set forth the applicable change and the proposed
effective date thereof. The Seller will also maintain and implement (or cause
the Servicer to maintain and implement) administrative and operating procedures
(including an ability to recreate records evidencing Pool Receivables and
related Contracts in the event of the destruction of the originals thereof), and
keep and maintain (or cause the Servicer to keep and maintain) all documents,
books, records, computer tapes and disks and other information reasonably
necessary or advisable for the collection of all Pool Receivables (including
records adequate to permit the daily identification of each Pool Receivable and
all Collections of and adjustments to each existing Pool Receivable).
     (k) Change in Payment Instructions to Obligors. The Seller shall not (and
shall cause the Servicer and each Sub-Servicer not to) add to, replace or
terminate any of the Lock-Box Accounts (or any related lock-box or post office
box) listed in Schedule II hereto or make any change in its (or their)
instructions to the Obligors regarding payments to be made to the Lock-Box
Accounts (or any related lock-box or post office box), unless the Administrator
shall have received (x) prior written notice of such addition, termination or
change and (y) signed and acknowledged Lock-Box Agreements with respect to such
new Lock-Box Accounts (or any related lock-box or post office box).
     (l) Ownership Interest, Etc. The Seller shall (and shall cause the Servicer
to), at its expense, take all action necessary or reasonably desirable to
establish and maintain a valid and enforceable undivided percentage ownership or
security interest, to the extent of the Purchased Interest, in the Pool
Receivables, the Related Security and Collections with respect thereto, and a
first priority perfected security interest in the Pool Assets, in each case free
and clear of any Adverse Claim, in favor of the Administrator (on behalf of the
Purchasers), including taking such action to perfect, protect or more fully
evidence the interest of the Administrator (on behalf of the Purchasers) as the
Administrator or any Purchaser may reasonably request.

IV-4



--------------------------------------------------------------------------------



 



     (m) Certain Agreements. Without the prior written consent of the
Administrator, the Seller will not (and will not permit the Originators or the
Transferor to) amend, modify, waive, revoke or terminate any Transaction
Document to which it is a party or any provision of the Seller’s organizational
documents which requires the consent of the “Independent Director” (as defined
in the Seller’s LLC Agreement).
     (n) Restricted Payments. (i) Except pursuant to clause (ii) below, the
Seller will not: (A) purchase or redeem any shares of its capital stock,
(B) declare or pay any dividend or set aside any funds for any such purpose,
(C) prepay, purchase or redeem any Debt, (D) lend or advance any funds or
(E) repay any loans or advances to, for or from any of its Affiliates (the
amounts described in clauses (A) through (E) being referred to as “Restricted
Payments”).
     (ii) Subject to the limitations set forth in clause (iii) below, the Seller
may make Restricted Payments so long as such Restricted Payments are made only
in one or more of the following ways: (A) the Seller may make cash payments
(including prepayments) on the Company Notes in accordance with their respective
terms, and (B) if no amounts are then outstanding under any Company Note, the
Seller may declare and pay dividends.
     (iii) The Seller may make Restricted Payments only out of the funds, if
any, it receives pursuant to Sections 1.4(b)(ii) and (iv) and 1.4(d) of this
Agreement. Furthermore, the Seller shall not pay, make or declare: (A) any
dividend if, after giving effect thereto, the Tangible Net Worth of the Seller
would be less than $5,000,000, or (B) any Restricted Payment (including any
dividend) if, after giving effect thereto, any Termination Event or Unmatured
Termination Event shall have occurred and be continuing.
     (o) Other Business. The Seller will not: (i) engage in any business other
than the transactions contemplated by the Transaction Documents, (ii) create,
incur or permit to exist any Debt of any kind (or cause or permit to be issued
for its account any letters of credit or bankers’ acceptances) other than
pursuant to this Agreement or the Company Notes, or (iii) form any Subsidiary or
make any investments in any other Person.
     (p) Use of Seller’s Share of Collections. The Seller shall apply the
Seller’s Share of Collections to make payments in the following order of
priority: (i) the payment of its expenses (including all obligations payable to
the Purchasers and the Administrator under this Agreement and under the Fee
Letter), (ii) the payment of accrued and unpaid interest on the Company Notes
and (iii) other legal and valid organizational purposes.
     (q) Further Assurances; Change in Name or Jurisdiction of Origination, etc.
(i) The Seller hereby authorizes and hereby agrees from time to time, at its own
expense, promptly to execute (if necessary) and deliver all further instruments
and documents, and to take all further actions, that may be necessary or
desirable, or that the Administrator or any Purchaser may reasonably request, to
perfect, protect or more fully evidence the purchases or issuances made under
this Agreement and/or security interest granted pursuant to this Agreement or
any other Transaction Document, or to enable the Administrator or any Purchaser
to exercise and enforce

IV-5



--------------------------------------------------------------------------------



 



their respective rights and remedies under this Agreement or any other
Transaction Document. Without limiting the foregoing, the Seller hereby
authorizes, and will, upon the request of the Administrator or any Purchaser, at
its own expense, execute (if necessary) and file such financing or continuation
statements (including fixture filings and as extracted collateral filings), or
amendments thereto, and such other instruments and documents, that may be
necessary or desirable, or that the Administrator or any Purchaser may
reasonably request, to perfect, protect or evidence any of the foregoing.
     (i) The Seller authorizes the Administrator to file financing or
continuation statements, and amendments thereto and assignments thereof,
relating to the Receivables and the Related Security, the related Contracts and
the Collections with respect thereto and the other collateral subject to a lien
under any Transaction Document without the signature of the Seller. A photocopy
or other reproduction of this Agreement shall be sufficient as a financing
statement where permitted by law.
     (ii) The Seller shall at all times be organized under the laws of the State
of Delaware and shall not take any action to change its jurisdiction of
organization.
     (iii) The Seller will not change its name, location, identity or corporate
structure unless (x) the Administrator and each Purchaser shall have received at
least thirty (30) days’ advance written notice of such change, (y) the Seller,
at its own expense, shall have taken all action necessary or appropriate to
perfect or maintain the perfection of the lien under this Agreement (including,
without limitation, the filing of all financing statements and the taking of
such other action as the Administrator or any Purchaser may request in
connection with such change or relocation), and (z) if requested by the
Administrator or any Purchaser, the Seller shall cause to be delivered to the
Administrator and each Purchaser, an opinion, in form and substance satisfactory
to the Administrator and each Purchaser as to such UCC perfection and priority
matters as such Person may request at such time.
     (r) Tangible Net Worth. The Seller will not permit its Tangible Net Worth,
at any time, to be less than $5,000,000.
     2. Covenants of the Servicer. At all times from the date hereof until the
latest of the Facility Termination Date, the date on which no Capital of or
Discount in respect of the Purchased Interest shall be outstanding, the date the
LC Participation Amount is cash collateralized in full or the date all other
amounts owed by the Seller or the Servicer under this Agreement to any
Purchaser, the Administrator and any other Indemnified Party or Affected Person
shall be paid in full:
     (a) Financial Reporting. The Servicer will maintain a system of accounting
established and administered in accordance with generally accepted accounting
principles as in effect in the appropriate jurisdiction, and the Servicer shall
furnish to the Administrator:

IV-6



--------------------------------------------------------------------------------



 



     (i) Compliance Certificates. (a) A compliance certificate promptly upon
completion of the annual report of the Performance Guarantor and in no event
later than 90 days after the close of the Performance Guarantor’s fiscal year,
in form and substance substantially similar to Annex D signed by its chief
accounting officer or treasurer solely in their capacities as officers of the
Servicer stating that no Termination Event or Unmatured Termination Event
exists, or if any Termination Event or Unmatured Termination Event exists,
stating the nature and status thereof, and (b) within 45 days after the close of
each fiscal quarter of the Servicer, a compliance certificate in form and
substance substantially similar to Annex D.
     (ii) Information Packages. As soon as available and in any event not later
than two Business Days prior to the Monthly Settlement Date, an Information
Package as of the most recently completed calendar month.
     (iii) Other Information. Such other information (including non-financial
information) as the Administrator may from time to time reasonably request.
     (b) Notices. The Servicer will notify the Administrator and each Purchaser
in writing of any of the following events promptly upon (but in no event later
than three Business Days after) a financial or other officer learning of the
occurrence thereof, with such notice describing the same, and if applicable, the
steps being taken by the Person(s) affected with respect thereto:
     (i) Notice of Termination Events or Unmatured Termination Events. A
statement of the chief financial officer or chief accounting officer of the
Servicer setting forth details of any Termination Event or Unmatured Termination
Event and the action which the Servicer proposes to take with respect thereto.
     (ii) Representations and Warranties. The failure of any representation or
warranty to be true (when made or at any time thereafter) with respect to the
Pool Receivables.
     (iii) Litigation. The institution of any litigation, arbitration proceeding
or governmental proceeding which could reasonably be expected to have a Material
Adverse Effect on the Servicer.
     (iv) Adverse Claim. (A) Any Person shall obtain an Adverse Claim upon the
Pool Receivables or Collections with respect thereto, (B) any Person other than
the Seller, the Servicer or the Administrator shall obtain any rights or direct
any action with respect to any Lock-Box Account (or related lock-box or post
office box) or (C) any Obligor shall receive any change in payment instructions
with respect to Pool Receivable(s) from a Person other than the Servicer or the
Administrator.

IV-7



--------------------------------------------------------------------------------



 



     (v) ERISA. Promptly after the filing or receiving thereof notice of and,
upon the request of the Administrator, copies of all reports and notices that
ACI or any Affiliate of ACI files under ERISA with the Internal Revenue Service,
the Pension Benefit Guaranty Corporation or the U.S. Department of Labor or that
such Person or any of its Affiliates receives from any of the foregoing or from
any multiemployer plan (within the meaning of Section 4001(a)(3) of ERISA) to
which such Person or any Affiliate of ACI is or was, within the preceding five
years, a contributing employer, in each case in respect of the assessment of
withdrawal liability or an event or condition that could, in the aggregate,
result in the imposition of liability on ACI and/or any such Affiliate.
     (vi) Name Changes. At least thirty days before any change in ACI, any
Originator’s or the Transferor’s name or any other change requiring the
amendment of UCC financing statements, a notice setting forth such changes and
the effective date thereof.
     (vii) Material Adverse Change. A material adverse change in the business,
operations, property or financial or other condition of ACI or any Originator or
the Transferor or any of their respective Subsidiaries.
     (viii) Other Debt Default. A default or any event of default under any
other financing arrangement evidencing $40,000,000 or more of indebtedness
pursuant to which ACI, Arch Sales, any Originator, the Transferor or any of
their Affiliates is a debtor or an obligor.
     (ix) Permitted Merger. No later than 10 Business Days after the effective
date of any Permitted Merger, a notice setting forth, in reasonable detail, the
terms, conditions and Persons involved therein.
     (c) Conduct of Business. The Servicer will carry on and conduct its
business in substantially the same manner and in substantially the same fields
of enterprise as it is presently conducted and will do all things necessary to
remain duly incorporated, validly existing and in good standing as a domestic
corporation in its jurisdiction of incorporation and maintain all requisite
authority to conduct its business in each jurisdiction in which its business is
conducted if the failure to have such authority could reasonably be expected to
have a Material Adverse Effect.
     (d) Compliance with Laws. The Servicer will comply with all laws, rules,
regulations, orders, writs, judgments, injunctions, decrees or awards to which
it may be subject if the failure to comply could reasonably be expected to have
a Material Adverse Effect.
     (e) Furnishing of Information and Inspection of Receivables. The Servicer
will furnish to the Administrator from time to time such information with
respect to the Pool Receivables as the Administrator may reasonably request. The
Servicer will, at the Servicer’s expense, during regular business hours with
prior written notice, (i) permit the Administrator, or its agents or
representatives, (A) to examine and make copies of and abstracts from all books
and

IV-8



--------------------------------------------------------------------------------



 



records relating to the Pool Receivables or other Pool Assets and (B) to visit
the offices and properties of the Servicer for the purpose of examining such
books and records, and to discuss matters relating to the Pool Receivables,
other Pool Assets or the Servicer’s performance hereunder or under the other
Transaction Documents to which it is a party with any of the officers,
directors, employees or independent public accountants of the Servicer (provided
that representatives of the Servicer are present during such discussions) having
knowledge of such matters and (ii) without limiting the provisions of clause (i)
above, during regular business hours, at the Servicer’s expense, upon prior
written notice from the Administrator, permit certified public accountants or
other auditors acceptable to the Administrator to conduct, a review of its books
and records with respect to such Receivables, provided, that at any time when no
Termination Event exists and is continuing, the Servicer shall be required to
reimburse the Administrator for only one (1) such audit per year.
     (f) Payments on Receivables, Accounts. The Servicer will at all times
instruct all Obligors to deliver payments on the Pool Receivables to a Lock-Box
Account. If any such payments or other Collections are received by the Servicer,
it shall hold such payments in trust for the benefit of the Administrator and
the Purchasers and promptly (but in any event within two Business Days after
receipt) remit such funds into a Lock-Box Account. The Servicer will cause each
Lock-Box Bank to comply with the terms of each applicable Lock-Box Agreement.
The Servicer will not permit the funds other than Collections on Pool
Receivables and other Pool Assets to be deposited into any Lock-Box Account. If
such funds are nevertheless deposited into any Lock-Box Account, the Servicer
will promptly identify such funds for segregation. The Servicer will not
commingle Collections or other funds to which the Administrator or any Purchaser
is entitled with any other funds. The Servicer shall only add, a Lock-Box Bank
(or the related lock-box or post office box), or Lock-Box Account to those
listed on Schedule II to this Agreement, if the Administrator has received
notice of such addition, a copy of any new Lock-Box Agreement and an executed
and acknowledged copy of a Lock-Box Agreement in form and substance acceptable
to the Administrator from any such new Lock-Box Bank. The Servicer shall only
terminate a Lock-Box Bank or close a Lock-Box Account (or the related lock-box
or post office box) with the prior written consent of the Administrator.
     (g) Extension or Amendment of Pool Receivables. Except as otherwise
permitted in Section 4.2 of this Agreement, the Servicer will not, and will not
permit the Servicer to, alter the delinquency status or adjust the Outstanding
Balance or otherwise modify the terms of any Pool Receivable in any material
respect, or amend, modify or waive, in any material respect any term or
condition of any related Contract (which term or condition relates to payments
under, or the enforcement of, such Contract). The Servicer shall at its expense,
timely and fully perform and comply with all provisions, covenants and other
promises required to be observed by it under the Contracts related to the Pool
Receivables, and timely and fully comply with the Credit and Collection Policy
with regard to each Pool Receivable and the related Contract (which term or
condition relates to payments under, or the enforcement of, such Contract).
     (h) Change in Business. The Servicer will not (i) make any material change
in the character of its business or (ii) make any change in any Credit and
Collection Policy that could reasonably be expected to have a Material Adverse
Effect, in the case of either (i) or (ii) above, without the prior written
consent of the Administrator. The Servicer shall not make any written

IV-9



--------------------------------------------------------------------------------



 



change in any Credit and Collection Policy without giving prior written notice
thereof to the Administrator and each Purchaser.
     (i) Records. The Servicer will maintain and implement administrative and
operating procedures (including an ability to recreate records evidencing Pool
Receivables and related Contracts in the event of the destruction of the
originals thereof), and keep and maintain all documents, books, records,
computer tapes and disks and other information reasonably necessary or advisable
for the collection of all Pool Receivables (including records adequate to permit
the daily identification of each Pool Receivable and all Collections of and
adjustments to each existing Pool Receivable).
     (j) Change in Payment Instructions to Obligors. The Servicer shall not add
to, replace or terminate any of the Lock-Box Accounts (or any related lock-box
or post office box) listed in Schedule II hereto or make any change in its
instructions to the Obligors regarding payments to be made to the Lock-Box
Accounts (or any related lock-box or post office box), unless the Administrator
shall have received (x) prior written notice of such addition, termination or
change and (y) signed and acknowledged Lock-Box Agreements with respect to such
new Lock-Box Accounts (or any related lock-box or post office box).
     (k) Ownership Interest, Etc. The Servicer shall, at its expense, take all
action necessary or reasonably desirable to establish and maintain a valid and
enforceable undivided percentage ownership or security interest, to the extent
of the Purchased Interest, in the Pool Receivables, the Related Security and
Collections with respect thereto, and a first priority perfected security
interest in the Pool Assets, in each case free and clear of any Adverse Claim,
in favor of the Administrator (on behalf of the Purchasers), including taking
such action to perfect, protect or more fully evidence the interest of the
Administrator (on behalf of the Purchasers) as the Administrator may reasonably
request.
     (l) Further Assurances; Change in Name or Jurisdiction of Origination, etc.
The Servicer hereby authorizes and hereby agrees from time to time, at its own
expense, promptly to execute (if necessary) and deliver all further instruments
and documents, and to take all further actions, that may be necessary or
desirable, or that the Administrator or any Purchaser may reasonably request, to
perfect, protect or more fully evidence the purchases or issuances made under
this Agreement and/or security interest granted pursuant to this Agreement or
any other Transaction Document, or to enable the Administrator or any Purchaser
to exercise and enforce their respective rights and remedies under this
Agreement or any other Transaction Document. Without limiting the foregoing, the
Servicer hereby authorizes, and will, upon the request of the Administrator or
any Purchaser, at its own expense, execute (if necessary) and file such
financing or continuation statements (including fixture filings and as extracted
collateral filings), or amendments thereto, and such other instruments and
documents, that may be necessary or desirable, or that the Administrator or any
Purchaser may reasonably request, to perfect, protect or evidence any of the
foregoing.
     (i) The Servicer authorizes the Administrator to file financing or
continuation statements, and amendments thereto and assignments thereof,
relating to the Receivables and the Related Security, the related Contracts and
the

IV-10



--------------------------------------------------------------------------------



 



Collections with respect thereto and the other collateral subject to a lien
under any Transaction Document without the signature of the Servicer. A
photocopy or other reproduction of this Agreement shall be sufficient as a
financing statement where permitted by law.
     (ii) The Servicer shall at all times be organized under the laws of the
State of Delaware and shall not take any action to change its jurisdiction of
organization.
     (iii) The Servicer will not change its name, location, identity or
corporate structure unless (x) the Administrator and each Purchaser shall have
received at least thirty (30) days’ advance written notice of such change,
(y) the Servicer, at its own expense, shall have taken all action necessary or
appropriate to perfect or maintain the perfection of the lien under this
Agreement (including, without limitation, the filing of all financing statements
and the taking of such other action as the Administrator or any Purchaser may
request in connection with such change or relocation), and (z) if requested by
the Administrator or any Purchaser, the Servicer shall cause to be delivered to
the Administrator and each Purchaser, an opinion, in form and substance
satisfactory to the Administrator and each Purchaser as to such UCC perfection
and priority matters as such Person may request at such time.
     3. Separate Existence. Each of the Seller and the Servicer hereby
acknowledges that the Purchasers and the Administrator are entering into the
transactions contemplated by this Agreement and the other Transaction Documents
in reliance upon the Seller’s identity as a legal entity separate from ACI and
its Affiliates. Therefore, from and after the date hereof, each of the Seller
and ACI shall take all steps specifically required by this Agreement or
reasonably required by the Administrator or any Purchaser to continue the
Seller’s identity as a separate legal entity and to make it apparent to third
Persons that the Seller is an entity with assets and liabilities distinct from
those of ACI and any other Person, and is not a division of ACI, its Affiliates
or any other Person. Without limiting the generality of the foregoing and in
addition to and consistent with the other covenants set forth herein, each of
the Seller and ACI shall take such actions as shall be required in order that:
     (a) The Seller will be a limited liability company whose primary activities
are restricted in its LLC Agreement to: (i) purchasing or otherwise acquiring
from the Transferor, owning, holding, granting security interests or selling
interests in Pool Assets, (ii) entering into agreements for the selling and
servicing of the Receivables Pool, and (iii) conducting such other activities as
it deems necessary or appropriate to carry out its primary activities;
     (b) The Seller shall not engage in any business or activity except as set
forth in this Agreement nor, incur any indebtedness or liability other than as
expressly permitted by the Transaction Documents;
     (c) Not less than one member of the Seller’s Board of Directors (the
“Independent Director”) shall be an individual who is not a direct, indirect or
beneficial stockholder, officer,

IV-11



--------------------------------------------------------------------------------



 



director, employee, affiliate, or supplier of ACI, Arch Sales, any Originator,
the Transferor or any of their respective Affiliates. The LLC Agreement of the
Seller shall provide that: (i) the Seller’s Board of Directors shall not
approve, or take any other action to cause the filing of, a voluntary bankruptcy
petition with respect to the Seller unless the Independent Director shall
approve the taking of such action in writing before the taking of such action,
and (ii) such provision cannot be amended without the prior written consent of
the Independent Director;
     (d) The Independent Director shall not at any time serve as a trustee in
bankruptcy for the Seller, ACI, any Originator, the Transferor or any of their
respective Affiliates;
     (e) The Seller shall conduct its affairs strictly in accordance with its
organizational documents and observe all necessary, appropriate and customary
company formalities, including, but not limited to, holding all regular and
special members’ and board of directors’ meetings appropriate to authorize all
limited liability company action, keeping separate and accurate minutes of its
meetings, passing all resolutions or consents necessary to authorize actions
taken or to be taken, and maintaining accurate and separate books, records and
accounts, including, but not limited to, payroll and intercompany transaction
accounts;
     (f) Any employee, consultant or agent of the Seller will be compensated
from the Seller’s funds for services provided to the Seller, and to the extent
that Seller shares the same officers or other employees as ACI (or any other
Affiliate thereof), the salaries and expenses relating to providing benefits to
such officers and other employees shall be fairly allocated among such entities,
and each such entity shall bear its fair share of the salary and benefit costs
associated with such common officers and employees. The Seller will not engage
any agents other than its attorneys, auditors and other professionals, and a
servicer and any other agent contemplated by the Transaction Documents for the
Receivables Pool, which servicer will be fully compensated for its services by
payment of the Servicing Fee, and a manager, which manager will be fully
compensated from the Seller’s funds;
     (g) The Seller will contract with the Servicer to perform for the Seller
all operations required on a daily basis to service the Receivables Pool. The
Seller will pay the Servicer the Servicing Fee pursuant hereto. The Seller will
not incur any indirect or overhead expenses for items shared with ACI (or any
other Affiliate thereof) that are not reflected in the Servicing Fee. To the
extent, if any, that the Seller (or any Affiliate thereof) shares items of
expenses not reflected in the Servicing Fee or the manager’s fee, such as legal,
auditing and other professional services, such expenses will be allocated to the
extent practical on the basis of actual use or the value of services rendered,
and otherwise on a basis reasonably related to the actual use or the value of
services rendered; it being understood that ACI shall pay all expenses relating
to the preparation, negotiation, execution and delivery of the Transaction
Documents, including legal, agency and other fees;
     (h) The Seller’s operating expenses will not be paid by ACI, the Transferor
or any Originator or any Affiliate thereof;
     (i) The Seller will have its own separate stationery;

IV-12



--------------------------------------------------------------------------------



 



     (j) The Seller’s books and records will be maintained separately from those
of ACI and any other Affiliate thereof and in a manner such that it will not be
difficult or costly to segregate, ascertain or otherwise identify the assets and
liabilities of Seller;
     (k) All financial statements of ACI or any Affiliate thereof that are
consolidated to include the Seller will disclose that (i) the Seller’s sole
business consists of the purchase or acceptance through capital contributions of
the Receivables and Related Rights from the Transferor and the subsequent
retransfer of or granting of a security interest in such Receivables and Related
Rights to certain purchasers party to this Agreement, (ii) the Seller is a
separate legal entity with its own separate creditors who will be entitled, upon
its liquidation, to be satisfied out of the Seller’s assets prior to any assets
or value in the Seller becoming available to the Seller’s equity holders and
(iii) the assets of the Seller are not available to pay creditors of ACI or any
other Affiliates of ACI or the Originators or the Transferor;
     (l) The Seller’s assets will be maintained in a manner that facilitates
their identification and segregation from those of ACI or any Affiliates
thereof;
     (m) The Seller will strictly observe corporate formalities in its dealings
with ACI or any Affiliates thereof, and funds or other assets of the Seller will
not be commingled with those of ACI or any Affiliates thereof except as
permitted by this Agreement in connection with servicing the Pool Receivables.
The Seller shall not maintain joint bank accounts or other depository accounts
to which ACI or any Affiliate thereof (other than ACI in its capacity as the
Servicer) has independent access. The Seller is not named, and has not entered
into any agreement to be named, directly or indirectly, as a direct or
contingent beneficiary or loss payee on any insurance policy with respect to any
loss relating to the property of ACI or any Subsidiaries or other Affiliates
thereof. The Seller will pay to the appropriate Affiliate the marginal increase
or, in the absence of such increase, the market amount of its portion of the
premium payable with respect to any insurance policy that covers the Seller and
such Affiliate;
     (n) The Seller will maintain arm’s-length relationships with ACI (and any
Affiliates thereof). Any Person that renders or otherwise furnishes services to
the Seller will be compensated by the Seller at market rates for such services
it renders or otherwise furnishes to the Seller. Neither the Seller on the one
hand, nor ACI, on the other hand, will be or will hold itself out to be
responsible for the debts of the other or the decisions or actions respecting
the daily business and affairs of the other. The Seller and ACI will immediately
correct any known misrepresentation with respect to the foregoing, and they will
not operate or purport to operate as an integrated single economic unit with
respect to each other or in their dealing with any other entity;
     (o) The Seller shall have a separate area from ACI for its business (which
may be located at the same address as such entities) and to the extent that any
other such entity have offices in the same location, there shall be a fair and
appropriate allocation of overhead costs between them, and each shall bear its
fair share of such expenses; and

IV-13



--------------------------------------------------------------------------------



 



     (p) To the extent not already covered in paragraphs (a) through (o) above,
Seller shall comply and/or act in accordance with the provisions of Section 6.4
of the Sale and Contribution Agreement.

IV-14



--------------------------------------------------------------------------------



 



EXHIBIT V
TERMINATION EVENTS
     Each of the following shall be a “Termination Event”:
     (a) (i) the Seller, ACI, any Originator, the Transferor or the Servicer
shall fail to perform or observe any term, covenant or agreement under the
Agreement or any other Transaction Document, and, except as otherwise provided
herein, such failure, solely to the extent capable of cure, shall continue for
30 days, (ii) the Seller or the Servicer shall fail to make when due any payment
or deposit to be made by it under the Agreement or any other Transaction
Document and such failure shall continue unremedied for one Business Day, or
(iii) Arch Sales shall resign as Servicer, and no successor Servicer reasonably
satisfactory to the Administrator shall have been appointed;
     (b) Arch Sales (or any Affiliate thereof) shall fail to transfer to any
successor Servicer when required any rights pursuant to the Agreement that Arch
Sales (or such Affiliate) then has as Servicer;
     (c) any representation or warranty made or deemed made by the Seller, ACI,
any Originator, the Transferor or the Servicer (or any of their respective
officers) under or in connection with the Agreement or any other Transaction
Document, or any information or report delivered by the Seller, ACI, any
Originator, the Transferor or the Servicer pursuant to the Agreement or any
other Transaction Document, shall prove to have been incorrect or untrue when
made or deemed made or delivered, and shall remain incorrect or untrue for 10
Business Days;
     (d) the Seller or the Servicer shall fail to deliver the Information
Package pursuant to the Agreement, and such failure shall remain unremedied for
two Business Days;
     (e) the Agreement or any purchase or reinvestment pursuant to the Agreement
shall for any reason: (i) cease to create, or the Purchased Interest shall for
any reason cease to be, a valid and enforceable perfected undivided percentage
ownership or security interest to the extent of the Purchased Interest in each
Pool Receivable, the Related Security and Collections with respect thereto, free
and clear of any Adverse Claim, or (ii) cease to create with respect to the Pool
Assets, or the interest of the Administrator with respect to such Pool Assets
shall cease to be, a valid and enforceable first priority perfected security
interest, free and clear of any Adverse Claim;
     (f) the Seller, ACI, the Transferor or any Originator shall generally not
pay its debts as such debts become due, or shall admit in writing its inability
to pay its debts generally, or shall make a general assignment for the benefit
of creditors; or any proceeding shall be instituted by or against the Seller,
ACI, the Transferor or any Originator seeking to adjudicate it as bankrupt or
insolvent, or seeking liquidation, winding up, reorganization, arrangement,
adjustment, protection, relief or composition of it or its debts under any law
relating to bankruptcy, insolvency or reorganization or relief of debtors, or
seeking the entry of an order for relief or the appointment of a receiver,
trustee, custodian or other similar official for it or for any substantial part
of its property and, in the case of any such proceeding instituted against it
(but not instituted

V-1



--------------------------------------------------------------------------------



 



by it), either such proceeding shall remain undismissed or unstayed for a period
of 60 days, or any of the actions sought in such proceeding (including the entry
of an order for relief against, or the appointment of a receiver, trustee,
custodian or other similar official for, it or for any substantial part of its
property) shall occur; or the Seller, ACI, the Transferor or any Originator
shall take any corporate or organizational action to authorize any of the
actions set forth above in this paragraph;
     (g) (i) the (A) Default Ratio shall exceed 3% or (B) the Delinquency Ratio
shall exceed 6%, or (ii) the average for three consecutive calendar months of:
(A) the Default Ratio shall exceed 2%, (B) the Delinquency Ratio shall exceed 4%
or (C) the Dilution Ratio shall exceed 3%, or (iii) Days’ Sales Outstanding
shall exceed 48 days;
     (h) a Change in Control shall occur;
     (i) at any time (i) the sum of (A) the Capital, plus the LC Participation
Amount, plus (B) the Total Reserves exceeds (ii) the sum of (A) the Net
Receivables Pool Balance at such time, plus (B) the Purchasers’ Share of the
amount of Collections then on deposit in the Lock-Box Accounts (other than
amounts set aside therein representing Discount and fees), plus (C) the sum of
all amounts then on deposit in the LC Collateral Account, and such circumstance
shall not have been cured within two Business Days;
     (j) ACI or any of its Subsidiaries (other than any Excluded Subsidiary)
shall fail to pay any principal of or premium or interest on any of its Debt
that is outstanding in a principal amount of at least $40,000,000 in the
aggregate when the same becomes due and payable (whether by scheduled maturity,
required prepayment, acceleration, demand or otherwise), and such failure shall
continue after the applicable grace period, if any, specified in the agreement,
mortgage, indenture or instrument relating to such Debt (whether or not such
failure shall have been waived under the related agreement), (ii) any other
event shall occur or condition shall exist under any agreement, mortgage,
indenture or instrument relating to any such Debt and shall continue after the
applicable grace period, if any, specified in such agreement, mortgage,
indenture or instrument (whether or not such failure shall have been waived
under the related agreement), if the effect of such event or condition is to
give the applicable debtholders the right (whether acted upon or not) to
accelerate the maturity of such Debt, or (iii) any such Debt shall be declared
to be due and payable, or required to be prepaid (other than by a regularly
scheduled required prepayment), redeemed, purchased or defeased, or an offer to
repay, redeem, purchase or defease such Debt shall be required to be made, in
each case before the stated maturity thereof;
     (k) ACI shall fail to perform any of its obligations under the Performance
Guaranty;
     (l) (i) a contribution failure shall occur with respect to any Benefit Plan
sufficient to give rise to a lien on any of the assets of Seller, any
Originator, the Transferor, ACI or any ERISA Affiliate under Section 302(f) of
ERISA and such failure is not cured and any related lien released within 10 days
or (ii) either the Internal Revenue Service or the Pension Benefit Guaranty
Corporation shall have filed one or more notices of lien asserting a claim or
claims pursuant to the Internal Revenue Code, or ERISA, as applicable, against
the assets of (a) the

V-2



--------------------------------------------------------------------------------



 



Seller or (b) the Servicer, the Transferor, any Originator, ACI or any ERISA
Affiliate (other than the Seller) in an amount in excess of $250,000 and such
lien is not released within 10 days; or
     (m) Any Letter of Credit is drawn upon and, unless as a result of the LC
Bank’s failure to provide the notice required by Section 1.14(b), not fully
reimbursed pursuant to Section 1.14 (including, if applicable, with the proceeds
of any funding by the Issuer) within two Business Days from the date of such
draw.

V-3